Exhibit 10.1
EXECUTION COPY
 
 
THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
Dated as of June 24, 2011
Between:
THE ROYAL BANK OF SCOTLAND PLC, as Buyer,
and
PHH MORTGAGE CORPORATION, as Seller
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
1.
  APPLICABILITY     1  
2.
  DEFINITIONS AND ACCOUNTING MATTERS     1  
3.
  THE TRANSACTIONS     28  
4.
  PAYMENTS; COMPUTATION; COMMITMENT AND NON-UTILIZATION FEES     34  
5.
  TAXES; TAX TREATMENT     35  
6.
  MARGIN MAINTENANCE     36  
7.
  INCOME PAYMENTS     37  
8.
  SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT     38  
9.
  CONDITIONS PRECEDENT     42  
10.
  RELEASE OF PURCHASED ASSETS     46  
11.
  RELIANCE     47  
12.
  REPRESENTATIONS AND WARRANTIES     48  
13.
  COVENANTS OF SELLER     53  
14.
  REPURCHASE DATE PAYMENTS     61  
15.
  REPURCHASE OF PURCHASED ASSETS     61  
16.
  SUBSTITUTION     62  
17.
  EVENT OF TERMINATION     62  
18.
  EVENTS OF DEFAULT     63  
19.
  REMEDIES     66  
20.
  DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE     69  
21.
  NOTICES AND OTHER COMMUNICATIONS     69  
22.
  USE OF EMPLOYEE PLAN ASSETS     69  
23.
  INDEMNIFICATION AND EXPENSES     70  
24.
  WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS     71  
25.
  REIMBURSEMENT     72  
26.
  FURTHER ASSURANCES     72  
27.
  TERMINATION     72  
28.
  SEVERABILITY     73  
29.
  BINDING EFFECT; GOVERNING LAW     73  
30.
  AMENDMENTS     73  
31.
  SUCCESSORS AND ASSIGNS     73  
32.
  SURVIVAL     73  
33.
  CAPTIONS     73  
34.
  COUNTERPARTS     74  
35.
  SUBMISSION TO JURISDICTION; WAIVERS     74  
36.
  WAIVER OF JURY TRIAL     74  
37.
  ACKNOWLEDGEMENTS     75  
38.
  HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS     75  
39.
  ASSIGNMENTS; PARTICIPATIONS     75  
40.
  SINGLE AGREEMENT     76  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page
 
           
41.
  INTENT     76  
42.
  CONFIDENTIALITY     77  
43.
  SERVICING     78  
44.
  PERIODIC DUE DILIGENCE REVIEW     80  
45.
  SET-OFF     82  
46.
  COMMITTED FACILITY     82  
47.
  AMENDMENT AND RESTATEMENT OF ORIGINAL AGREEMENT; NO NOVATION     83  
48.
  ENTIRE AGREEMENT     83  

     
ANNEX I
  Buyer Acting as Agent
 
   
SCHEDULES
   
 
   
SCHEDULE 1-A
  Representations and Warranties re: Assets
SCHEDULE 1-B
  Representations and Warranties re: Fannie Mae Loans
SCHEDULE 1-C
  Representations and Warranties re: Freddie Mac Loans
SCHEDULE 2
  Filing Jurisdictions and Offices
SCHEDULE 3
  Relevant States
SCHEDULE 4
  Subsidiaries
SCHEDULE 5
  Litigation
SCHEDULE 6
  Approved Originators
 
   
EXHIBITS
   
 
   
EXHIBIT A
  Forms of Certification
EXHIBIT B
  Reserved
EXHIBIT C
  Reserved
EXHIBIT D
  Form of Transaction Notice
EXHIBIT E
  PHH Mortgage Guidelines
EXHIBIT F
  Required Fields for Servicing Transmission
EXHIBIT G
  Required Fields for Asset Schedule

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page
EXHIBIT H
  Form of Confidentiality Agreement  
EXHIBIT I
  Form of Instruction Letter  
EXHIBIT J
  Reserved  
EXHIBIT K
  Form of Security Release Certification  
EXHIBIT L
  Form of Participation Certificate  
EXHIBIT M
  Form of Correspondent Seller Release  
EXHIBIT N
  Form of Trade Assignment  
EXHIBIT O
  Permitted Affiliate Agreements  
EXHIBIT P
  Closing Instruction Letter  
EXHIBIT Q
  Takeout Investors  

-iii-



--------------------------------------------------------------------------------



 



     THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
June 24, 2011, between PHH Mortgage Corporation, a New Jersey corporation, as
seller (“Seller”), and The Royal Bank of Scotland plc, as buyer (“Buyer”, which
term shall include any “Principal” as defined and provided for in Annex I), or
as agent pursuant hereto (“Agent”).
1. APPLICABILITY
     Buyer and Seller entered into that certain Second Amended and Restated
Master Repurchase Agreement, dated as of June 18, 2010 and effective as of
June 25, 2010 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Original Agreement”), which prescribes the manner of sale of
Eligible Loans, Participation Certificates and Related Securities and the method
and manner by which Seller will repurchase such Assets and contemporaneously
therewith entered into the Program Documents (as such term is defined in such
Agreement.
     Buyer and Seller desire to further amend and restate the Original Agreement
in its entirety and contemporaneously therewith enter into or reaffirm the
Program Documents (as such term is defined in this Agreement), as applicable.
     Buyer shall, from time to time, upon the terms and conditions set forth
herein, agree to enter into transactions in which Seller transfers to Buyer
Eligible Loans or 100% beneficial interests in Eligible Loans evidenced by
Eligible Participation Certificates, which are then exchanged for Eligible
Securities, against the transfer of funds by Buyer, with a simultaneous
agreement by Buyer to transfer to Seller Purchased Assets at a date certain,
against the transfer of funds by Seller. Each such transaction shall be referred
to herein as a “Transaction”, and, unless otherwise agreed in writing, shall be
governed by this Agreement.
2. DEFINITIONS AND ACCOUNTING MATTERS
     (a) Defined Terms. As used herein, the following terms have the following
meanings (all terms defined in this Section 2 or in other provisions of this
Agreement in the singular to have the same meanings when used in the plural and
vice versa):
     “Accepted Servicing Practices” shall mean with respect to any Loan, those
accepted and prudent mortgage servicing practices (including collection
procedures) of prudent mortgage lending institutions which service mortgage
loans of the same type as the Loans in the jurisdiction where the related
Mortgaged Property is located, and which are in accordance with the requirements
of the applicable Agency Guidelines, applicable law and the requirements of any
private mortgage insurer so that the FHA Mortgage Insurance, VA guarantee or any
other applicable insurance or guarantee in respect of any Loan is not voided or
reduced, as applicable, and in a manner at least equal in quality to the
servicing Seller or Seller’s designee provides to mortgage loans which they own
in their own portfolio.
     “Additional Collateral Mortgage Loan” shall mean a Mortgage Loan secured by
real property of the applicable borrower and by the pledge of certain securities
in a securities account of the borrower or parent of the borrower.
     “Additional Purchased Asset” shall have the meaning specified in
Section 6(a).

 



--------------------------------------------------------------------------------



 



     “Adjustable Rate Loan” shall mean a Loan which provides for the adjustment
of the Mortgage Interest Rate payable in respect thereto.
     “Adjustment Date” shall mean with respect to each Adjustable Rate Loan, the
date set forth in the related Note on which the Mortgage Interest Rate on the
Loan is adjusted in accordance with the terms of the Note.
     “Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person, and which shall include any Subsidiary of such Person. For
purposes of this definition, “control” (together with the correlative meanings
of “controlled by” and “under common control with”) means possession, directly
or indirectly, of the power to vote more than 50% of the securities (on a fully
diluted basis) having ordinary voting power for the directors or managing
general partners (or their equivalent) of such Person.
     “Agency” shall mean Freddie Mac, Fannie Mae, Ginnie Mae, FHA or VA, as
applicable.
     “Agency Audit” shall mean any Agency and HUD audits, examinations,
evaluations, monitoring reviews and reports of origination and servicing
operations (including those prepared on a contract basis for any such Agency).
     “Agency Eligible Loan” shall mean a Loan that is originated in Strict
Compliance with the Agency Guidelines and the eligibility requirements specified
for the applicable Agency Program, and is either (i) eligible for sale to, or
securitization by, Fannie Mae, Freddie Mac or Ginnie Mae or (ii) is an FHA Loan
or a VA Loan.
     “Agency Guidelines” shall mean the Ginnie Mae Guide, Fannie Mae Guide,
Freddie Mac Guide, FHA Regulations and/or the VA Regulations, as the context may
require, in each case as such guidelines have been or may be amended,
supplemented or otherwise modified from time to time by Ginnie Mae, Fannie Mae,
Freddie Mac, FHA or VA, as applicable, and as specifically modified for Seller
or a Takeout Investor.
     “Agency Program” shall mean the Ginnie Mae Program, the Fannie Mae Program
and/or the Freddie Mac Program, as the context may require.
     “Agency Takeout Loan” shall mean a Loan that is an Agency Eligible Loan
(other than an Early Purchase Program Loan) and is subject to a Takeout
Commitment of the kind described in clause (a) of the definition of “Takeout
Commitment.”
     “Agent” shall have the meaning set forth in the preamble to this Agreement.
     “Agreement” shall mean this Third Amended and Restated Master Repurchase
Agreement (including all exhibits, schedules and other addenda hereto or
thereto), as supplemented by the Pricing Side Letter, as it may be amended,
further supplemented or otherwise modified from time to time in accordance with
the terms hereof.
     “ALTA” shall mean the American Land Title Association.

2



--------------------------------------------------------------------------------



 



     “AM Funded Wet Loan” shall have the meaning assigned to such term in the
Disbursement Agent Agreement.
     “Applicable Custodial Agreement” shall mean (i) with respect to any Early
Purchase Program Loan, the Custodial Agreement identified in clause (i) of the
definition of “Custodial Agreement” herein, and (ii) with respect to any other
Loan, the Custodial Agreement identified in clause (ii) of the definition of
“Custodial Agreement” herein.
     “Applicable FNMA Confirmation” shall mean a “Confirmation” as such term is
defined in the applicable Tri-Party Agreement.
     “Applicable Margin” shall have the meaning set forth in the Pricing Side
Letter.
     “Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Loan as the value of the
Mortgaged Property (or the related Cooperative Unit in the case of a Cooperative
Loan).
     “Approvals” shall mean, with respect to Seller, the approvals obtained by
the applicable Agency in designation of Seller as a Ginnie Mae approved issuer,
a Ginnie Mae approved servicer, an FHA-approved mortgagee, a VA-approved lender,
a Fannie Mae approved lender or a Freddie Mac approved Seller/Servicer, as
applicable, in good standing.
     “Approved Provider” means each of the mortgage loan originating
institutions listed on Schedule 6 attached hereto, as such Schedule 6 is
amended, amended and restated, supplemented or otherwise modified with the prior
written consent of Buyer.
     “Approved Title Insurance Company” shall mean a title insurance company
that has not been disapproved by Buyer in its reasonable discretion in a written
notice to the Custodian by Buyer.
     “Asset” shall mean a Loan (including any Zero Advance Loan), or 100%
beneficial interest in a Loan that is a Related Loan, a Participation
Certificate, or Security, as the context may require.
     “Asset Securitization Subsidiary” shall mean (i) any Subsidiary of Seller
or Guarantor engaged solely in the business of effecting asset securitization
transactions and activities incidental thereto or (ii) any Subsidiary of Seller
or Guarantor whose primary purpose is to hold title or ownership interests in
vehicles, equipment, leases, mortgages, relocation assets, financial assets and
related assets under management.
     “Asset Schedule” shall mean the list of Purchased Assets or Assets proposed
to be purchased by Buyer that will be delivered in hard copy or electronic
format to Buyer and shall incorporate the fields identified on Exhibit G and any
other information required by Buyer and any other additional information to be
provided pursuant to the Applicable Custodial Agreement.
     “Assignment of Mortgage” shall mean, with respect to any Mortgage, an
assignment of the Mortgage, notice of transfer or equivalent instrument in
recordable form, sufficient under the

3



--------------------------------------------------------------------------------



 



laws of the jurisdiction wherein the related Mortgaged Property is located to
reflect the assignment of the Mortgage to Buyer.
     “Attorney Bailee Letter” shall have the meaning assigned to the term
“Bailee Letter” in the Applicable Custodial Agreement.
     “Available Borrowing Capacity” shall mean committed borrowing capacity
which may be drawn (taking into account required reserves and discounts) upon or
has been drawn upon by Guarantor or any of its Subsidiaries under committed
Mortgage Warehouse Facilities.
     “Available Commitment” shall mean, as of any date of determination, the
amount by which the then applicable Committed Amount exceeds the Outstanding
Aggregate Purchase Price on such date of determination.
     “Available Uncommitted Amount” shall mean, as of any date of determination
during any Uncommitted Purchase Availability Period, the amount by which the
Maximum Aggregate Purchase Price exceeds the Outstanding Aggregate Purchase
Price on such date of determination.
     “Bankruptcy Code” shall mean Title 11 of the United States Code,
Section 101 et seq., as amended from time to time.
     “Best’s” shall mean Best’s Key Rating Guide, as the same shall be amended
from time to time.
     “Business Day” shall mean any day other than (i) a Saturday or Sunday,
(ii) a day on which the New York Stock Exchange, the Federal Reserve Bank of New
York, the Custodian’s offices, banking and savings and loan institutions in the
State of New York or Connecticut, the City of New York or the city or state in
which the Custodian’s offices are located are closed, or (iii) a day on which
trading in securities on the New York Stock Exchange or any other major
securities exchange in the United States is not conducted.
     “Cash Equivalents” shall mean (a) securities with maturities of ninety
(90) days or less from the date of acquisition issued or fully guaranteed or
insured by the United States Government or any agency thereof, (b) certificates
of deposit and eurodollar time deposits with maturities of ninety (90) days or
less from the date of acquisition and overnight bank deposits of any commercial
bank having capital and surplus in excess of $500,000,000, (c) repurchase
obligations of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by Standard and Poor’s Ratings Group (“S&P”) or P-1 or the
equivalent thereof by Moody’s Investors Service, Inc. (“Moody’s”) and in either
case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by

4



--------------------------------------------------------------------------------



 



any commercial bank satisfying the requirements of clause (b) of this definition
or, (g) shares of money market mutual or similar funds which invest exclusively
in assets satisfying the requirements of clauses (a) through (f) of this
definition.
     “Change of Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Restatement Effective Date), directly or indirectly, beneficially or of record,
of ownership or control of in excess of 50% of the voting common stock of the
Seller on a fully diluted basis at any time or (ii) if at any time, individuals
who at the Restatement Effective Date constituted the Board of Directors of the
Seller (together with any new directors whose election by such Board of
Directors or whose nomination for election by the shareholders of the Seller, as
the case may be, was approved by a vote of the majority of the directors then
still in office who were either directors at the Restatement Effective Date or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of the Seller then
in office.
     “Closing Instruction Letter” shall mean, with respect to any Wet Loan that
becomes subject to a Transaction before the end of the applicable Rescission
period, the instruction letter provided to the Settlement Agent substantially in
the form attached hereto as Exhibit P.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
     “Collection Account” shall mean the following account established by Seller
in accordance with Section 13(ii) for the benefit of Buyer, “The Royal Bank of
Scotland plc P&I account Account #896911”.
     “Collection Account Control Agreement” shall mean the Second Amended and
Restated Collection Account Control Agreement, dated as of June 26, 2008, among
Buyer, Seller and The Bank of New York Mellon, entered into with respect to the
Collection Account, as the same may be amended, supplemented, acknowledged or
otherwise modified from time to time in accordance with the terms thereof.
     “Combined Loan to Value Ratio” or “CLTV” shall mean (x) with respect to any
Eligible Loan, the ratio expressed as a percentage of (i) if the loan
transaction is a purchase money transaction (a) that includes an appraisal, the
initial principal amount plus the amount of any other loan which is secured by a
lien on the related Mortgaged Property, divided by the lesser of the Appraised
Value or the purchase price of the Mortgaged Property, or (b) if such
transaction does not include an appraisal, the initial principal amount plus the
amount of any other loan which is secured by a lien on the related Mortgaged
Property, divided by the purchase price of the Mortgaged Property; and (ii) if
the loan transaction is a refinance that includes an appraisal, the initial
principal amount plus the amount of any other loan which is secured by a lien on
the related Mortgaged Property, divided by the Appraised Value.
     “Commitment Period” shall mean the period commencing with the Restatement
Effective Date and ending on the Business Day immediately preceding the
Termination Date.
     “Committed Amount” shall mean $500,000,000.

5



--------------------------------------------------------------------------------



 



     “Committed Transaction” shall have the meaning assigned to such term in
Section 3(a).
     “Confirmation” shall have the meaning assigned thereto in Section 3(a).
     “Consolidated Net Worth” shall mean, at any date of determination, all
amounts which would be included on a balance sheet of the Guarantor and its
Consolidated Subsidiaries, under stockholders’ equity as of such date in
accordance with GAAP.
     “Consolidated Subsidiaries” shall mean the subsidiaries of the Guarantor
that are required to be consolidated with the Guarantor for financial reporting
purposes in accordance with GAAP.
     “Contractual Obligation” shall mean as to any Person, any material
provision of any agreement, instrument or other undertaking to which such Person
is a party or by which it or any of its property is bound or any material
provision of any security issued by such Person.
     “Conversion Date” means, with respect to a Purchased Participation
Certificate, the date on which Buyer releases its rights, title and interest in
the Related Loans and the Related Security is registered as a book-entry in the
name of the applicable Depository.
     “Cooperative Corporation” shall mean with respect to any Cooperative Loan,
the cooperative apartment corporation that holds legal title to the related
Cooperative Project and grants occupancy rights to units therein to stockholders
through Proprietary Leases or similar arrangements.
     “Cooperative Loan” shall mean a Loan that is secured by a First Lien on and
perfected security interest in Cooperative Shares and the related Proprietary
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.
     “Cooperative Project” shall mean, with respect to any Cooperative Loan, all
real property and improvements thereto and rights therein and thereto owned by a
Cooperative Corporation including without limitation the land, separate dwelling
units and all common elements.
     “Cooperative Shares” shall mean, with respect to any Cooperative Loan, the
shares of stock issued by a Cooperative Corporation and allocated to a
Cooperative Unit and represented by a stock certificate.
     “Cooperative Unit” shall mean, with respect to a Cooperative Loan, a
specific unit in a Cooperative Project.
     “Correspondent Asset Schedule” shall have the meaning specified in the
Applicable Custodial Agreement.
     “Correspondent Loan” shall mean a Loan which is (i) originated by a
Correspondent Seller and underwritten in accordance with the Underwriting
Guidelines and (ii) acquired by Seller from a Correspondent Seller in the
ordinary course of business. A Correspondent Loan may be either a Dry Loan or an
Undocumented Loan.

6



--------------------------------------------------------------------------------



 



     “Correspondent Seller” shall mean a mortgage loan originator that sells
Loans originated by it to Seller as a “correspondent” or “private label” client.
     “Correspondent Seller Release” shall mean, with respect to any
Correspondent Loan, a release by the related Correspondent Seller, in the form
of Exhibit M hereto, of all right, title and interest, including any security
interest, in such Correspondent Loan.
     Custodial Agreement” shall mean (i) with respect to any Early Purchase
Program Loan, the Custodial Agreement, dated as of April 15, 2008, among Seller,
Buyer and Custodian, as the same may be amended, supplemented, acknowledged or
otherwise modified from time to time in accordance with the terms thereof or
(ii) with respect to any other Loan, the Amended and Restated Tri-Party Custody
Agreement, dated as of June 26, 2008, among Seller, Buyer and Custodian, as the
same shall be amended, supplemented, acknowledged or otherwise modified from
time to time in accordance with the terms thereof.
     “Custodian” shall mean The Bank of New York Mellon Trust Company, National
Association (as successor to The Bank of New York Trust Company, National
Association), or its successors and permitted assigns, or any successor
custodian appointed by Buyer and Seller to act as custodian under this
Agreement.
     “Custodian Loan Transmission” shall have the meaning assigned thereto in
the Applicable Custodial Agreement.
     “Cut-Off Notice” shall have the meaning assigned thereto in the applicable
Tri-Party Agreement.
     “Cut-Off Time” shall have the meaning assigned thereto in the applicable
Tri-Party Agreement.
     “Default” shall mean any event, that, with the giving of notice or the
passage of time or both, would become an Event of Default.
     “Defaulted Loan” shall mean any Eligible Loan where (i) the borrower
thereon has failed to make a required payment for thirty (30) days or more after
the Due Date of such required payment or (ii) any other event has occurred which
gives the holder the right to accelerate payment and/or take steps to foreclose
on the mortgage securing the Eligible Loan under the Eligible Loan
documentation.
     “Depository” shall have the meaning set forth in the glossary of the Ginnie
Mae Guide, the Fannie Mae Guide or the Freddie Mac Guide, as applicable.
     “Disbursement Account” shall have the meaning assigned to such term in the
Disbursement Agent Agreement.
     “Disbursement Agent” shall have the meaning assigned to such term in the
Applicable Custodial Agreement.

7



--------------------------------------------------------------------------------



 



     “Disbursement Agent Agreement” shall have the meaning assigned to such term
in the Applicable Custodial Agreement.
     “Dollars” or “$” shall mean lawful money of the United States of America.
     “Dry Loan” shall mean a first lien Loan which is underwritten in accordance
with the Underwriting Guidelines and as to which the related Mortgage File
contains all Required Documents.
     “Dry Loan Trust Receipt” shall have the meaning assigned to such term in
the Applicable Custodial Agreement.
     “Due Date” shall mean the day of the month on which the Monthly Payment is
due on a Loan, exclusive of any days of grace.
     “Due Diligence Cap” means $35,000 during each 364 day period from and after
the Restatement Effective Date; provided, however, should unsatisfactory results
of any Due Diligence Review (as determined by Buyer in its sole discretion) with
respect to any Assets result in Buyer’s desire to review additional Asset
samples, the Due Diligence Cap shall equal $35,000 plus the reasonable costs of
any such additional reviews as mutually agreed upon by Buyer and Seller.
     “Due Diligence Costs” has the meaning set forth in Section 44.
     “Due Diligence Review” shall mean the performance by Buyer of any or all of
the reviews permitted under Section 44 hereof.
     “Early Funding Transaction” shall have the meaning assigned to such term in
the applicable Tri-Party Agreement.
     “Early Purchase Program Loan” shall mean a Loan identified as an Early
Purchase Program Loan on the related Asset Schedule that is an Agency Eligible
Loan subject to a Takeout Commitment of the kind described in the definition of
“Takeout Commitment,” and as to which 100% of the beneficial interest therein
are evidenced by a Participation Certificate.
     “Early Termination Date” shall have the meaning assigned thereto in
Section 17.
     “Electronic Tracking Agreement” shall mean the Third Amended and Restated
Electronic Tracking Agreement among Buyer, Seller, MERSCORP, Inc. and MERS,
dated as of June 25, 2010, as the same may be further amended, supplemented or
otherwise modified from time to time in accordance with its terms; provided that
if no Loans are or will be MERS Loans, all references herein to the Electronic
Tracking Agreement shall be disregarded.
     “Electronic Transmission” shall mean the delivery of information in an
electronic format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).

8



--------------------------------------------------------------------------------



 



     “Eligible Asset” shall mean any Asset that is (i) an Eligible Loan, an
Eligible Participation Certificate and/or an Eligible Security, as the context
may require.
     “Eligible Loan” shall have the meaning assigned to such term in the Pricing
Side Letter.
     “Eligible Participation Certificate” shall mean a Participation Certificate
(i) that represents a 100% beneficial interest in a pool of Early Purchase
Program Loans, (ii) that is sufficient for Seller to issue and Ginnie Mae to
guarantee, or for Seller to sell and Fannie Mae or Freddie Mac to issue, the
Related Security in the amount and with the terms described in the related Trade
Assignment, and (iii) as to which the Takeout Price set forth in the related
Trade Assignment is for an amount that is equal to or greater the outstanding
Repurchase Price for such Participation Certificate.
     “Eligible Security” means a Security that is a Related Security (i) as to
which the representations and warranties in Schedule 1-A-II of the Agreement are
true and correct, (ii) that is issued on the Conversion Date in Strict
Compliance with the applicable Agency Guide, (iii) that is delivered in a manner
sufficient to cause Buyer to have a perfected, first priority security interest
in, and to be the “entitlement holder” (as defined in Section 8-102(a)(7) of the
Uniform Commercial Code of, such Security, (iv) for which the Conversion Date
occurs prior to the related Settlement Date, and (v) that is to be purchased by
the Takeout Investor on the related Settlement Date.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Escrow Payments” shall mean, with respect to any Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the Mortgagee pursuant to the terms of any Note or Mortgage
or any other document.
     “Event of Default” shall have the meaning provided in Section 18.
     “Event of Termination” shall have the meaning provided in Section 17.
     “Exception” shall have the meaning assigned to such term in the Applicable
Custodial Agreement.
     “Exception Report” shall mean the exception report prepared by the
Custodian pursuant to the Applicable Custodial Agreement.
     “Fall-Out Notification” shall have the meaning assigned to such term in the
applicable Tri-Party Agreement.
     “Fannie Mae” shall mean Fannie Mae, or any successor thereto.
     “Fannie Mae Guidelines” shall mean the Fannie Mae MBS Selling and Servicing
Guides and all amendments or additions thereto.

9



--------------------------------------------------------------------------------



 



     “Fannie Mae Loan” shall mean a Loan that meets the Fannie Mae Guidelines.
     “Fannie Mae Program” shall mean the Fannie Mae Guaranteed Mortgage-Backed
Securities Programs, as described in the Fannie Mae Guidelines.
     “FHA” shall mean the Federal Housing Administration, an agency within HUD,
or any successor thereto and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
Regulations.
     “FHA Loan” shall mean a Loan that is eligible for FHA Mortgage Insurance
and that is, or will be, the subject of an FHA Mortgage Insurance Contract.
     “FHA Mortgage Insurance” shall mean mortgage insurance authorized under the
National Housing Act, as amended, codified in 24 Code of Federal Regulations,
and provided by the FHA.
     “FHA Mortgage Insurance Contract” shall mean the contractual obligation of
the FHA respecting the insurance of a Loan.
     “FHA Regulations” shall mean regulations promulgated by HUD under the
Federal Housing Administration Act, codified in 24 Code of Federal Regulations,
and other HUD issuances relating to FHA Loans, including the related handbooks,
circulars, notices and mortgagee letters.
     “Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud.
     “First Lien” shall mean with respect to each Mortgaged Property, the lien
of the mortgage, deed of trust or other instrument securing a mortgage note
which creates a first lien on the Mortgaged Property.
     “First Lien Loan” shall mean an Eligible Loan secured by a First Lien on
the Mortgaged Property, subject to no other prior liens on such Mortgaged
Property other than Permitted Exceptions securing financing obtained by the
related Mortgagor.
     “Fleet Asset Securitization Facilities” shall mean those asset-backed
financing arrangements relating to the securitization of vehicle fleet leases
originated and serviced by an Affiliate of the Seller as more fully described in
(i) that certain Amended and Restated Base Indenture, dated as of December 17,
2008, between Chesapeake Funding LLC, as Issuer, and JPMorgan Chase Bank, N.A.,
as Indenture Trustee, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the terms thereof, and such other
program documents relating thereto, and (ii) that certain Trust Indenture dated
as of November 16, 2009, between BNY Trust Company of Canada as issuer trustee
of Fleet Leasing Receivables Trust and ComputerShare Trust Company Of Canada, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof and such other program documents relating thereto.

10



--------------------------------------------------------------------------------



 



     “FNMA Tri-Party Agreement” shall mean that certain letter agreement
(Tri-Party Agreement — Wiring Instructions) among Buyer, Seller and Fannie Mae,
dated December 30, 2008, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with its terms.
     “FNMA/USAA Tri-Party Agreement” shall mean that certain letter agreement
(Tri-Party Agreement — Wiring Instructions) among Buyer, Seller and Fannie Mae,
dated September 16, 2009, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with its terms.
     “Freddie Mac” shall mean Freddie Mac, or any successor thereto.
     “Freddie Mac Guide” shall mean the Freddie Mac Sellers’ and Servicers’
Guide, as such guide may hereafter from time to time be amended.
     “Freddie Mac Program” shall mean the Freddie Mac Home Mortgage Guarantor
Program or the Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described
in the Freddie Mac Guide.
     “GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States of America.
     “Ginnie Mae” shall mean the Government National Mortgage Association and
its successors in interest, a wholly-owned corporate instrumentality of the
government of the United States of America.
     “Ginnie Mae Guide” shall mean the Ginnie Mae Mortgage-Backed Securities
Guide I or II, as such guide may hereafter from time to time be amended.
     “Ginnie Mae Program” shall mean the Ginnie Mae Mortgage-Backed Securities
Programs, as described in the Ginnie Mae Guide.
     “Government-Sponsored Enterprise”: (i) Fannie Mae, (ii) Freddie Mac,
(iii) Ginnie Mae or (iv) any other HUD entity.
     “Governmental Authority” shall mean with respect to any Person, any nation
or government, any state or other political subdivision, agency (including any
Agency) or instrumentality thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over such Person,
any of its Subsidiaries or any of its properties.
     “Gross Margin” shall mean with respect to each Adjustable Rate Loan, the
fixed percentage amount set forth in the related Note and the Asset Schedule
that is added to the Index on each Adjustment Date in accordance with the terms
of the related Note to determine the new Mortgage Interest Rate for such Loan.
     “Guarantee” shall mean, as to any Person, any obligation of such Person
directly or indirectly guaranteeing any Indebtedness of any other Person or in
any manner providing for the

11



--------------------------------------------------------------------------------



 



payment of any Indebtedness of any other Person or otherwise protecting the
holder of such Indebtedness against loss (whether by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, or to take-or-pay or otherwise), provided that the term “Guarantee”
shall not include (i) endorsements for collection or deposit in the ordinary
course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance, or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.
     “Guarantor” shall mean PHH Corporation, a Maryland corporation, and its
successors and permitted assigns.
     “Guaranty” shall mean the Third Amended and Restated Guaranty Agreement of
the Guarantor in favor of Buyer, dated as of June 18, 2010, and effective as of
the Restatement Effective Date, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.
     “HUD” shall mean the U.S. Department of Housing and Urban Development, an
agency of the United States of America, or any successor thereto which shall
include the Secretary of Housing and Urban Development.
     “Income” shall mean, with respect to any Purchased Asset at any time, any
principal and/or interest thereon and all dividends, sale proceeds (including,
without limitation, any Third Party Loan Purchase Proceeds or proceeds from the
securitization of such Purchased Asset or other disposition thereof) and other
collections and distributions thereon, but not including any commitment fees,
origination fees and/or servicing fees accrued in respect of periods on or after
the initial Purchase Date with respect to such Purchased Asset or any Escrow
Payments.
     “Indebtedness” shall mean (i) all indebtedness, obligations and other
liabilities of the Guarantor and its Subsidiaries which are, at the date as of
which Indebtedness is to be determined, includable as liabilities in a
consolidated balance sheet of the Guarantor and its Subsidiaries, other than
(w) accounts payable, accrued expenses and derivatives transactions entered into
in the ordinary course of business pursuant to hedging programs, (x) advances
from clients obtained in the ordinary course of the relocation management
services business of the Guarantor and its Subsidiaries, (y) current and
deferred income taxes and other similar liabilities and (z) minority interest,
plus (ii) without duplicating any items included in Indebtedness pursuant to the
foregoing clause (i) (but excluding reinsurance obligations of Atrium Insurance
Corporation), the maximum aggregate amount of all liabilities of the Guarantor
and its Subsidiaries under any Guarantee, indemnity or similar undertaking given
or assumed of, or in respect of, the indebtedness, obligations and other
liabilities, assets, revenues, income or dividends of any Person other than the
Guarantor or one of its Subsidiaries and (iii) all other obligations or
liabilities of the Guarantor or any of its Subsidiaries in relation to the
discharge of the obligations of any Person other than the Guarantor or any of
its Subsidiaries.

12



--------------------------------------------------------------------------------



 



     “Index” shall mean with respect to each Adjustable Rate Loan, the index
identified on the related Asset Schedule and set forth in the related Note for
the purpose of calculating the interest rate thereon.
     “Instruction Letter” shall mean a letter agreement between Seller and each
Subservicer, if any, substantially in the form of Exhibit I attached hereto.
     “Insurance Proceeds” shall mean with respect to each Loan, proceeds of
insurance policies insuring the Loan or the related Mortgaged Property.
     “Insured Closing Letter” shall mean, with respect to any Wet Loan that
becomes subject to a Transaction, a letter of indemnification from an Approved
Title Insurance Company, in any jurisdiction where insured closing letters are
permitted under applicable law and regulation, addressed to Seller, which is
fully assignable to and may be enforced by, the loan originator and its
successors and assigns, including Buyer, with coverage that is customarily
acceptable to Persons engaged in the origination of mortgage loans (including,
but not limited to any losses occurring due to the fraud, dishonesty or mistakes
of the closing agent, identifying the Settlement Agent) covered thereby, which
may be in the form of a blanket letter.
     “Interest Only Loan” means a Loan which, by its terms, requires the related
Mortgagor to make monthly payments of only accrued interest for a certain period
of time following origination. After such interest-only period, the loan terms
provide that the Mortgagor’s monthly payment will be recalculated to cover both
interest and principal so that such Loan will amortize fully on or prior to its
final payment date.
     “Interest Period” shall mean, with respect to any Transaction, the period
commencing on the Purchase Date with respect to such Transaction and ending on
the calendar day prior to the related Repurchase Date. Notwithstanding the
foregoing, no Interest Period may end after the applicable Termination Date.
     “Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, including all rules and regulations promulgated thereunder.
     “Jumbo A Credit Loan” shall mean a Loan originated in accordance with the
Underwriting Guidelines for Jumbo A product.
     “Landscape Loan” shall mean a Loan that substantially conforms to the
Agency Guidelines, except (i) maintenance of a PMI Policy may not be required,
(ii) such Loan may be not an FHA Loan or VA Loan and (iii) if not required by
Agency Guidelines, there may be not be an appraisal of the related Mortgage
Property.
     “LIBO Base Rate” shall mean with respect to each day on which a Transaction
is outstanding (or if such day is not a Business Day, the next succeeding
Business Day), the rate per annum equal to the rate published by Bloomberg or if
such rate is not available, the rate appearing at Reuters Screen LIBOR01 Page,
as one-month LIBOR on such date, and if such rate shall not be so quoted, the
rate per annum at which Buyer is offered Dollar deposits at or about 11:00 A.M.,
New York City time, on such date by prime banks in the interbank eurodollar
market where the eurodollar and foreign currency and exchange operations in
respect of its

13



--------------------------------------------------------------------------------



 



Transactions are then being conducted for delivery on such day for a period of
one month and in an amount comparable to the amount of the Transactions to be
outstanding on such day.
     “LIBO Rate” shall mean with respect to each Interest Period pertaining to a
Transaction, a rate (reset on a monthly basis) per annum determined by Buyer in
its sole discretion in accordance with the following formula (rounded upwards to
the nearest l/100th of one percent), which rate as determined by Buyer shall be
conclusive absent manifest error by Buyer:

         
   
  LIBO Base Rate
 
1.00 — LIBO Reserve Requirements    

     The LIBO Rate shall be calculated on each Purchase Date and Repurchase Date
commencing with the first Purchase Date.
     “LIBO Reserve Requirements” shall mean for any Interest Period for any
Transaction, the aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements applicable to Buyer in effect on such
day (including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other Governmental Authority having jurisdiction with respect
thereto), dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) maintained by a member bank of such Governmental Authority. As of the
Restatement Effective Date, the LIBO Reserve Requirements shall be deemed to be
zero.
     “Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.
     “Loan” shall mean a first lien mortgage loan or Cooperative Loan, in each
case together with all rights and Records relating thereto unless otherwise
indicated on the related Asset Schedule, which the Custodian has been instructed
to hold for Buyer pursuant to the Applicable Custodial Agreement, and which Loan
includes, without limitation, (i) a Note, the related Mortgage and all other
Loan Documents and (ii) all right, title and interest of Seller in and to the
Mortgaged Property covered by such Mortgage.
     “Loan Documents” shall mean, with respect to a Loan, the documents
comprising the Mortgage File for such Loan.
     “Loan to Value Ratio” or “LTV” shall mean (x) with respect to any Eligible
Loan, the ratio expressed as a percentage of (i) if the loan transaction is a
purchase money transaction (a) that includes an appraisal, the initial principal
amount divided by the lesser of the Appraised Value or the purchase price of the
Mortgaged Property, or (b) if such transaction does not include an appraisal,
the initial principal amount divided by the purchase price of the Mortgaged
Property; and (ii) if the loan transaction is a refinance (a) that includes an
appraisal, the initial principal amount divided by the Appraised Value of the
Mortgaged Property, or (b) if such

14



--------------------------------------------------------------------------------



 



transaction does not include an appraisal, the initial principal amount divided
by the estimated value of the Mortgaged Property.
     “Margin Call” shall have the meaning assigned thereto in Section 6(a).
     “Margin Deficit” shall have the meaning assigned thereto in Section 6(a).
     “Market Value” shall mean the value, determined in good faith by Buyer in
its sole reasonable discretion, of the Assets if sold in their entirety to a
single third-party Buyer under circumstances in which Seller is in default under
this Agreement. Buyer’s determination of Market Value shall be conclusive upon
the parties, absent manifest error on the part of Buyer. Buyer shall have the
right to mark to market the Assets on a daily basis which Market Value with
respect to one or more of the Assets may be determined to be zero. Seller
acknowledges that Buyer’s determination of Market Value is for the limited
purpose of determining the value of Purchased Assets which are subject to
Transactions hereunder without the ability to perform customary purchaser’s due
diligence and is not necessarily equivalent to a determination of the fair
market value of the Assets achieved by obtaining competing bids in an orderly
market in which the originator/servicer is not in default under a revolving debt
facility and the bidders have adequate opportunity to perform customary loan and
servicing due diligence. The Market Value shall be deemed to be zero with
respect to (i) each Asset that is not an Eligible Asset and (ii) each Zero
Advance Loan.
     “Master Netting Agreement” shall mean the Third Amended and Restated
Collateral Security, Setoff and Netting Agreement, dated as of June 18, 2010,
and effective as of the Restatement Effective Date, among Buyer, Seller and
certain Affiliates and Subsidiaries of Buyer, as it may be amended, supplemented
or otherwise modified from time to time in accordance with the terms thereof.
     “Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations or financial condition of Seller or Guarantor
(b) the ability of Seller or Guarantor to perform its obligations under any of
the Program Documents to which it is a party, (c) the validity or enforceability
of any of the Program Documents, (d) the rights and remedies of Buyer under any
of the Program Documents, (e) the timely repurchase of the Purchased Assets or
payment of other amounts payable in connection therewith, (f) the Purchased
Items in the aggregate or (g) if so specified in any provision of this Agreement
or any other Program Document, any Purchased Item.
     “Maximum Aggregate Purchase Price” as of any date of determination, shall
mean the sum of the then applicable Committed Amount and, at the sole discretion
of Buyer as provided in Section 3(a), the Uncommitted Amount as of such date of
determination.
     “Maximum Mortgage Interest Rate” shall mean with respect to each Adjustable
Rate Loan, a rate that is set forth on the related Asset Schedule and in the
related Note and is the maximum interest rate to which the Mortgage Interest
Rate on such Loan may be increased on any Adjustment Date.
     “MERS” shall mean Mortgage Electronic Registration Systems, Inc., a
Delaware corporation, or any successor in interest thereto.

15



--------------------------------------------------------------------------------



 



     “MERS Identification Number” shall mean the eighteen digit number
permanently assigned to each MERS Loan.
     “MERS Loan” shall mean any Loan as to which the related Mortgage or
Assignment of Mortgage has been recorded in the name of MERS, as agent for the
holder from time to time of the Note, and which is identified as a MERS Loan on
the related Asset Schedule.
     “Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Note for an Adjustable Rate
Loan.
     “Mortgage” shall mean with respect to a Loan, the mortgage, deed of trust
or other instrument, which creates a First Lien on either (i) with respect to a
Loan other than a Cooperative Loan, the fee simple or leasehold estate in such
real property or (ii) with respect to a Cooperative Loan, the Proprietary Lease
and related Cooperative Shares, which in either case secures the Note.
     “Mortgaged Property” shall mean the real property (including all
improvements, buildings, fixtures, building equipment and personal property
thereon and all additions, alterations and replacements made at any time with
respect to the foregoing) and all other collateral securing repayment of the
debt evidenced by a Note.
     “Mortgagee” shall mean the record holder of a Note secured by a Mortgage.
     “Mortgage File” shall mean, as to each Mortgage Loan subject to this
Agreement, the Required Documents and all other documents relating to such
Mortgage Loan that are held by the Custodian pursuant to the Applicable
Custodial Agreement.
     “Mortgage Interest Rate” means the annual rate of interest borne on a Note,
which shall be adjusted from time to time with respect to Adjustable Rate Loans.
     “Mortgage Warehouse Facilities” shall mean each credit facility for the
warehousing or gestation of mortgages that provides financing to Guarantor or
any of its Subsidiaries, excluding the repurchase facility represented by this
Agreement.
     “Mortgagor” shall mean the obligor or obligors on a Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
     “MV Margin Amount” means, with respect to any Transaction, as of any date
of determination, the amount obtained by application of the MV Margin Percentage
to the Repurchase Price (reduced by the amount of any accrued and unpaid Price
Differential) for such Transaction as of such date.
     “MV Margin Percentage” shall have the meaning assigned to such term in the
Pricing Side Letter.
     “Non-Utilization Fee” shall have the meaning assigned to such term in
Section 4(e).

16



--------------------------------------------------------------------------------



 



     “Note” shall mean, with respect to any Loan, the related promissory note
together with all riders thereto and amendments thereof or other evidence of
indebtedness of the related Mortgagor.
     “Notice of Intent to Issue Trust Receipt” shall have the meaning assigned
to such term in the Applicable Custodial Agreement.
     “Notice of Termination” shall have the meaning assigned to such term in
Section 17.
     “Obligations” shall mean (a) all of Seller’s obligation to pay the
Repurchase Price on the Repurchase Date and other obligations and liabilities of
Seller to Buyer, its Affiliates, the Custodian or any other Person arising
under, or in connection with, the Program Documents or directly related to the
Purchased Assets, whether now existing or hereafter arising; (b) any and all
sums paid by Buyer or on behalf of Buyer pursuant to the Program Documents in
order to preserve any Purchased Asset or its interest therein; (c) in the event
of any proceeding for the collection or enforcement of any of Seller’s
indebtedness, obligations or liabilities referred to in clause (a) or (b), the
reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Purchased Asset, or of any
exercise by Buyer or any Affiliate of Buyer of its rights under the Program
Documents, including without limitation, reasonable attorneys’ fees and
disbursements and court costs; and (d) all of Seller’s indemnity obligations to
Buyer pursuant to the Program Documents.
     “Original Gestation Agreement” shall have the meaning assigned to such term
in Section 1.
     “Original Repurchase Agreement” shall have the meaning assigned to such
term in Section 1.
     “Outstanding Aggregate Purchase Price” shall mean, as of any date of
determination, the aggregate outstanding Purchase Price for all Purchased Assets
subject to Transactions under this Agreement on such date of determination.
     “Participation Certificate” shall mean, with respect to the applicable
Agency Program, a certificate, in the form of Exhibit L, authenticated by the
Custodian, evidencing the 100% undivided beneficial ownership interest in the
Loans that are either set forth on Fannie Mae Form 2005 (Schedule of Mortgages),
Freddie Mac Form 1034 (Fixed-Rate Custodial Certification Schedule), or HUD
11706 (Schedule of Pooled Mortgages) and attached to such Participation
Certificate or, to the extent applicable, identified on a computer tape
compatible with the applicable Selling System as belonging to the mortgage loan
pool described in such Participation Certificate, as applicable.
     “Participants” shall have the meaning assigned thereto in Section 39
hereof.
     “Permitted Affiliate Agreement” means an agreement listed on Exhibit O
hereto, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time.
     “Permitted Affiliate Transactions” means (a) purchases by Seller of
Mortgage Loans from its Affiliates or the brokering of Mortgage Loans between
Seller and any of its Affiliates,

17



--------------------------------------------------------------------------------



 



(b) proceeds received by Seller in connection with fees required to be paid
under the PHH Management Services Agreement as existing on the date hereof,
together with any increase in such existing fees but excluding any separate or
additional fees not required under the PHH Management Services Agreement,
(c) proceeds received by Seller in connection with servicing fees required to be
paid by its Subsidiaries, (d) loans or advances by Seller to or from Guarantor
or any Subsidiary thereof (and the repayment thereof), (e) distributions and
other transfers by Seller of its properties or assets to Guarantor or any
Subsidiary thereof, (f) any transaction contemplated by, and fees payable
pursuant to, the Permitted Affiliate Agreements not otherwise referenced in this
definition, (g) transactions contemplated pursuant to any lease or sublease
between Seller and an Affiliate thereof as existing on the date hereof, together
with any increase in such existing fees but excluding any separate or additional
fees not required under such lease or sublease and (h) any transaction or fees
payable by Seller to or from Guarantor or any Subsidiary thereof not otherwise
referenced in this definition that is upon fair and reasonable terms no less
favorable to Seller than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.
     “Permitted Exceptions” shall mean the following exceptions to lien
priority: (i) the lien of current real property taxes and assessments not yet
due and payable; (ii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
acceptable to mortgage lending institutions generally and specifically referred
to in the lender’s title insurance policy delivered to the originator of the
Loan and (A) referred to or otherwise considered in the appraisal (if any) made
for the originator of the Loan or (B) which do not adversely affect the
appraised value of the Mortgaged Property set forth in such appraisal; and
(iii) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.
     “Person” shall mean any individual, corporation, company, voluntary
association, partnership, joint venture, limited liability company, trust,
unincorporated association or government (or any agency, instrumentality or
political subdivision thereof).
     “PHH Home” means PHH Home Loans, LLC or its permitted successors and
assigns.
     “PHH Management Services Agreement” means that certain Management Service
Agreement, dated as of March 31, 2006, by and between PHH Home and Seller, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
     “PHH Mortgage Guidelines” has the meaning set forth in the definition of
“Underwriting Guidelines”.
     “PM Funded Wet Loan” shall have the meaning assigned to such term in the
Disbursement Agent Agreement.
     “PMI Policy” or “Primary Insurance Policy” shall mean a policy of primary
mortgage guaranty insurance issued by a Qualified Insurer.

18



--------------------------------------------------------------------------------



 



     “Post-Default Rate” shall mean, in respect of the Repurchase Price for any
Transaction or any other amount under this Agreement, or any other Program
Document that is not paid when due to Buyer (whether at stated maturity, by
acceleration or mandatory prepayment or otherwise), a rate per annum during the
period from and including the due date to but excluding the date on which such
amount is paid in full equal to 4.00% per annum, plus (a) the Pricing Rate
otherwise applicable to such Asset or other amount, or (b) if no Pricing Rate is
otherwise applicable, (i) the LIBO Rate plus (ii) the Applicable Margin.
     “Price Differential” shall mean, with respect to each Transaction as of any
date of determination, the aggregate amount obtained by daily application of the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Post-Default Rate) for such Transaction to the Purchase Price
for such Transaction on a 360 day per year basis for the actual number of days
elapsed during the period commencing on (and including) the Purchase Date and
ending on (but excluding) the date of determination (reduced by any amount of
such Price Differential in respect of such period previously paid by Seller to
Buyer with respect to such Transaction).
     “Pricing Rate” shall mean the per annum percentage rate for determination
of the Price Differential as set forth in the Pricing Side Letter.
     “Pricing Side Letter” shall mean the Fifth Amended and Restated Pricing
Side Letter, dated as of June 24, 2011 and effective as of the Restatement
Effective Date, among Seller, Guarantor and Buyer, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
     “Principal” shall have the meaning assigned thereto in Annex I.
     “Program Documents” shall mean this Agreement, each Applicable Custodial
Agreement, the Guaranty, any Servicing Agreement, the Master Netting Agreement,
the Pricing Side Letter, any Instruction Letter, the Collection Account Control
Agreement, all Trade Assignments and related Takeout Commitments, the Electronic
Tracking Agreement, the Disbursement Agent Agreement, the FNMA Tri-Party
Agreement, the FNMA/USAA Tri-Party Agreement and any other agreement entered
into by Seller, Guarantor and/or any of their respective Affiliates or
Subsidiaries on the one hand, and Buyer and/or any of its Affiliates or
Subsidiaries (or Custodian on its behalf) on the other, in connection herewith
or therewith.
     “Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
     “Proprietary Lease” shall mean the lease on a Cooperative Unit evidencing
the possessory interest of the owner of the Cooperative Shares in such
Cooperative Unit.
     “Purchased Assets” means Loans purchased by Buyer hereunder, including 100%
beneficial interest in Loans that are Related Loans and as to which the related
Participation Certificate is a Purchased Participation Certificate, Purchased
Participation Certificates and/or Purchased Securities, as the context may
require, and any and all other Purchased Items. The term “Purchased Assets” with
respect to any Transaction at any time and for all purposes of this Agreement
and the other Program Documents shall also include Additional Purchased Assets

19



--------------------------------------------------------------------------------



 



delivered pursuant to Section 6(a), Substitute Assets delivered pursuant to
Section 16 and Zero Advance Loans delivered pursuant to Section 3(a) or
purchased in accordance with Section 3(e).
     “Purchase Date” shall mean, with respect to each Transaction, the date on
which Purchased Assets are sold by Seller to Buyer hereunder.
     “Purchased Items” shall have the meaning assigned to such term in
Section 8.
     “Purchased Participation Certificate” shall mean a Participation
Certificate evidencing the 100% beneficial interest in Related Loans sold by
Seller to Buyer in a Transaction, together with the related Records, and with
respect to each Loan, such other property, rights, titles or interest as are
specified on a related Transaction Notice, and all documents, instruments,
chattel paper, and general intangibles and all products and proceeds relating to
or constituting any or all of the foregoing.
     “Purchased Security” shall mean a Related Security sold by Seller to Buyer
in a Transaction, together with and all documents, instruments, chattel paper,
and general intangibles and all products and proceeds relating to or
constituting any or all of the foregoing.
     “Purchase Price” shall have the meaning assigned to such term in the
Pricing Side Letter.
     “Purchase Proceeds” shall have the meaning assigned to such term in the
applicable Tri-Party Agreement.
     “Qualified Insurer” shall mean an insurance company duly qualified as such
under the laws of each state in which any Mortgaged Property is located, duly
authorized and licensed in each such state to transact the applicable insurance
business and to write the insurance provided, and approved as an insurer by
Fannie Mae or Freddie Mac.
     “Qualified Originator” shall mean (a) Seller, (b) any Approved Provider and
(c) any other originator of a Loan; (provided, that Buyer shall have the right
to reject any such other originator, in its sole discretion, by delivering
written notice to Seller fifteen (15) days prior to ceasing to accept Loans
originated by such person).
     “RBS” shall mean The Royal Bank of Scotland plc, and its successors.
     “Reacquired Loans” shall have the meaning assigned thereto in Section 16.
     “Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller or any other person or entity with respect to a Purchased
Asset. Records shall include, without limitation, the Notes, any Mortgages, the
Mortgage Files, the Servicing File, and any other instruments necessary to
document or service a Loan that is a Purchased Asset, including, without
limitation, the complete payment and modification history of each Loan that is a
Purchased Asset.
     “Related Credit Enhancement” shall have the meaning assigned to such term
in Section 8(c).

20



--------------------------------------------------------------------------------



 



     “Related Loan” shall mean an Early Purchase Program Loan that underlies a
Participation Certificate or the Related Security, as the context may require.
     “Related Security” means the Security backed by the Related Loans that is
issued in exchange for the related Purchased Participation Certificate on the
related Conversion Date.
     “Renewal Commitment Fees” shall have the meaning assigned to such term in
the Pricing Side Letter.
     “Renewal Date” shall have the meaning assigned thereto in Section 27.
     “Repurchase Date” shall mean the date occurring on (i) the 25th day of each
month following the related Purchase Date (or if such date is not a Business
Day, the following Business Day), (ii) any other Business Day set forth in the
related Transaction Notice and/or the related Confirmation, (iii) with respect
to a Purchased Security, the related Settlement Date, (iv) the date determined
by application of Section 17 or Section 19, (v) with respect to any Purchased
Asset funded under the Committed Amount, the Termination Date, (vi) with respect
to any Purchased Asset funded under the Uncommitted Amount, the earliest to
occur of (x) the Termination Date and (y) the date specified in a written notice
of termination of any Uncommitted Purchase Availability Period delivered by
Buyer to Seller (such date to be no earlier than the tenth (10th) Business Day
after such written notice is so delivered) or (vii) any other date agreed to by
Seller and Buyer.
     “Repurchase Price” shall mean the price at which Purchased Assets are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the outstanding Purchase Price for such Purchased Assets plus the
accrued and unpaid Price Differential as of the date of such determination.
     “Required Documents” shall have the meaning set forth in the Applicable
Custodial Agreement.
     “Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
     “Rescission” shall mean the right of a Mortgagor to rescind the related
Note and related documents pursuant to applicable law.
     “Responsible Officer” shall mean, as to any Person, the chief executive
officer or, with respect to financial matters, the chief financial officer of
such Person; provided, that in the event any such officer is unavailable at any
time he or she is required to take any action hereunder, Responsible Officer
shall mean any officer authorized to act on such officer’s behalf as
demonstrated by a certificate of corporate resolution and, for purposes of
Section 13(f) the chief executive officer, chief financial officer, treasurer or
assistant treasurer of Seller.

21



--------------------------------------------------------------------------------



 



     “Restatement Effective Date” shall mean the later to occur of June 24, 2011
and the date upon which the conditions precedent set forth in Section 9(a) have
been satisfied.
     “Reuters Screen LIBOR01 Page” shall mean the display page currently so
designated on the Reuters Monitor Money Rates Service (or such other page as may
replace that page on that service for the purpose of displaying comparable rates
or prices).
     “Revolving Credit Agreement” shall mean that certain Amended and Restated
Competitive Advance and Revolving Credit Agreement, dated as of January 6, 2006
as amended through the Fourth Amendment, dated as of June 25, 2010, among
Guarantor, as Borrower, PHH Vehicle Management Services Inc., as Canadian
Subsidiary Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent, the
lenders from time to time party thereto and others, as the same may be further
amended, modified, waived or supplemented, solely to the extent that Buyer has
given its prior written consent to such amendment, modification, waiver or
supplement.
     “Section 404 Notice” means the notice required pursuant to Section 404 of
the Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a mortgage loan to the related Mortgagor within thirty (30) days
after the date on which such mortgage loan is sold or assigned to such creditor.
     “Securitization Indebtedness” shall mean Indebtedness incurred by any
structured bankruptcy-remote Subsidiary of Seller or Guarantor which does not
permit or provide for recourse to Seller or Guarantor or any Subsidiary thereof
(other than such structured bankruptcy-remote Subsidiary) or any property or
asset of Seller or Guarantor or any Subsidiary thereof (other than the property
or assets of such structured bankruptcy-remote Subsidiary). Securitization
Indebtedness shall include, without limitation, the Fleet Asset Securitization
Facilities and other similar financing facilities.
     “Security” means a fully-modified pass-through mortgage-backed security
that is (i)(a) issued by Seller and fully guaranteed by Ginnie Mae or (b) issued
and fully guaranteed with respect to timely payment of interest and ultimate
payment of principal by Fannie Mae or Freddie Mac, (ii) evidenced by a
book-entry account in a depository institution having book-entry accounts at the
applicable Depository and (iii) backed by a pool of Loans, in substantially the
principal amount and with substantially the other terms as specified with
respect to such Security in the related Trade Assignment.
     “Security Release Certification” shall mean a security release
certification in substantially the form set forth in Exhibit K hereto.
     “Selling System” shall mean the automated system of the applicable Agency
by which sellers and servicers of mortgage loans to such Agency transfer
mortgage summary and record data or mortgage accounting and servicing
information from their computer system or service bureau to such Agency, as more
fully described in the applicable Agency Guidelines.
     “Servicer” shall mean Seller in its capacity as servicer or master servicer
of the Loans.
     “Servicing Agreement” shall have the meaning provided in Section 43(c).

22



--------------------------------------------------------------------------------



 



     “Servicing File” shall mean with respect to each Loan, the file retained by
Seller (in its capacity as Servicer) consisting of all documents that a prudent
originator and servicer would have, including copies of the Loan Documents, all
documents necessary to document and service the Loans and any and all documents
required to be delivered pursuant to any of the Program Documents.
     “Servicing Records” shall have the meaning assigned thereto in
Section 43(b).
     “Servicing Transmission” shall mean a computer-readable magnetic or other
electronic format acceptable to the parties containing the information
identified on Exhibit F.
     “Settlement Agent” shall have the meaning assigned thereto in the
Applicable Custodial Agreement.
     “Settlement Date” shall mean, with respect to a Related Security, the date
specified in the related Trade Assignment on which the sale of such Security to
the Takeout Investor will be settled on a delivery-versus-payment basis.
     “Shortfall Amount” shall mean, for any Early Funding Transaction, the
aggregate amount, if any, by which (x) the amount owed by Seller to Buyer in
respect of the Purchased Assets to be sold by Seller to Fannie Mae in such Early
Funding Transaction exceeds (y) the aggregate Purchase Proceeds for such
Purchased Assets as specified in the Applicable FNMA Confirmation.
     “Strict Compliance” shall mean the compliance of Seller and Loans with the
requirements of the Agency Guidelines, as applicable and as amended by any
agreements between Seller and the applicable Agency in accordance with the terms
hereof, sufficient to enable (i) FHA to issue the related FHA Mortgage Insurance
Contracts, (ii) VA to deliver the related VA Loan Guarantee Agreements, and
(iii) Seller to issue and Ginnie Mae to guarantee or Fannie Mae or Freddie Mac
to issue and guarantee a Security.
     “Subservicer” shall have the meaning provided in Section 43(c).
     “Subsidiary” shall mean, with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time of which any determination is
being made, owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Seller.
     “Substitute Assets” has the meaning assigned to such term in Section 16.
     “Takeout Commitment” shall mean a (a) fully assignable commitment of Seller
to sell one or more identified Loans to a Takeout Investor that is an Agency, or
(b) fully assignable commitment of Seller to sell one or more identified Loans
to a Takeout Investor other than an Agency.

23



--------------------------------------------------------------------------------



 



     “Takeout Investor” shall mean (i) an Agency; (b) those Persons listed on
Exhibit Q hereto, as such Exhibit is updated from time to time with the consent
of Buyer and (c) any other institution which has made a Takeout Commitment or
has an agreement with Seller to purchase a security and has been approved by
Buyer.
     “Takeout Price” shall mean, with respect to a Purchased Asset, the purchase
price to be paid for such Asset by the Takeout Investor pursuant to the related
Takeout Commitment or Trade Assignment.
     “Tangible Net Worth” shall mean, at any date of determination, with respect
to the Guarantor, the Consolidated Net Worth of the Guarantor and its
Consolidated Subsidiaries minus the aggregate book value of all intangible
assets of the Guarantor and its Consolidated Subsidiaries, in each case as of
such date in accordance with GAAP.
     “Termination Date” shall mean the earliest to occur of (i) June 22, 2012,
(ii) the Early Termination Date or (iii) such other date on which this Agreement
shall terminate in accordance with the provisions hereof or by operation of law.
     “Third Party Loan Purchase Proceeds” shall mean all amounts paid by any
third party to or upon the direction of Seller in connection with such party’s
purchase from Seller of any Purchased Assets that are subject to Transactions
under this Agreement immediately prior to such purchase.
     “Third Party Loan Purchase Proceeds Account” shall mean the following
account established by Seller for the benefit of Buyer in accordance with
Section 13(mm), “PHH Mortgage Corporation Third Party Loan Purchase Proceeds
Account; Account #1092904.
     “Third Party Loan Purchase Proceeds Account Bank” shall mean The Bank of
New York Mellon, and its successors and assigns.
     “Third Party Takeout Loan” shall mean a Loan that is subject to a Takeout
Commitment of the kind described in clause (b) of the definitions of “Takeout
Commitment.”
     “Trade Assignment” shall mean an assignment to Buyer of a forward trade
between the Takeout Investor and Seller with respect to one or more Securities
substantially in the form of Exhibit N hereto, or such other form approved by
Buyer, that has been executed by Seller, and when executed by Buyer, shall be
enforceable and in full force and effect, and that confirms the details of such
forward trade.
     “Transaction” shall have the meaning assigned to such term in Section 1.
     “Transaction Notice” shall mean a written request by Seller to enter into a
Transaction in the form of Exhibit D hereto.
     “Transfer” shall have the meaning assigned to such term in Section 13(n).

24



--------------------------------------------------------------------------------



 



     “Tri-Party Agreement” shall mean, with respect to any Early Funding
Transaction, the FNMA Tri-Party Agreement or the FNMA/USAA Tri-Party Agreement,
as applicable, pursuant to which such Early Funding Transaction is consummated.
     “Trust Receipt” shall have the meaning assigned to such term in the
Applicable Custodial Agreement.
     “Uncommitted Amount” shall mean $200,000,000.
     “Uncommitted Purchase Availability Period” shall mean each period
commencing with the date on which the Available Commitment has been reduced to
zero and ending on the earliest to occur of (i) the date on which the Available
Commitment once again exceeds zero, (ii) the date on which the Uncommitted
Purchase Availability Period is terminated by Buyer in its sole discretion, such
date to be no earlier than the tenth (10th) Business Day after written notice of
such termination is given by Buyer to Seller, and (iii) the Business Day
immediately preceding the Termination Date.
     “Uncommitted Transaction” shall have the meaning assigned to such term in
Section 3(a).
     “Underwriting Guidelines” shall mean either (i) the underwriting guidelines
of Seller attached as Exhibit E hereto, in effect as of the date of this
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time (including without limitation by the addition of any third party’s
underwriting guidelines) and, with respect only to material amendments,
supplements or other modifications, with Buyer’s prior written consent in
accordance with Section 13(h) (the “PHH Mortgage Guidelines”), (ii) the Agency
Guidelines, (iii) the USAA Guidelines, or (iv) such other guidelines as are
identified to, and approved in writing by, Buyer, as applicable.
     “Undocumented Loan” shall have the meaning assigned to such term in the
Applicable Custodial Agreement.
     “Undocumented Loan Schedule” shall have the meaning assigned to such term
in the Applicable Custodial Agreement.
     “Undocumented Loan Trust Receipt” shall have the meaning assigned to such
term in the Applicable Custodial Agreement.
     “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of New York; provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Purchased Items is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
     “USAA Guidelines” USAA Federal Savings Bank underwriting guidelines and all
amendments or additions thereto.

25



--------------------------------------------------------------------------------



 



     “USAA Loan” shall mean a Loan that meets USAA Guidelines.
     “USC” shall mean the United States Code, as amended.
     “VA” shall mean the U.S. Department of Veterans Affairs, an agency of the
United States of America, or any successor thereto which shall include the
Secretary of Veterans Affairs.
     “VA Loan” shall mean a Loan which is eligible to be covered by a VA Loan
Guaranty Agreement, and which is, or will be, subject of a VA Loan Guaranty
Agreement, and which is, or will be, evidenced by a loan guaranty certificate,
or a Loan which is a vender loan sold by the VA.
     “VA Loan Guaranty Agreement” shall mean the obligation of the United States
to pay a specific percentage of a Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended, codified in 38 Code of Federal Regulations.
     “VA Regulations” shall mean regulations promulgated by the U.S. Department
of Veterans Affairs pursuant to the Servicemen’s Readjustment Act, as amended,
codified in 38 Code of Federal Regulations, and other VA issuances relating to
VA Loans, including related handbooks, circulars and notices.
     “Voluntary Approval Termination” shall mean, with respect to any Agency,
the termination of Seller’s Approvals by such Agency for reasons specified in a
written notice from Seller to Buyer, including copies of all supporting
documentation; provided, however, that any failure by Seller to maintain all
requisite Approvals shall not be deemed to be a Voluntary Approval Termination
if such termination, whether voluntary on Seller’s part or otherwise, (i) is in
response to any adverse action taken by the applicable Agency with respect to
Seller, or (ii) shall result from facts that constitute an Event of Default
hereunder.
     “Wet Loan” shall mean a wet-funded Loan which is underwritten in accordance
with the Underwriting Guidelines and does not contain all the required Loan
Documents in the Mortgage File, which in order to be deemed to be an Eligible
Loan shall have the following additional characteristics:
     (a) the proceeds thereof have been funded (or, on the Purchase Date
supported by a Transaction Notice are being funded) by wire transfer or
cashier’s check, cleared check or draft or other form of immediately available
funds to the Settlement Agent for such Wet Loan;
     (b) Seller expects such Wet Loan to close and become a valid lien securing
actual indebtedness by funding to the order of the Mortgagor thereunder;
     (c) the proceeds thereof have not been returned to Buyer from the
Settlement Agent for such Wet Loan;

26



--------------------------------------------------------------------------------



 



     (d) Seller has not learned that such Wet Loan will not be closed and funded
to the order of the Mortgagor;
     (e) upon recordation such Loan will constitute a first lien on the premises
described therein; and
     (f) Seller shall have obtained an Insured Closing Letter and a Closing
Instruction Letter with respect to such Wet Loan.
     “Wet Loan Schedule” shall have the meaning assigned to such term in the
Applicable Custodial Agreement.
     “Wet Loan Trust Receipt” shall have the meaning assigned to such term in
the Applicable Custodial Agreement.
     “Wire Instructions” shall have the meaning assigned to such term in the
Applicable Custodial Agreement.
     “Wiring Instructions” shall have the meaning assigned to such term in the
applicable Tri-Party Agreement.
     “Zero Advance Loan” means each Loan that (i) is not an Early Purchase
Program Loan and (ii) as to which the related Transaction Notice shall identify
such Loan as a Zero Advance Loan and specify the proposed Purchase Price
therefor as zero ($0.00).

  (b)   Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to Buyer hereunder shall be prepared, in accordance
with GAAP.

  (c)   Interpretation. The following rules of this subsection (c) apply unless
the context requires otherwise. A gender includes all genders. Where a word or
phrase is defined, its other grammatical forms have a corresponding meaning and
include the plural as well as the singular. A reference to a subsection,
Section, Annex or Exhibit is, unless otherwise specified, a reference to a
Section of, or annex or exhibit to, this Agreement. A reference to a party to
this Agreement or another agreement or document includes the party’s successors
and permitted substitutes or assigns. A reference to an agreement or document
(including any Program Document) is to the agreement or document as amended,
modified, novated, supplemented or replaced, except to the extent prohibited
thereby or by any Program Document and in effect from time to time in accordance
with the terms thereof. A reference to legislation or to a provision of
legislation includes a modification or re-enactment of it, a legislative
provision substituted for it and a regulation or statutory instrument issued
under it. A reference to writing includes a facsimile transmission and any means
of reproducing words in a tangible and permanently visible form. A reference to
conduct includes, without limitation, an omission, statement or undertaking,
whether or not in writing. The words “hereof”, “herein”, “hereunder” and similar
words refer to this Agreement as a whole and not to any particular provision of
this Agreement. The term “including” is not limiting and means “including
without limitation”. In the computation of periods of time from a specified date
to a later specified date, the word

27



--------------------------------------------------------------------------------



 



“from” means “from and including”, the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”.
     Except where otherwise provided in this Agreement, any determination,
consent, approval, statement or certificate made or confirmed in writing with
notice to Seller by Buyer or an authorized officer of Buyer provided for in this
Agreement is conclusive and binds the parties in the absence of manifest error.
A reference to an agreement includes a security interest, guarantee, agreement
or legally enforceable arrangement whether or not in writing related to such
agreement.
     A reference to a document includes an agreement (as so defined) in writing
or a certificate, notice, instrument or document, or any information recorded in
computer disk form. Where Seller is required to provide any document to Buyer
under the terms of this Agreement, the relevant document shall be provided in
writing or printed form unless Buyer requests otherwise. At the request of
Buyer, the document shall be provided in computer disk form or both printed and
computer disk form.
     This Agreement is the result of negotiations among, and has been reviewed
by counsel to, Buyer and Seller, and is the product of all parties. In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself. Except where otherwise expressly stated, Buyer may give or withhold, or
give conditionally, approvals and consents and may form opinions and make
determinations at its absolute discretion. Any requirement of good faith,
discretion or judgment by Buyer shall not be construed to require Buyer to
request or await receipt of information or documentation not immediately
available from or with respect to Seller, a servicer of the Purchased Assets,
any other Person or the Purchased Assets.
3. THE TRANSACTIONS
     (a) Upon the terms and subject to the conditions set forth in this
Agreement and the other Program Documents, Buyer shall, from time to time during
the Commitment Period enter into Transactions with an Outstanding Aggregate
Purchase Price for all Purchased Assets at any one time subject to Transactions
hereunder not to exceed the then applicable Committed Amount (each, a “Committed
Transaction”). Buyer may in its sole and absolute discretion, but shall not be
obligated to, and upon the terms and subject to the conditions set forth in this
Agreement and the other Program Documents, enter into one or more additional
Transactions (each, an “Uncommitted Transaction”) during any Uncommitted
Purchase Availability Period having an outstanding aggregate Purchase Price for
all Purchased Assets subject to Uncommitted Transactions at any one time
hereunder not to exceed the Uncommitted Amount; provided that the Outstanding
Aggregate Purchase Price of all Committed Transactions and all Uncommitted
Transactions hereunder in the aggregate shall not exceed the Maximum Aggregate
Purchase Price. For the avoidance of doubt, Buyer shall have no obligation
whatsoever to enter into any Uncommitted Transaction unless Buyer, in its sole
and absolute discretion, decides to enter into such Uncommitted Transaction. As
used herein, each Committed Transaction and each Uncommitted Transaction is
referred to as a “Transaction” and all Committed Transactions and Uncommitted
Transactions are referred to collectively as

28



--------------------------------------------------------------------------------



 



the “Transactions.” Unless otherwise agreed, Seller shall request that Buyer
enter into a Transaction by delivering or causing to be delivered (A) in the
case of any Dry Loans or any Undocumented Loans (other than any Dry Loans or
Undocumented Loans that are Correspondent Loans), (i) a Transaction Notice,
appropriately completed, and an Asset Schedule to Buyer and Custodian, and
(ii) the Mortgage File to Custodian for each Loan proposed to be included in
such Transaction (whether or not such Loan is subject to a Participation
Certificate), which Transaction Notice and Asset Schedule must be received no
later than 5:00 p.m. (New York City time) one Business Day prior to the
requested Purchase Date, (B) in the case of any Correspondent Loans, (i) a
Transaction Notice, appropriately completed, and an Asset Schedule to Buyer,
Custodian and Disbursement Agent and a Correspondent Seller Release, duly
executed and delivered by each applicable Correspondent Seller, to the Buyer,
and (ii) the Mortgage File to Custodian for each Loan proposed to be included in
such Transaction, which Transaction Notice, Asset Schedule and Correspondent
Seller Releases must be received no later than 11:00 a.m. (New York City time)
on the requested Purchase Date or (C) in the case of any Wet Loans, (i) a
Transaction Notice, appropriately completed, and an Asset Schedule to Buyer,
Custodian and Disbursement Agent, and (ii) the Mortgage File to Custodian for
each Loan proposed to be included in such Transaction. The Transaction Notice
and Asset Schedule relating to any AM Funded Wet Loan must be received by no
later than 5:00 p.m. (New York City time) one Business Day prior to the
requested Purchase Date. The Asset Schedule relating to any PM Funded Wet Loan
must be received by no later than 9:00 a.m. (New York City time) and the
Transaction Notice relating to any PM Funded Wet Loan must be received by no
later than 11:00 a.m. (New York City time), in each case on the requested
Purchase Date. Each Transaction Notice and the Asset Schedule in respect of the
Eligible Loans that Seller proposes to include in the related Transaction shall
clearly indicate those Loans that are intended to be Undocumented Loans (other
than Correspondent Loans), AM Funded Wet Loans, PM Funded Wet Loans, Dry Loans
(other than Correspondent Loans) or Correspondent Loans (separately identifying
Correspondent Loans that are Dry Loans and Correspondent Loans that are
Undocumented Loans). Each Transaction Notice shall specify the proposed Purchase
Date, Purchase Price, Pricing Rate and Repurchase Date (subject to
Section 3(i)). Seller agrees to repurchase from Buyer, on the same Business Day
of discovery, any Undocumented Loans or Wet Loans that were previously subject
to a Transaction that do not close for any reason including, but not limited to,
a Rescission. In the event that the parties hereto desire to enter into a
Transaction on terms other than as set forth in this Agreement and the
Transaction Notice, Buyer shall deliver to Seller, in electronic or other
format, a “Confirmation” specifying such terms prior to entering into such
Transaction, including, without limitation, the Purchase Date, the Purchase
Price, the Pricing Rate therefor and the Repurchase Date. By entering in to a
Transaction with Buyer, Seller consents to the terms set forth in any related
Confirmation. Any such Transaction Notice and the related Confirmation, if any,
together with this Agreement, shall constitute conclusive evidence of the terms
agreed to between Buyer and Seller with respect to the Transaction to which the
Transaction Notice and Confirmation, if any, relates. In the event of any
conflict between this Agreement and any Confirmation, the terms of such
Confirmation shall control with respect to the related Transaction.
     (b) Pursuant to and in accordance with the terms and provisions of the
Applicable Custodial Agreement, the Custodian shall review any Required
Documents delivered to it and shall deliver to Buyer, via Electronic
Transmission acceptable to Buyer, Custodian Loan

29



--------------------------------------------------------------------------------



 



Transmissions and Exception Reports showing the status of all Loans then held by
the Custodian, including but not limited to the Undocumented Loans (other than
Correspondent Loans), Wet Loans, Dry Loans (other than Correspondent Loans) and
Correspondent Loans (including whether such Correspondent Loans are Dry Loans or
Undocumented Loans) subject to Exceptions, and the time the related Loan
Documents have been released pursuant to Sections 6(b) or Section 7 of the
Applicable Custodial Agreement. In addition, pursuant to and in accordance with
the terms and provisions of the Applicable Custodial Agreement, the Custodian
shall deliver to Buyer on each Purchase Date and such other dates as specified
in the Applicable Custodial Agreement, one or more Trust Receipts relating to
the Loans. The original copies of each Trust Receipt shall be delivered to
JPMorgan Chase Bank at 4 New York Plaza, Outsourcing Department, New York, New
York 10004, Attention: Diane Bonnette for the account of The Royal Bank of
Scotland plc, telephone number (212) 623-7235, as agent for Buyer by overnight
delivery using a nationally recognized insured overnight delivery service.
     (c) Notwithstanding the provisions of Sections 3(a) and 3(b) above
requiring the execution of a Transaction Notice and delivery of the Mortgage
Files to the Custodian prior to the Purchase Date, with respect to each
Transaction involving a Wet Loan or an Undocumented Loan (including any
Correspondent Loan that is an Undocumented Loan), Seller shall, in lieu of
delivering the Mortgage Files with respect to such Wet Loans and Undocumented
Loans on such Purchase Date or date of substitution: (i) prior to 5:00 p.m. (New
York City time) on the Business Day immediately preceding the related Purchase
Date or date of substitution of any Undocumented Loans (other than any
Correspondent Loans), deliver to the Custodian an Undocumented Asset Schedule
setting forth a list of all such Undocumented Loans and cause the Custodian to
deliver to Buyer, by no later than 6:00 p.m. (New York City time) on such
preceding Business Day, a Notice of Intent to Issue Trust Receipt with respect
thereto in accordance with the Custody Agreement, (ii) prior to 11:00 a.m. (New
York City time) on the related Purchase Date or date of substitution of any
Undocumented Loans that are Correspondent Loans, deliver to the Custodian a
Correspondent Asset Schedule setting forth a list of all such Undocumented Loans
that are Correspondent Loans and cause the Custodian to deliver to Buyer, by no
later than 1:00 p.m. (New York City time) on such Business Day, a Notice of
Intent to Issue Trust Receipt with respect thereto in accordance with the
Custody Agreement, (iii) prior to 5:00 p.m. (New York City time) on the Business
Day immediately preceding the related Purchase Date or date of substitution of
any AM Funded Wet Loans deliver to the Custodian a Wet Loan Schedule, setting
forth a list of all such AM Funded Wet Loans and cause the Custodian to deliver
to Buyer, by no later than 6:00 p.m. (New York City time) on such preceding
Business Day, a Notice of Intent to Issue Trust Receipt, with respect thereto,
in accordance with the Custody Agreement, (iv) prior to 9:00 a.m. (New York City
time) on the Purchase Date or date of substitution of any PM Funded Wet Loans
deliver to the Custodian a Wet Loan Schedule setting forth a list of all such PM
Funded Wet Loans and cause the Custodian to deliver to Buyer by no later than
11:00 a.m. (New York City time) on such Purchase Date a Notice of Intent to
Issue Trust Receipt with respect thereto, in accordance with the Custody
Agreement, and (v) in each case, deliver the Mortgage Files to the Custodian and
cause the Custodian to deliver a Trust Receipt to Buyer (by telecopier with hard
copy to follow on the following Business Day) not later than the day that is ten
(10) Business Days following the related Purchase Date or date of substitution,
as applicable, indicating that such Wet Loan or Undocumented Loan has converted
to a Dry Loan, in accordance with the procedures set

30



--------------------------------------------------------------------------------



 



forth in the Custody Agreement. The original copies of such Trust Receipts shall
be delivered to JPMorgan Chase Bank at 4 New York Plaza, Outsourcing Department,
New York, New York 10004, Attention: Diane Bonnette for the account of The Royal
Bank of Scotland plc, telephone number (212) 623-7235, as agent for Buyer by
overnight delivery using a nationally recognized insured overnight delivery
service.
     (d) Upon Seller’s request to enter into a Committed Transaction pursuant to
Section 3(a), Buyer shall, and upon Seller’s request to enter into an
Uncommitted Transaction pursuant to Section 3(a), Buyer may in its sole and
absolute discretion, in each case provided no Default, Event of Default or Event
of Termination shall have occurred and be continuing, and provided all
conditions precedent set forth in Section 3 and in Sections 9(a) and 9(b) have
been met, (i) with respect to Dry Loans or Undocumented Loans (other than any
Dry Loans or Undocumented Loans that are Correspondent Loans), by 6:00 p.m. (New
York City time) on the Business Day preceding the requested Purchase Date,
(ii) with respect to AM Funded Wet Loans, by 6:00 p.m. (New York City time) on
the Business Day preceding the requested Purchase Date, (iii) with respect to PM
Funded Wet Loans, by 11:00 a.m. (New York City Time) on the requested Purchase
Date or (iv) with respect to Correspondent Loans, by 1:00 p.m. on the requested
Purchase Date, Buyer shall purchase the Eligible Loans included in the related
Transaction Notice by transferring, via wire transfer (pursuant to Wire
Instructions provided by Seller to Buyer and, in the case of any Wet Loans or
Correspondent Loans, to Disbursement Agent, on or prior to such Purchase Date),
the Purchase Price. Buyer shall pay such Purchase Price (i) with respect to Dry
Loans or Undocumented Loans (other than any Dry Loans or Undocumented Loans that
are Correspondent Loans), not later than 2:00 p.m. (New York City time) on the
requested Purchase Date, (ii) with respect to AM Funded Wet Loans, not later
than 9:00 a.m. (New York City time) on the requested Purchase Date, (iii) with
respect to PM Funded Wet Loans, not later than 11:30 a.m. (New York City time)
on the requested Purchase Date and (iv) with respect to Correspondent Loans, not
later than 3:00 p.m. on the requested Purchase Date. Purchases of Wet Loans and
Correspondent Loans shall be consummated in accordance with the procedures set
forth in the Disbursement Agent Agreement.

31



--------------------------------------------------------------------------------



 



     (e) Subject to the terms and conditions of the Program Documents, if at any
time Seller desires to enter into a new Transaction having a Purchase Price
greater than zero ($0.00) with respect to any Zero Advance Loan then subject to
a Transaction under this Agreement, Seller shall request that Buyer enter into
such new Transaction by delivering a Transaction Notice relating to such Zero
Advance Loan in accordance with Section 3(a), specifying the information
required by Section 3(a) including the requested Purchase Price for such Zero
Advance Loan. Delivery of any such Transaction Notice shall constitute a
conveyance by Buyer to Seller of such Zero Advance Loan identified on the
related Asset Schedule with an immediate reconveyance of such Zero Advance Loan
by Seller to Buyer, and, upon the consummation of such new Transaction, such
Loan shall no longer constitute a Zero Advance Loan for any purpose under this
agreement and the other Program Documents.
     (f) Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBO Base Rate:
     (i) Buyer determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBO Base Rate” in Section 2 are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Transactions as provided herein; or
     (ii) Buyer determines, which determination shall be conclusive, that the
Applicable Margin plus the relevant rate of interest referred to in the
definition of “LIBO Base Rate” in Section 2 upon the basis of which the rate of
interest for Transactions is to be determined is not likely adequately to cover
the cost to Buyer of purchasing and holding Assets hereunder; or
     (iii) it becomes unlawful for Buyer to enter into Transactions with a
Pricing Rate based on the LIBO Base Rate;
then Buyer shall give Seller prompt notice thereof and, so long as such
condition remains in effect, Buyer shall be under no obligation to purchase
Assets hereunder, and Seller shall, at its option, either repurchase such Assets
or pay a Pricing Rate at a rate per annum as determined by Buyer taking into
account the increased cost to Buyer of purchasing and holding the Assets.
     (g) Seller shall repurchase Purchased Assets from Buyer on each related
Repurchase Date. Each obligation to repurchase exists without regard to any
prior or intervening liquidation or foreclosure with respect to any Purchased
Asset. Seller is obligated to obtain the Purchased Assets from Buyer or its
designee (including the Custodian) at Seller’s expense on (or after) the related
Repurchase Date. Any amounts required to be paid to Buyer under this Section
3(g) must be received by Buyer and the computer tape relating to the Purchased
Assets being repurchased under this Section 3(g) must be uploaded to the Buyer’s
website by 4:00 p.m. (New York City time) on the related Repurchase Date.
     (h) Provided that the applicable conditions in Sections 9(a) and 9(b) have
been satisfied, a Purchased Asset that is repurchased by Seller on the
Repurchase Date shall, without further action on the part of Buyer or Seller,
become subject to a new Transaction on such

32



--------------------------------------------------------------------------------



 



Repurchase Date. Buyer shall purchase the related Eligible Assets pursuant to
the procedures set forth in Section 3(d). For each new Transaction, unless
otherwise agreed, (y) the accrued and unpaid Price Differential shall be settled
in cash on each related Repurchase Date, and (z) the Pricing Rate shall be as
set forth in the Pricing Side Letter.
     (i) If Seller intends to repurchase any Loans on any day which is not a
Repurchase Date, Seller shall give one (1) Business Day’s prior written notice
thereof to Buyer. If such notice is given, the Repurchase Price specified in
such notice shall be due and payable on the date specified therein, which amount
shall include the Price Differential to such date on the amount prepaid. Such
early repurchases shall be in an aggregate principal amount of at least
$100,000. Any amounts required to be paid to Buyer under this Section 3(i) must
be received by Buyer, and the computer tape relating to the Purchased Assets
being repurchased under this Section 3(i) must be uploaded to the Buyer’s
website, by 4:00 p.m. (New York City time) on such date of repurchase.
     (j) [Reserved.]
     (k) If any Requirement of Law (other than with respect to any amendment
made to Buyer’s certificate of incorporation and by-laws or other organizational
or governing documents) or any change in the interpretation or application
thereof or compliance by Buyer with any request or directive (whether or not
having the force of law) from any central bank or other Governmental Authority
made subsequent to the date hereof:
     (i) shall subject Buyer to any tax of any kind whatsoever with respect to
this Agreement or any Assets purchased pursuant to it (excluding net income
taxes) or change the basis of taxation of payments to Buyer in respect thereof;
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement against assets held by deposits or
other liabilities in or for the account of Transactions or extensions of credit
by, or any other acquisition of funds by any office of Buyer which is not
otherwise included in the determination of the LIBO Base Rate hereunder;
     (iii) shall impose on Buyer any other condition;
and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of effecting or maintaining purchases
hereunder, or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, Seller shall promptly pay Buyer such additional amount
or amounts as will compensate Buyer for such increased cost or reduced amount
receivable thereafter incurred.
     If Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to Buyer’s
certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by Buyer or any corporation controlling Buyer with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on Buyer’s or such corporation’s
capital as a consequence of

33



--------------------------------------------------------------------------------



 



its obligations hereunder to a level below that which Buyer or such corporation
but for such adoption, change or compliance (taking into consideration Buyer’s
or such corporation’s policies with respect to capital adequacy) by an amount
deemed by Buyer to be material, then from time to time, Seller shall promptly
pay to Buyer such additional amount or amounts as will thereafter compensate
Buyer for such reduction.
     If Buyer becomes entitled to claim any additional amounts pursuant to this
subsection, it shall promptly notify Seller of the event by reason of which it
has become so entitled. A certificate as to any additional amounts payable
pursuant to this subsection submitted by Buyer to Seller shall be conclusive in
the absence of manifest error.
     (l) With respect to each Purchased Participation Certificate that is
subject to a Transaction hereunder, the Security that is issued on the related
Conversion Date (provided it is an Eligible Security) shall replace the
Participation Certificate as the Purchased Asset, and from and after the
Conversion Date, the Purchased Asset subject to such Transaction shall be the
Purchased Security. For the avoidance of doubt, any Eligible Security that is
issued with respect to the Eligible Loans underlying a Purchased Participation
Certificate shall, on the Conversion Date, replace the Purchased Participation
Certificate and automatically become subject to the Transaction to which the
Purchased Participation Certificate was subject. On the Conversion Date or as
soon as possible thereafter, Seller shall deliver to Buyer a duly executed Trade
Assignment. Seller shall provide Buyer with notice of the identity of the
Takeout Investor in respect of such Security on the Conversion Date or as soon
as possible thereafter.
4. PAYMENTS; COMPUTATION; COMMITMENT AND NON-UTILIZATION FEES
     (a) Payments. Except to the extent otherwise provided herein, all payments
to be made by Seller under this Agreement shall be made in Dollars, in
immediately available funds, without deduction, set-off or counterclaim, to
Buyer at the following account maintained by Buyer at JPMorgan Chase Bank,
Account Number 140095961, For the A/C of The Royal Bank of Scotland plc, ABA#
021000021, Attn: Brett Kibbe, not later than 2:00 p.m., New York City time, on
the date on which such payment shall become due (each such payment made after
such time on such due date to be deemed to have been made on the next succeeding
Business Day). Seller acknowledges that it has no rights of withdrawal from the
foregoing account.
     (b) Computations. The Price Differential shall be computed on the basis of
a 360-day year for the actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.
     (c) Renewal Commitment Fee. Seller agrees to pay to Buyer the Renewal
Commitment Fee on the Restatement Effective Date. Such payment to be made in
Dollars, in immediately available funds, without deduction, set off or
counterclaim. If such fee remains unpaid for 30 days after Buyer gives written
notice of nonpayment to Seller, Buyer may, in its sole discretion net such
commitment fee from the proceeds of any Purchase Price paid to Seller.
     (d) [Reserved].

34



--------------------------------------------------------------------------------



 



     (e) Non-Utilization Fee. On a quarterly basis and on each Termination Date,
Buyer shall determine the average quarterly utilization during the preceding
quarter (or with respect to any Termination Date, during the period from the
date through which the last non utilization fee calculation has been made to
such Termination Date) by Seller by dividing (a) the sum of the Purchase Prices
outstanding on each day during such period, by (b) the number of days in such
period. If such average amount determined for any period as a percentage of the
then applicable Committed Amount (the “Utilization Percentage”) is less than
60%, Seller shall pay to Buyer on the Payment Date on or immediately succeeding
such date of calculation or on such Termination Date, as applicable, a
non-utilization fee equal to the product of (i) 0.50% per annum, times (ii) the
then applicable Committed Amount, times (iii) 1 minus the Utilization Percentage
(the “Non-Utilization Fee”). If the Utilization Percentage in any period is
greater than or equal to 60%, Buyer shall not be paid a Non-Utilization Fee for
that period. All payments shall be made to Buyer in Dollars, in immediately
available funds, without deduction, setoff or counterclaim. If such fees remain
unpaid for 30 days after Buyer gives written notice of nonpayment to Seller,
Buyer may, in its sole discretion net such Non-Utilization Fee from the proceeds
of any Purchase Price paid to Seller.
5. TAXES; TAX TREATMENT
     (a) All payments made by Seller under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities (including penalties, interest and additions to tax) with respect
thereto imposed by any Governmental Authority, excluding income taxes, branch
profits taxes, franchise taxes or any other tax imposed on the net income of
Buyer by the United States, a state or a foreign jurisdiction under the laws of
which Buyer is organized or of its applicable lending office, or any political
subdivision thereof (collectively, “Taxes”), all of which shall be paid by
Seller for its own account not later than the date when due. If Seller is
required by law or regulation to deduct or withhold any Taxes from or in respect
of any amount payable hereunder, it shall: (a) make such deduction or
withholding; (b) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due; (c) deliver to Buyer,
promptly, original tax receipts and other evidence satisfactory to Buyer of the
payment when due of the full amount of such Taxes; and (d) pay to Buyer such
additional amounts as may be necessary so that such Buyer receives, free and
clear of all Taxes, a net amount equal to the amount it would have received
under this Agreement, as if no such deduction or withholding had been made.
     (b) In addition, Seller agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by the United States or any taxing authority thereof
or therein that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”).
     (c) Seller agrees to indemnify Buyer for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 5, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, provided

35



--------------------------------------------------------------------------------



 



that Buyer shall have provided Seller with evidence, reasonably satisfactory to
Seller, of payment of Taxes or Other Taxes, as the case may be.
     (d) Any Buyer that is not incorporated under the laws of the United States,
any State thereof, or the District of Columbia (a “Foreign Buyer”) shall provide
Seller with properly completed United States Internal Revenue Service (“IRS”)
Form W-8BEN or W-8ECI or any successor form prescribed by the IRS, certifying
that such Foreign Buyer is entitled to benefits under an income tax treaty to
which the United States is a party which reduces the rate of withholding tax on
payments of interest or certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States on or prior to the date upon which each such Foreign Buyer
becomes a Buyer. Each Foreign Buyer will resubmit the appropriate form on the
earliest of (A) the third anniversary of the prior submission or (B) on or
before the expiration of thirty (30) days after there is a “change in
circumstances” with respect to such Foreign Buyer as defined in Treas. Reg.
Section 1.1441-1(e)(4)(ii)(D). For any period with respect to which a Foreign
Buyer has failed to provide Seller with the appropriate form or other relevant
document pursuant to this Section 5(d) (unless such failure is due to a change
in treaty, law, or regulation occurring subsequent to the date on which a form
originally was required to be provided), such Foreign Buyer shall not be
entitled to any “gross-up” of Taxes or indemnification under Section 5(c) with
respect to Taxes imposed by the United States; provided, however, that should a
Foreign Buyer, which is otherwise exempt from a withholding tax, become subject
to Taxes because of its failure to deliver a form required hereunder, Seller
shall, at no cost or expense to Seller, take such steps as such Foreign Buyer
shall reasonably request to assist such Foreign Buyer to recover such Taxes.
     (e) Without prejudice to the survival of any other agreement of Seller
hereunder, the agreements and obligations of Seller contained in this Section 5
shall survive the termination of this Agreement. Nothing contained in this
Section 5 shall require Buyer to make available any of its tax returns or other
information that it deems to be confidential or proprietary.
     (f) Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes to treat
each Transaction as indebtedness of Seller that is secured by the Purchased
Assets and that the Purchased Assets are owned by Seller in the absence of an
Event of Default by Seller. All parties to this Agreement agree to such
treatment and agree to take no action inconsistent with this treatment, unless
required by law.
6. MARGIN MAINTENANCE
     (a) If at any time the aggregate Market Value of all Purchased Assets
subject to all Transactions is less than the aggregate MV Margin Amount for all
such Transactions (such event, a “Margin Deficit”), then Buyer may, by notice to
Seller, require Seller in such Transactions to transfer to Buyer cash or, at
Buyer’s option (and provided Seller has additional Eligible Assets), additional
Eligible Assets (“Additional Purchased Assets”) within the timeframes set forth
in Section 6(b), so that the cash and aggregate Market Value of the Purchased
Assets, including any such Additional Purchased Assets, will thereupon equal or
exceed such aggregate MV Margin Amount (either requirement, a “Margin Call”);
provided

36



--------------------------------------------------------------------------------



 



that if Seller transfers cash, Buyer shall apply such cash in reduction of the
then outstanding Repurchase Price, such application to occur on the date of
receipt by Buyer or, if such receipt occurs after 5:00 p.m. (New York City
time), on the immediately succeeding Business Day.
     (b) Notice required pursuant to Section 6(a) may be given by any means
provided in Section 21. Any notice given on a Business Day at or prior to
11:00 a.m. (New York City time) shall be met, and the related Margin Call
satisfied, no later than 5:00 p.m. (New York City time) on the same Business
Day. Any notice given on a Business Day following 11:00 a.m. (New York City
time) shall be met, and the related Margin Call satisfied, no later than 1:00
p.m. (New York City time) on the following Business Day. The failure of Buyer,
on any one or more occasions, to exercise its rights under this Section 6, shall
not change or alter the terms and conditions to which this Agreement is subject
or limit the right of Buyer to do so at a later date. Seller and Buyer each
agree that a failure or delay by Buyer to exercise its rights hereunder shall
not limit or waive Buyer’s rights under this Agreement or otherwise existing by
law or in any way create additional rights for Seller.
7. INCOME PAYMENTS
     Where a particular term of a Transaction extends over the date on which
Income is paid in respect of any Purchased Asset subject to that Transaction,
such Income shall be the property of Buyer. Notwithstanding the foregoing, and
provided no Default or Event of Default has occurred and is continuing, Buyer
agrees that Seller shall be entitled to receive an amount equal to all Income
(other than any Third Party Loan Purchase Proceeds) received in respect of the
Purchased Assets, whether by Buyer, Custodian, Disbursement Agent or any
servicer or any other Person, which is not otherwise received by Seller, to the
full extent it would be so entitled if the Purchased Assets had not been sold to
Buyer; provided that any Income received by Seller while the related Transaction
is outstanding shall be deemed to be held by Seller solely in trust for Buyer
pending the repurchase on the related Repurchase Date; provided further that
Seller shall hold all such Income (other than any Third Party Loan Purchase
Proceeds) in the Collection Account. Seller shall deposit all Income (other than
any Third Party Loan Purchase Proceeds) received by it into the Collection
Account within three (3) Business Days of Seller’s receipt thereof. Seller shall
direct all third party purchasers to deposit directly to the Third Party Loan
Purchase Proceeds Account the purchase price and all other amounts that relate
to any third party’s purchase from Seller from time to time of Purchased Assets
that are subject to Transactions under this Agreement. The Third Party Loan
Purchase Proceeds Account Bank shall transfer, on each Business Day, or more
often at the discretion of Seller, all amounts held in the Third Party Loan
Purchase Proceeds Account to an account designated by Buyer. Provided no Default
or Event of Default has occurred, Buyer shall, as the parties may agree with
respect to any Transaction (or, in the absence of any such agreement, as Buyer
shall reasonably determine in its sole discretion), on the Repurchase Date
following the date any Income (including any Third Party Loan Purchase Proceeds
remaining after giving effect to Buyer’s application on such Repurchase Date of
amounts that were deposited in the Third Party Loan Purchase Proceeds Account as
described in this Section 7) is received by Buyer in the Collection Account or
in the Third Party Loan Purchase Proceeds Account (or a servicer on its behalf)
either (i) transfer (or permit the servicer or Seller to transfer) to Seller
such Income with respect to any Purchased Assets subject to such Transaction and
with respect to any asset of Seller that is no longer subject to a Transaction,
or (ii) if (x) a Margin Deficit then exists, or (y) any other Obligations then
due

37



--------------------------------------------------------------------------------



 



and owing by Seller to Buyer have not been paid in full, apply the Income
payment to reduce the amount, if any, to be transferred to Buyer by Seller upon
termination of such Transaction. Buyer shall not be obligated to take any action
pursuant to the preceding sentence (A) to the extent that such action would
result in the creation of a Margin Deficit, unless prior thereto or
simultaneously therewith Seller transfers to Buyer cash or Additional Purchased
Assets sufficient to eliminate such Margin Deficit, (B) any other Obligations
then due and owing by Seller to Buyer remain unpaid unless Seller shall transfer
to Buyer cash in an amount sufficient to satisfy such Obligations, or (C) if a
Default or an Event of Default has occurred and is then continuing at the time
such Income is paid.
8. SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT
     (a) Seller and Buyer intend that the Transactions hereunder be sales to
Buyer of the Purchased Assets and not loans from Buyer to Seller secured by the
Purchased Assets. However, in order to preserve Buyer’s rights under this
Agreement in the event that a court or other forum recharacterizes the
Transactions hereunder as other than sales, and as security for Seller’s
performance of all of its Obligations and as security for Seller’s, Guarantor’s
or any of their respective Affiliate’s or Subsidiary’s performance of its
obligations (other than the obligations of an Asset Securitization Subsidiary or
Guarantor’s obligations in connection with the Revolving Credit Agreement) under
any agreement (other than an agreement related to Securitization Indebtedness or
the Revolving Credit Agreement) by and among any such Person, on the one hand,
and Buyer or any of Buyer’s Affiliates, on the other hand, Seller hereby grants
Buyer a fully perfected first priority security interest in all of Seller’s
rights, title and interest in and to the following property, whether now owned
or existing or hereafter acquired or arising: (i) all Purchased Assets
identified on a Transaction Notice delivered by Seller to Buyer and the
Custodian from time to time, (ii) any other collateral pledged or otherwise
relating to such Purchased Assets, together with all files, material documents,
instruments, surveys (if available), certificates, correspondence, appraisals,
computer records, computer storage media, Loan accounting records and other
books and records relating thereto in the possession of Seller or Custodian,
(iii) the Records, (iv) the Collection Account, the Third Party Loan Purchase
Proceeds Account, all Income relating to such Purchased Assets and all Third
Party Loan Purchase Proceeds, (v) all Takeout Commitments and Trade Assignments
related to the Purchased Assets (including the rights to receive the related
Takeout Price and the Related Security as evidenced by such Trade Assignments),
(vi) all FHA Mortgage Insurance Contracts and VA Loan Guaranty Agreements
relating to such Purchased Assets, (vii) all mortgage guaranties and insurance
(issued by governmental agencies or otherwise) and any mortgage insurance
certificate or other document evidencing such mortgage guaranties or insurance
relating to any Purchased Assets and all claims and payments thereunder and all
rights of Seller to receive from any third party or to take delivery of any of
the foregoing, (viii) all interests in real property collateralizing any
Purchased Assets, (ix) all other insurance policies and insurance proceeds
relating to any Purchased Assets or the related Mortgaged Property and all
rights of Seller to receive from any third party or to take delivery of any of
the foregoing, (x) any purchase agreements or other agreements, contracts or
takeout commitments relating to or constituting any or all of the foregoing and
all rights to receive documentation relating thereto, (xi) all “accounts”,
“chattel paper”, “commercial tort claims”, “deposit accounts”, “documents,”
“equipment”, “general intangibles”, “goods”, “instruments”, “inventory”,
“investment property”, “letter of credit rights”, and “securities’ accounts” as
each

38



--------------------------------------------------------------------------------



 



of those terms is defined in the Uniform Commercial Code and all cash and Cash
Equivalents and all products and proceeds relating to or constituting any or all
of the foregoing, and (xii) any and all replacements, substitutions,
distributions on or proceeds of any or all of the foregoing (collectively the
“Purchased Items”).
     (b) Seller acknowledges and agrees that its rights with respect to the
Purchased Items (including without limitation, any security interest Seller may
have in the Purchased Assets and any other collateral granted by Seller to Buyer
pursuant to any other agreement) are and shall continue to be at all times
junior and subordinate to the rights of Buyer hereunder.
     (c) Seller hereby grants and pledges to Buyer a first priority security
interest in all of its rights, title and interest in and to the servicing of the
Purchased Assets, if any, and the rights and proceeds related thereto, and in
all instances whether now owned or existing or hereafter acquired or arising. In
addition, Seller, in its capacity as Servicer, further grants and pledges to
Buyer a first priority security interest in all of its rights, title and
interest in and to all documentation and rights to receive documentation related
to the servicing of each of the Purchased Assets, and all Income related to the
Purchased Assets received by Seller, in its capacity as Servicer, and all rights
to receive such Income, and all products, proceeds and distributions relating to
or constituting any or all of the foregoing, and in all instances whether now
owned or existing or hereafter acquired or arising (collectively, and together
with the pledge of the servicing of the Purchased Assets in this clause (c), the
“Related Credit Enhancement”). The Related Credit Enhancement is hereby pledged
as further security for Seller’s Obligations to Buyer hereunder.
     (d) At any time and from time to time, upon the written request of Buyer,
and at the sole expense of Seller, Seller will promptly and duly execute and
deliver, or will promptly cause to be executed and delivered, such further
instruments and documents and take such further action as Buyer may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any jurisdiction with respect to the
Purchased Items and the liens created hereby. Seller also hereby authorizes
Buyer to file any such financing or continuation statement to the extent
permitted by applicable law. A carbon, photographic or other reproduction of
this Agreement shall be sufficient as a financing statement for filing in any
jurisdiction. This Agreement shall constitute a security agreement under
applicable law.
     (e) Seller shall not (i) reserved, (ii) change its name, identity, form of
organization or corporate structure (or the equivalent) or change the location
where it maintains its records with respect to the Purchased Items, or
(iii) reincorporate or reorganize under the laws of another jurisdiction unless
it shall have given Buyer at least 30 days prior written notice thereof and
shall have delivered to Buyer all Uniform Commercial Code financing statements
and amendments thereto as Buyer shall request and taken all other actions deemed
reasonably necessary by Buyer to continue its perfected status in the Purchased
Items with the same or better priority.
     (f) Seller hereby irrevocably constitutes and appoints Buyer and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full

39



--------------------------------------------------------------------------------



 



irrevocable power and authority in the place and stead of Seller and in the name
of Seller or in its own name, from time to time in Buyer’s discretion, for the
purpose of carrying out the terms of this Agreement, including without
limitation, protecting, preserving and realizing upon the Purchased Items and
any Related Credit Enhancement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, including without
limitation, to protect, preserve and realize upon the Purchased Items and any
Related Credit Enhancement, to file such financing statement or statements
relating to the Purchased Items and any Related Credit Enhancement as Buyer at
its option may deem appropriate, and, without limiting the generality of the
foregoing, Seller hereby gives Buyer the power and right, on behalf of Seller,
without assent by, but with notice to, Seller, if an Event of Default shall have
occurred and be continuing, to do the following:
     (i) in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Purchased
Items and any Related Credit Enhancement and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Buyer for the purpose of collecting any and all such moneys due
with respect to any Purchased Items and any Related Credit Enhancement whenever
payable;
     (ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Items;
     (iii) (A) to direct any party liable for any payment under any Purchased
Items or Related Credit Enhancement to make payment of any and all moneys due or
to become due thereunder directly to Buyer or as Buyer shall direct including,
without limitation, to send “goodbye” letters on behalf of Seller and any
applicable Servicer and Section 404 Notices on behalf of Buyer; (B) to ask or
demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Purchased Items or Related Credit Enhancement; (C) to sign
and endorse any invoices, assignments, verifications, notices and other
documents in connection with any Purchased Items or Related Credit Enhancement;
(D) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Purchased Items or
Related Credit Enhancement or any proceeds thereof and to enforce any other
right in respect of any Purchased Items or Related Credit Enhancement; (E) to
defend any suit, action or proceeding brought against Seller with respect to any
Purchased Items or Related Credit Enhancement; (F) to settle, compromise or
adjust any suit, action or proceeding described in clause (E) above and, in
connection therewith, to give such discharges or releases as Buyer may deem
appropriate; and (G) generally, to sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any Purchased Items or Related Credit
Enhancement as fully and completely as though Buyer were the absolute owner
thereof for all purposes, and to do, at Buyer’s option and Seller’s expense, at
any time, and from time to time, all acts and things which Buyer deems necessary
to protect, preserve or realize upon the Purchased Items and Related Credit
Enhancement and Buyer’s Liens

40



--------------------------------------------------------------------------------



 



thereon and to effect the intent of this Agreement, all as fully and effectively
as Seller might do.
          Seller hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable.
          Seller also authorizes Buyer, if an Event of Default shall have
occurred, from time to time, to execute, in connection with any sale provided
for in Section 19 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Purchased Items and Related Credit
Enhancement.
     (g) The powers conferred on Buyer hereunder are solely to protect Buyer’s
interests in the Purchased Items and Related Credit Enhancement and shall not
impose any duty upon it to exercise any such powers. Buyer shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to Seller for any act or failure to act hereunder, except
for its or their own gross negligence or willful misconduct.
     (h) If Seller fails to perform or comply with any of its agreements
contained in the Program Documents then Buyer may itself perform or comply, or
otherwise cause performance or compliance, with such agreement, and the
reasonable out-of-pocket expenses of Buyer incurred in connection with such
performance or compliance, together with interest thereon at a rate per annum
equal to the Post-Default Rate, shall be payable by Seller to Buyer on demand
and shall constitute Obligations.
     (i) Buyer’s duty with respect to the custody, safekeeping and physical
preservation of the Purchased Items and any Related Credit Enhancement in its
possession, under Section 9-207 of the Uniform Commercial Code or otherwise,
shall be to deal with it in the same manner as Buyer deals with similar property
for its own account. Neither Buyer nor any of its directors, officers or
employees shall be liable for failure to demand, collect or realize upon all or
any part of the Purchased Items or any Related Credit Enhancement or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Purchased Items upon the request of Seller or otherwise.
     (j) All authorizations and agencies herein contained with respect to the
Purchased Items and any Related Credit Enhancement are irrevocable and powers
coupled with an interest.
     (k) Seller hereby acknowledges and agrees that the Zero Advance Loans
constitute part of the Purchased Assets and other Purchased Items pledged
pursuant to Section 8(a), the servicing rights of such Zero Advance Loans, if
any, constitute part of the Related Credit Enhancement pledged pursuant to
Section 8(c), and each constitutes additional pledged collateral in the event
that a court or other forum recharacterizes the Transactions hereunder as other
than sales. Seller hereby further acknowledges and agrees that in consideration
of such pledges, Buyer has agreed to execute and deliver this Agreement and to
perform its obligations under this Agreement and the other Program Documents, in
each case subject to the terms and

41



--------------------------------------------------------------------------------



 



conditions hereof and thereof, and that Seller has received other good and
valuable consideration, the sufficiency of which is hereby acknowledged.
9. CONDITIONS PRECEDENT
     (a) As conditions precedent to the initial Transaction to be consummated on
or after the Restatement Effective Date, Buyer shall have received on or before
the date on which such initial Transaction is consummated the following, in form
and substance satisfactory to Buyer and duly executed by each party thereto (as
applicable):
     (i) Program Documents. The Program Documents duly executed and delivered by
Seller and being in full force and effect, free of any modification, breach or
waiver.
     (ii) Legal Opinion. A legal opinion of counsel to Seller and Guarantor, in
form and substance satisfactory to Buyer.
     (iii) Filings, Registrations, Recordings. (i) Any documents (including,
without limitation, financing statements) required to be filed, registered or
recorded in order to create, in favor of Buyer, a perfected, first-priority
security interest in the Purchased Items and any Related Credit Enhancement,
subject to no Liens other than those created hereunder, shall have been properly
prepared for filing (including the applicable county(ies) if Buyer determines
such filings are necessary in its reasonable discretion), registration or
recording in each office in each jurisdiction in which such filings,
registrations and recordations are required to perfect such first-priority
security interest; and (ii) UCC lien searches, dated as of a recent date, in no
event more than 14 days prior to the date of such initial Transaction, in such
jurisdictions as shall be applicable to Seller, the Purchased Items and any
Related Credit Enhancement, the results of which shall be satisfactory to Buyer.
     (iv) Fees and Expenses. Buyer shall have received all fees (including,
without limitation, the Renewal Commitment Fee) and expenses required to be paid
by Seller on or prior to such initial Purchase Date, including all legal fees
the amount of which shall be agreed between Buyer and Seller prior to the date
hereof incurred in connection with the drafting, negotiating and execution of
the Program Documents, which fees and expenses may be netted out of any purchase
proceeds paid by Buyer hereunder; provided that any such fees or expenses shall
have been billed to the Seller on or prior to such initial Purchase Date.
     (b) The obligation of Buyer to enter into each Transaction pursuant to this
Agreement (including the initial Transaction to be consummated on or after the
Restatement Effective Date) is subject to the following further conditions
precedent, both immediately prior to any Transaction and also after giving
effect thereto and to the intended use of the proceeds thereof:
     (i) No Default, Event of Default or Event of Termination shall have
occurred and be continuing.

42



--------------------------------------------------------------------------------



 



     (ii) The representations and warranties made by Seller in Section 12 and
Schedule 1-A hereof (and, in the case of a Fannie Mae Loan, Schedule 1-B hereof,
and, in the case of a Freddie Mac Loan, Schedule 1-C hereof) and in each of the
other Program Documents, shall be true and complete on and as of the Purchase
Date in all material respects (in the case of the representations and warranties
in Section 12(v), 12(w) and Schedules 1-A, 1-B and 1-C, solely with respect to
Loans which have not been repurchased by Seller) with the same force and effect
as if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date). At the request of Buyer, Buyer shall have received an officer’s
certificate signed by a Responsible Officer of Seller certifying as to the truth
and accuracy of the above, which certificate shall specifically include a
statement that Seller is in compliance with all governmental licenses and
authorizations and is qualified to do business and in good standing in all
required jurisdictions except where the lack of such license and/or
authorizations would not be reasonably likely to have a Material Adverse Effect
or any Material Adverse Effect with respect to any particular Asset proposed to
be subject to such Transaction. For the avoidance of doubt, in the event that a
representations or warranty with respect to a particular Loan is untrue,
incorrect or incomplete, such event shall not affect Buyer’s purchase of other
Loans; provided that the representations and warranties made with respect to
such other Loans are true, correct and complete and all other terms and
conditions set forth herein are satisfied.
     (iii) The then aggregate outstanding Purchase Price for all Purchased
Assets, when added to the Purchase Price for the requested Transaction, without
duplication, shall not exceed the Maximum Aggregate Purchase Price. Each Asset
subject to such Transaction shall satisfy all Eligible Asset criteria.
     (iv) Subject to Buyer’s right to perform one or more Due Diligence Reviews
pursuant to Section 44 hereof, Buyer shall have completed its Due Diligence
Review of the Assets, including the Mortgage File for each Loan subject to such
Transaction and such other documents, records, agreements, instruments,
Mortgaged Properties or information relating to such Assets as Buyer in its sole
discretion deems appropriate to review and such review shall be satisfactory to
Buyer in its sole discretion. Any such Due Diligence Review shall be subject to
the Due Diligence Cap.
     (v) Buyer or its designee shall have received on or before the day of a
Transaction with respect to any Purchased Assets (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Buyer and
(if applicable) duly executed:

  (A)   The Transaction Notice and Asset Schedule with respect to such Purchased
Assets, delivered pursuant to Section 3(a);     (B)   The Dry Loan Trust Receipt
with respect to such Purchased Assets consisting of Dry Loans (including any
Correspondent Loan that is a Dry Loan), the Undocumented Loan Trust Receipt with
respect to such Purchased Assets consisting of Undocumented Loans (including any

43



--------------------------------------------------------------------------------



 



Correspondent Loan that is an Undocumented Loan), and the Wet Loan Trust Receipt
with respect to such Purchased Assets consisting of Wet Loans, in each case
separately identifying such categories of Loans as Buyer may from time to time
request pursuant to the terms and provisions of the Applicable Custodial
Agreement and with the related Custodian Loan Transmission and Exception Report
or Undocumented Loan Schedule, Correspondent Loan Schedule (with respect to any
Correspondent Loan that is an Undocumented Loan) and Wet Loan Schedule, as
applicable, attached;

  (C)   If any of the Loans that are proposed to be sold are Early Purchase
Program Loans, for each such Loan: (i) a fully completed, executed and
authenticated Eligible Participation Certificate, (ii) a copy of the fully
completed Form HUD 11705 (Schedule of Subscribers), Fannie Mae Form 2014
(Delivery Schedule), Freddie Mac Form 381 (Contract Delivery Summary) or Freddie
Mac Form 939 (Settlement and Information Multiple Registration Form), as
applicable, designating Buyer as the party authorized to receive the related
Securities, duly executed by Seller, (iii) a copy of the Form HUD 11706
(Schedule of Pooled Mortgages) and the reverse side of Form HUD 11706 (Initial
Certification), Fannie Mae Form 2005 (Schedule of Mortgages with Magnetic Tape
Format Instructions), Freddie Mac Form 11 (Mortgage Submission Schedule) or
Freddie Mac Form 13SF (Mortgage Submission Voucher) or Selling System computer
tape, as applicable, that has been delivered to the applicable Agency indicating
Custodian’s initial certification of the Related Loans evidenced by the
Participation Certificate that is proposed to be purchased;

  (D)   Such certificates, customary opinions of counsel or other documents as
Buyer may reasonably request, provided that such opinions of counsel shall not
be required routinely in connection with each Transaction but shall only be
required from time to time as deemed necessary by Buyer in its commercially
reasonable judgment and, provided further, that this condition shall be deemed
to be satisfied if Seller is diligently and in good faith working to timely
provide to Buyer any such additional information that is not readily available
to or easily obtainable by Seller; and     (E)   With respect to each
Correspondent Loan, Buyer shall have received a Correspondent Seller Release for
such Purchased Asset that is duly executed and delivered by the related
Correspondent Seller by no later than the time set forth in Section 3(a) hereof.
    (vi)   [Reserved].

     (vii) With respect to any Loan that was funded in the name of, or acquired
by, a Qualified Originator which is an Affiliate of Seller, Buyer may, in its
sole discretion, require Seller to provide evidence sufficient to satisfy Buyer
that such Loan was acquired in a legal sale, including without limitation, an
opinion, in form and substance and from

44



--------------------------------------------------------------------------------



 



an attorney, in both cases, acceptable to Buyer in its sole discretion, that
such Loan was acquired in a legal sale.

  (viii)   None of the following shall have occurred and/or be continuing:

     i. an event or events resulting in the inability of Buyer to finance its
purchases of assets with traditional counterparties at rates which would have
been reasonable prior to the occurrence of such event or events or a material
adverse change in the financial condition of Buyer which affects (or can
reasonably be expected to affect) materially and adversely the ability of Buyer
to fund its obligations under or otherwise comply with the terms of this
Agreement; or
     ii. any other event beyond the control of Buyer which Buyer reasonably
determines may result in Buyer’s inability to perform its obligations under this
Agreement including, without limitation, acts of God, strikes, lockouts, riots,
acts of war or terrorism, epidemics, nationalization, expropriation, currency
restrictions, fire, communication line failures, computer viruses, power
failures, earthquakes, or other disasters of a similar nature to the foregoing.
     (ix) If any Loans to be purchased hereunder were acquired by Seller, such
Loans shall conform to the Underwriting Guidelines or Buyer shall have received
underwriting guidelines for such Loans acceptable to Buyer in its discretion.
     (x) If any Loans are serviced by a Servicer other than Seller or by a
Subservicer, Buyer shall have received, no later than 10:00 a.m. three (3) days
prior to the requested Purchase Date for such Loans, an Instruction Letter,
executed by Seller, with the related Servicing Agreement attached thereto, which
such Servicing Agreement shall be in form and substance acceptable to Buyer.
     (xi) In no event shall Buyer be required to enter into (A) more than seven
(7) Transactions in any one Business Day, nor (B) any Transaction whose Purchase
Price would be less than $1,000,000.
     (xii) Buyer shall have determined that all actions necessary or, in the
opinion of Buyer, desirable to maintain Buyer’s perfected interest in the
Purchased Assets, other Purchased Items and Related Credit Enhancement have been
taken, including, without limitation, duly filed Uniform Commercial Code
financing statements on Form UCC 1.
     (xiii) Seller shall have paid to Buyer all fees (including without
limitation any Renewal Commitment Fees then due and owing) and expenses owed to
Buyer in accordance with this Agreement and any other Program Document.
     (xiv) Reserved.
     (xv) There is no Margin Deficit at the time immediately prior to entering
into a new Transaction.

45



--------------------------------------------------------------------------------



 



     (xvi) With respect to each Purchased Asset that is subject to a security
interest in favor of a Person other than Buyer (including any precautionary
security interest) immediately prior to the Purchase Date, Buyer shall have
received a Security Release Certification for such Purchased Asset that is duly
executed by such secured party and Seller. Upon the request of Buyer, such
secured party shall have filed Uniform Commercial Code termination statements in
respect of Uniform Commercial Code filings made, if any, in respect of such
Assets, and each such release and Uniform Commercial Code termination statement
has been delivered to Buyer prior to each Transaction and to the Custodian as
part of the Asset File.
     (xvii) In no event shall Buyer be required to enter into (A) more than one
(1) Transaction with respect to any Zero Advance Loans in any one Business Day,
(B) any Transaction with respect to any Zero Advance Loans if the aggregate
outstanding principal balance of such Zero Advance Loans as of the related
Purchase Date would be less than $2,000,000 or (C) any Transaction with respect
to any Zero Advance Loans if such Zero Advance Loans have at any time been the
subject of a Transaction Notice delivered by Seller pursuant to Section 3(e).
10. RELEASE OF PURCHASED ASSETS
     (a) With respect to any Purchased Asset, other than any Purchased Asset
that is sold by Seller to Fannie Mae in an Early Funding Transaction, upon
timely payment in full of the Repurchase Price with respect to such Purchased
Asset, unless a Default, Event of Default or Event of Termination shall have
occurred and be continuing, then (i) Buyer shall be deemed to have terminated
any security interest that Buyer may have in such Purchased Asset and any
Purchased Items solely related to such Purchased Asset and (ii) with respect to
such Purchased Asset, Buyer shall direct Custodian to release such Purchased
Asset and any Purchased Items solely related to such Purchased Asset to Seller
and shall execute such customary security interest release documents as may be
reasonably requested by Seller, in each case unless such release and termination
would give rise to or perpetuate a Margin Deficit. Notwithstanding the
foregoing, Buyer shall release all Purchased Items, notwithstanding the
occurrence of an Event of Termination, upon payment in full by Seller pursuant
to Section 17 of the Repurchase Price for all Purchased Items then subject to
outstanding Transactions and payment in full of all other Obligations then due
to Buyer or any of Buyer’s Affiliates. Except as set forth in Section 16, Seller
shall give at least one (1) Business Day’s prior written notice to Buyer if such
repurchase shall occur on any date other than the Repurchase Date as specified
in Section 3(i). If such release and termination gives rise to or perpetuates a
Margin Deficit, Buyer shall notify Seller of the amount thereof and Seller shall
thereupon satisfy the Margin Call in the manner specified in Section 6.
     (b) In the case of any Purchased Asset to be sold by Seller to Fannie Mae
in an Early Funding Transaction, Seller shall, at least 1 Business Day prior to
the related date of purchase by Fannie Mae, (i) upload to Buyer’s system
loan-level information relating to the Purchased Assets to be sold by Seller to
Fannie Mae in connection with such Early Funding Transaction (such information
to be contained in a file relating only to the Purchased Assets to be sold by
Seller to Fannie Mae in such Early Funding Transaction) and (ii) wire transfer
the Shortfall Amount, if any, relating to such Early Funding Transaction to
Buyer’s account in

46



--------------------------------------------------------------------------------



 



accordance with the Wiring Instructions set forth in Section 2 of the applicable
Tri-Party Agreement. In the event that Buyer shall not have received from
Seller, by 12:00 noon (Eastern time) on the purchase date for any Early Funding
Transaction, the entire Shortfall Amount relating to such Early Funding
Transaction, Buyer shall send to Fannie Mae a Cut-Off Notice by no later than
the applicable Cut-Off Time. With respect to any Purchased Asset to be sold to
Fannie Mae in an Early Funding Transaction, if Buyer shall not have sent to
Fannie Mae a Cut-Off Notice identifying such Purchased Asset at or prior to the
applicable Cut-Off Time in accordance with Section 1(c) of the applicable
Tri-Party Agreement, upon receipt of the Purchase Proceeds with respect to such
Purchased Asset in the Third Party Loan Purchase Proceeds Account (a) Buyer
shall be deemed to have terminated any security interest that Buyer may have in
such Purchased Asset and any Purchased Items solely related to such Purchased
Asset and (b) with respect to such Purchased Asset, Buyer shall direct Custodian
to release such Purchased Asset and any Purchased Items solely related to such
Purchased Asset to Fannie Mae and shall cause the execution of such customary
security interest release documents as may be reasonably requested by Fannie
Mae. Nothing in the foregoing sentence shall be construed as a waiver or
satisfaction of Seller’s obligation to remit any Shortfall Amount or any other
amount due and owing to Buyer pursuant to this Agreement. If such release and
termination gives rise to or perpetuates a Margin Deficit, Buyer shall notify
Seller of the amount thereof and Seller shall thereupon satisfy the Margin Call
in the manner specified in Section 6.
     (c) Buyer hereby represents and warrants to Seller that, as of the time on
each Repurchase Date that Buyer shall have received the Repurchase Price and
released its interest in the related Purchased Assets in accordance with the
terms herein, such Purchased Assets repurchased by Seller will be free and clear
of all claims, liens, security interests and/or other encumbrances created by or
through Buyer.
     (d) With respect to any Zero Advance Loan, other than any Zero Advance Loan
with respect to which Seller has delivered a Transaction Notice pursuant to
Section 3(e), upon Seller’s request, unless a Default, Event of Default or Event
of Termination shall have occurred and be continuing, (i) Buyer shall be deemed
to have terminated any security interest that Buyer may have in such Zero
Advance Loan and any other Purchased Items solely related to such Zero Advance
Loan and (ii) with respect to such Zero Advance Loan, Buyer shall direct
Custodian to release such Zero Advance Loan and any Purchased Items solely
related to such Zero Advance Loan to Seller and shall execute such customary
security interest release documents as may be reasonably requested by Seller.
Buyer hereby represents and warrants to Seller that, as of the time that Buyer
shall have released its interest in the related Zero Advance Loans in accordance
with the terms specified above, such Zero Advance Loans released to Seller will
be free and clear of all claims, liens, security interests and/or other
encumbrances created by or through Buyer.”
11. RELIANCE
     With respect to any Transaction, Buyer may conclusively rely upon, and
shall incur no liability to Seller in acting upon, any request or other
communication that Buyer reasonably believes to have been given or made by a
person authorized to enter into a Transaction on Seller’s behalf.

47



--------------------------------------------------------------------------------



 



12. REPRESENTATIONS AND WARRANTIES
     Seller represents and warrants to Buyer that throughout the term of this
Agreement:
     (a) Existence. Seller (a) is a corporation duly organized, validly existing
and in good standing under the laws of the State of New Jersey, (b) has all
requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals, necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect, (c) is qualified to do business and is
in good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect, and (d) is in compliance in all material
respects with all Requirements of Law.
     (b) Financial Condition. Seller has heretofore furnished to Buyer a copy of
its (1) consolidated balance sheet for the fiscal year ended December 31, 2009
and the related consolidated statements of income and retained earnings and of
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous year, with the opinion thereon of a nationally
recognized public accounting firm and (2) unaudited consolidated balance sheet
for the quarterly fiscal period(s) ended March 31, 2010 and the related
unaudited consolidated statements of income and retained earnings and of cash
flows for it for such quarterly fiscal period(s), setting forth in each case in
comparative form the figures for the previous year. All such financial
statements are complete and correct in all material respects and when taken as a
whole fairly present the consolidated financial condition of Seller and its
Subsidiaries and the consolidated results of their operations for the fiscal
year or quarter, as applicable, ended on said date, all in accordance with GAAP
applied on a consistent basis. Since December 31, 2009 there has been no
development or event nor any prospective development or event which has had or
should reasonably be expected to have a Material Adverse Effect.
     (c) Litigation. There are no actions, suits, arbitrations, investigations
or proceedings pending or, to its knowledge, threatened against Seller or any of
its Subsidiaries or Affiliates, other than actions, suits, arbitrations,
investigations or proceedings disclosed on Schedule 5 hereto, (i) as to which
individually or in the aggregate there is a reasonable likelihood of an adverse
decision which would be reasonably likely to have a Material Adverse Effect or
(ii) which questions the validity or enforceability of any of the Program
Documents or any action to be taken in connection with the transactions
contemplated thereby and there is a reasonable likelihood of a Material Adverse
Effect or adverse decision.
     (d) No Breach. Neither (a) the execution and delivery of the Program
Documents, or (b) the consummation of the transactions therein contemplated in
compliance with the terms and provisions thereof will conflict with or result in
a breach of the charter or by-laws of Seller, or any applicable law, rule or
regulation, or any order, writ, injunction or decree of any Governmental
Authority, or other material agreement or instrument to which Seller, or any of
its Subsidiaries, is a party or by which any of them or any of their property is
bound or to which any of them or their property is subject, or constitute a
default under any such material

48



--------------------------------------------------------------------------------



 



agreement or instrument unless such conflict, breach or default would not cause
or result in a Material Adverse Effect, or (except for the Liens created
pursuant to this Agreement) result in the creation or imposition of any Lien
upon any property of Seller or any of its Subsidiaries, pursuant to the terms of
any such agreement or instrument.
     (e) Action. Seller has all necessary corporate or other power, authority
and legal right to execute, deliver and perform its obligations under each of
the Program Documents to which it is a party; the execution, delivery and
performance by Seller of each of the Program Documents to which it is a party
has been duly authorized by all necessary corporate or other action on its part;
and each Program Document has been duly and validly executed and delivered by
Seller and constitutes a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
receivership and other similar laws relating to creditors’ rights generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefore may be brought.
     (f) Approvals. No authorizations, approvals or consents of, and no filings
or registrations with (other than certain UCC filings or filings with the SEC),
any Governmental Authority, or any other Person, are necessary for the
execution, delivery or performance by Seller of the Program Documents to which
it is a party or for the legality, validity or enforceability thereof, except
for filings and recordings in respect of the Liens created pursuant to this
Agreement.
     (g) Taxes. Seller and its Subsidiaries have filed all Federal income tax
returns and all other material tax returns that are required to be filed by them
and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by any of them, except for (i) any such taxes, if any, that
are being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided or (ii) any such taxes for which an extension has been obtained in
compliance with applicable law. The charges, accruals and reserves on the books
of Seller and its Subsidiaries in respect of taxes and other governmental
charges are, in the opinion of Seller, adequate. Any taxes, fees and other
governmental charges payable by Seller in connection with a Transaction and the
execution and delivery of the Program Documents have been paid.
     (h) Investment Company Act. Neither Seller nor any of its Subsidiaries is
required to register as an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
     (i) Reserved.
     (j) Compliance with Law. No practice, procedure or policy employed or
proposed to be employed by Seller in the conduct of its business violates any
law, regulation, judgment, agreement, regulatory consent, order or decree
applicable to it which, if enforced, would result in a Material Adverse Effect.

49



--------------------------------------------------------------------------------



 



     (k) No Default. None of Seller, Guarantor nor any of their respective
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect which should reasonably be expected to have a
Material Adverse Effect unless such default is a default under the Revolving
Credit Agreement that has been expressly waived by RBS. No Default, Event of
Default or Event of Termination described in Section 17(a)(ii) or
Section 17(a)(iii) has occurred and is continuing.
     (l) Chief Executive Office; Chief Operating Office. Seller’s chief
executive office and chief operating office on the Restatement Effective Date is
located at 1 Mortgage Way, Mount Laurel, New Jersey 08054. During the four
months immediately preceding the Restatement Effective Date, Seller continuously
conducted it business solely in its own name at all times, did not change its
name, maintained its chief executive office in the jurisdiction in which
presently located and was organized at all times under the laws of the State of
New Jersey.
     (m) Location of Books and Records. The location where Seller keeps its
books and records including all computer tapes and records relating to the
Purchased Items is its chief executive office or chief operating office or the
offices of the Custodian, provided that, Seller may keep backup copies of its
books and records at other locations.
     (n) True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of
Seller or any of its Subsidiaries to Buyer in connection with the negotiation,
preparation, delivery or performance of this Agreement and the other Program
Documents or included herein or therein or delivered pursuant hereto or thereto
or in connection herewith or therewith, when taken as a whole, do not contain
any untrue statement of material fact or omit to state any material fact
necessary to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of the Seller or any
of its Subsidiaries to Buyer in connection with this Agreement and the other
Program Documents and the transactions contemplated hereby and thereby will be
true, complete and accurate in every material respect, or (in the case of
projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer of Seller that, after due inquiry, could reasonably be expected to have
a Material Adverse Effect that has not been disclosed herein, in the other
Program Documents or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to Buyer for use in connection with
the transactions contemplated hereby or thereby.
     (o) Consolidated Net Worth; Indebtedness Ratio. Guarantor’s Consolidated
Net Worth on the last day of any fiscal quarter is not less than $1,000,000,000.
The ratio of Indebtedness of the Guarantor and its Consolidated Subsidiaries to
Guarantor’s Tangible Net Worth does not exceed 6.5 to 1.0.
     (p) ERISA. None of Seller nor any of Seller’s Affiliates or Subsidiaries
has, or reasonably expects to have, any material liability under Title IV of
ERISA, other than any such liability disclosed in Seller’s financial statements
provided to Buyer.

50



--------------------------------------------------------------------------------



 



     (q) Licenses. Buyer will not be required as a result of purchasing the
Loans to be licensed, registered or approved or to obtain permits or otherwise
qualify (i) to do business in any state in which it is currently so required or
(ii) under any state or other jurisdiction’s consumer lending, fair debt
collection or other applicable state or other jurisdiction’s statute or
regulation.
     (r) Filing Jurisdictions; Relevant States. Schedule 2 sets forth all of the
jurisdictions and filing offices in which a financing statement should be filed
in order for Buyer to perfect its security interest in the Purchased Items.
Schedule 3 sets forth all of the states or other jurisdictions in which Seller
originates Loans in its own name or through brokers on the date of this
Agreement.
     (s) True Sales. Any and all interest of a Qualified Originator in, to and
under any Loan funded in the name of or acquired by such Qualified Originator or
seller which is an Affiliate of Seller has been sold, transferred, conveyed and
assigned to Seller pursuant to a legal sale and such Qualified Originator
retains no interest in such Loan, and if so requested by Buyer, such sale is
covered by an opinion of counsel to that effect in form and substance acceptable
to Buyer.
     (t) No Burdensome Restrictions. No Requirement of Law or Contractual
Obligation of Seller or any of its Subsidiaries has a Material Adverse Effect.
     (u) Subsidiaries. All of the Subsidiaries of Seller at the date hereof are
listed on Schedule 4 to this Agreement.
     (v) Origination and Acquisition of Loans. The Loans were originated or
acquired by Seller, and the origination and collection practices used by Seller
or Qualified Originator, as applicable, with respect to the Loans have been, in
all material respects legal, proper, prudent and customary in the residential
mortgage loan origination and servicing business, and in accordance with the
Underwriting Guidelines or the Agency Guidelines. With respect to Loans acquired
by Seller, all such Loans are in conformity with the Underwriting Guidelines.
Each of the Assets complies with the representations and warranties listed in
Schedule 1-A hereto (and, in the case of Fannie Mae Loans, Schedule 1-B hereto,
and, in the case of Freddie Mac Loans, Schedule 1-C hereto).
     (w) No Adverse Selection. Seller used no selection procedures that
identified the Eligible Assets as being less desirable or valuable than other
comparable Assets owned by Seller.
     (x) Seller Solvent; Fraudulent Conveyance. As of the date hereof and
immediately after giving effect to each Transaction, the fair value of the
assets of Seller is greater than the fair value of the liabilities (including,
without limitation, contingent liabilities if and to the extent required to be
recorded as a liability on the financial statements of Seller in accordance with
GAAP) of Seller and Seller is and will be solvent, is and will be able to pay
its debts as they mature and does not and will not have an unreasonably small
capital to engage in the business in which it is engaged and proposes to engage.
Seller does not intend to incur, or believe that it has incurred, debts beyond
its ability to pay such debts as they mature. Seller is

51



--------------------------------------------------------------------------------



 



not contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Seller or any of its
assets. Seller is not transferring any Assets with any intent to hinder, delay
or defraud any of its creditors.
     (y) No Broker. Seller has not dealt with any broker, investment banker,
agent, or other person, except for Buyer, who may be entitled to any commission
or compensation in connection with the sale of Purchased Assets pursuant to this
Agreement; provided, that if Seller has dealt with any broker, investment
banker, agent, or other person, except for Buyer, who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to this Agreement, such commission or compensation shall have been paid
in full by Seller.
     (z) MERS. Seller is a member of MERS in good standing.
     (aa) [Reserved].
     (bb) [Reserved].
     (cc) Insured Closing Letter. As of the date hereof and as of the date of
each delivery of a Wet Loan, Seller has obtained an Insured Closing Letter,
closing protection letter or similar authorization letter from a nationally
recognized title insurance company approved by Buyer, which letter shall be
retained in the files of Seller for a period of no less than six (6) months from
the date of delivery for such Wet Loan and, upon request by Buyer, all such
Insured Closing Letters or similar letters in possession of Seller shall be made
available for audit by Buyer or its designee. Among other things, the Insured
Closing Letter covers any losses occurring due to the fraud, dishonesty or
mistakes of the closing agent. The Insured Closing Letter inures to the benefit
of, and the rights thereunder may be enforced by, the loan originator and its
successors and assigns, including Buyer.
     (dd) Closing Instruction Letter. As of the Purchase Date with respect to
each Wet Loan, the Settlement Agent has been provided a Closing Instruction
Letter.
     (ee) [Reserved].
     (ff) [Reserved].
     (gg) [Reserved].
     (hh) [Reserved].
     (ii) Third Party Loan Purchase Proceeds Account. Seller has directed all
third party purchasers to deposit into the Third Party Loan Purchase Proceeds
Account the purchase price and all other amounts to be deposited by any third
party purchaser into the Third Party Loan Purchase Proceeds Account in
connection with such third party’s purchase from Seller from time to time of
Purchased Assets that are subject to Transactions under this Agreement
immediately prior to such purchase. Seller shall have no right of withdrawal
from the Third Party Loan Purchase Proceeds Account.

52



--------------------------------------------------------------------------------



 



     (jj) Errors and Omissions Insurance. As of the Restatement Effective Date,
and as of the date of each delivery of a Wet Loan, Seller has obtained a
certificate of the related insurer certifying to the existence of errors and
omissions insurance and/or mortgage impairment insurance maintained in
sufficient amounts with financially sound and reputable insurance companies in
accordance with Section 13(v) with respect to such Wet Loan (or written evidence
that Seller’s blanket bond coverage maintained in accordance with Section 13(v)
is in effect with respect to such Wet Loan). Such insurance policies inure to
the benefit of, and the rights thereunder may be enforced by, Seller and its
successors and assigns, including Buyer.
     (kk) Instructions to Disbursement Agent. The wire amounts set forth in the
Wire Instructions provided to the Disbursement Agent pursuant to Section 3(a),
Section 3(b) and Section 3(e) of the Disbursement Agent Agreement are identical
to the balances set forth in the related Wet Loan Schedule (with respect to Wet
Loans) and the related Correspondent Loan Schedule (with respect to
Correspondent Loans), in either case provided to Buyer and no discrepancy exists
between the information set forth in such Wire Instructions and the related Wet
Loan Schedule or related Correspondent Loan Schedule, as applicable.
     (ll) [Reserved].
     (mm) Agency Approvals. Seller has all requisite Approvals and is in good
standing with each Agency; provided, however, there shall be no breach of the
representation and warranty pursuant to this Section 13(mm) in the event Seller
fails to have all requisite Approvals from any Agency as a result of a Voluntary
Approval Termination.
     (nn) No Adverse Actions. Seller has not received from any Agency or HUD a
written notice of extinguishment or a written notice indicating any breach,
default or non-compliance which is reasonably likely to entitle such Agency or
HUD to terminate or suspend Seller or to sanction or levy penalties against
Seller, in each case in such a manner as is reasonably likely to have a Material
Adverse Effect, or a written notice from any Agency or HUD indicating any
adverse fact or circumstance in respect of Seller which is reasonably likely to
entitle such Agency or HUD, as the case may be, to revoke any Approval or
otherwise terminate or suspend Seller as an approved issuer, seller or servicer,
as applicable, or with respect to which such adverse fact or circumstance has
caused any Agency or HUD to terminate Seller; provided that, there shall be no
breach of the representation and warranty pursuant to this Section 13(nn) in the
event Seller fails to have all requisite Approvals from any Agency as a result
of a Voluntary Approval Termination.
13. COVENANTS OF SELLER
     Seller covenants and agrees with Buyer that during the term of this
Agreement:
     (a) Financial Statements and Other Information; Financial Covenants.
          Seller shall deliver to Buyer:
     (i) As soon as available and in any event within forty-five (45) days after
the end of each of the first three quarterly fiscal periods of each fiscal year
of Seller, a

53



--------------------------------------------------------------------------------



 



certification in the form of Exhibit A to the attention of Ann Marie Petrovcik,
Telephone: (203) 897-2553, Facsimile: (203) 873-4772, together with the
consolidated balance sheets of Seller and its consolidated Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
income and retained earnings and of cash flows for Seller and the consolidated
Subsidiaries of Seller for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year, accompanied by a certificate of a Responsible
Officer of Seller, which certificate shall state that said consolidated
financial statements fairly present the consolidated financial condition and
results of operations of Seller and the Subsidiaries of Seller in accordance
with GAAP, consistently applied, as at the end of, and for, such period (subject
to normal year-end audit adjustments);
     (ii) As soon as available and in any event within ninety (90) days after
the end of each fiscal year of Seller, a certification in the form of Exhibit A
to the attention of Ann Marie Petrovcik, Telephone: (203) 897-2553, Facsimile:
(203) 897-4772, together with the consolidated balance sheets of Seller and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
Seller and its consolidated Subsidiaries for such year, setting forth in each
case in comparative form the figures for the previous year, accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall not be qualified as to scope of audit or
going concern and shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of Seller
and its consolidated Subsidiaries at the end of, and for, such fiscal year in
accordance with GAAP; and
     (iii) From time to time such other information regarding the financial
condition, operations, or business of Seller as Buyer may reasonably request.
     (b) Litigation. Seller will promptly, and in any event within five
(5) Business Days after service of process on any of the following, give to
Buyer notice of all legal or arbitrable proceedings affecting Seller or any of
its Subsidiaries that (i) questions or challenges the validity or enforceability
of any of the Program Documents, (ii) as to which an adverse determination would
result in a Material Adverse Effect, (iii) is required to be disclosed by
Guarantor in its public filings pursuant to the Securities Exchange Act of 1934,
as amended, and the rules and regulations of the Securities and Exchange
Commission as in effect from time to time thereunder or (iv) that Seller has
received written notice of and is described in Section 12(nn), in each case to
the extent that such legal or arbitrable proceedings were not disclosed on
Schedule 5 hereto.
     (c) Existence, Etc. Each of Seller and its Subsidiaries will:
     (i) preserve and maintain its legal existence unless the failure to comply
with such requirement would be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect;
     (ii) (A) strictly comply with the requirements of all applicable laws,
rules, regulations and orders of Governmental Authorities applicable to Seller
or relating to the

54



--------------------------------------------------------------------------------



 



Purchased Items (including, without limitation, truth in lending, real estate
settlement procedures and all environmental laws) and (B) cause the Purchased
Items to comply with all applicable laws, rules and regulations of any such
Governmental Authority, in each case if failure to comply with such requirements
would be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect;
     (iii) keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied;
     (iv) not change its corporate form or structure (or its equivalent) or move
its chief executive office or chief operating office from the addresses referred
to in Section 12(l) unless it shall have provided Buyer thirty (30) days’ prior
written notice of such change; and
     (v) pay and discharge or cause to be paid and discharged, prior to the date
on which penalties attach thereto, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income and profits or upon any of
its property, real, personal or mixed (including without limitation, the
Purchased Assets) or upon any part thereof, as well as any other lawful claims
which, if unpaid, would be reasonably likely to become a Lien upon such
properties or any part thereof, except (A) for any such taxes, assessments and
governmental charges, levies or claims as are appropriately contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are provided or (B) in any instance, the failure to take such
action is not reasonably likely to cause a Material Adverse Effect; and Seller
will file on a timely basis all federal, and material state and local tax and
information returns and reports required to be filed by or in respect of it.
     (d) Prohibition of Fundamental Changes. Seller shall not at any time,
(i) enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) without Buyer’s prior consent; or (ii) form or enter into any
partnership, joint venture, syndicate or other combination which would have a
Material Adverse Effect; provided, that (i) Seller may merge or consolidate with
any wholly owned subsidiary of Seller and (ii) Seller may merge or consolidate
with another Person if Seller is the entity surviving such merger.
     (e) Margin Deficit. If at any time there exists a Margin Deficit, Seller
shall cure the same in accordance with Section 6.
     (f) Notices. Seller shall give notice to Buyer promptly in writing of any
of the following:
     (i) Upon Seller becoming aware of, and in any event within one (1) Business
Day after the occurrence of (A) any Default, Event of Default, Event of
Termination under Section 17(a)(ii) or Section 17(a)(iii), (B) any event of
default, default or event of termination under any Program Document or (C) any
event of default, default or event of termination under any other material
agreement of the type specified in Section 18(p) of

55



--------------------------------------------------------------------------------



 



Seller after giving effect to all cure, grace or notice period s provided for in
such material agreement;
     (ii) Reserved;
     (iii) upon Seller becoming aware of any default related to any Purchased
Items, any Material Adverse Effect, and any event or change in circumstances
which should reasonably be expected to have a Material Adverse Effect;
     (iv) upon Seller becoming aware during the normal course of its business
that the Mortgaged Property in respect of any Loan or Loans with an aggregate
unpaid principal balance of at least $1,000,000 has been damaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty, or
otherwise damaged so as to materially and adversely affect the value of such
Loan;
     (v) upon the entry of a final, non-appealable judgment or decree against
Seller or any of its Subsidiaries in an amount in excess of $5,000,000;
     (vi) any material change in the insurance coverage required of Seller
pursuant to any Program Document, with copy of evidence of same attached;
     (vii) upon any Responsible Officer of Seller becoming aware of any material
dispute, material licensing issue, material investigation, material proceeding
or suspension between Seller or its Subsidiaries, on the one hand, and any
Governmental Authority on the other hand (including, without limitation, any
such matter specified in any written notice received by Seller as described in
Section 12(nn);
     (viii) any material change in accounting policies or financial reporting
practices of Seller not otherwise in accordance with GAAP;
     (ix) upon any Responsible Officer of Seller becoming aware of any
penalties, sanctions or charges levied, or threatened to be levied, against
Seller or any change or threatened change in Approval status, or the
commencement of any Agency Audit, investigation, or the institution of any
action or the threat of institution of any action against Seller by any Agency
or HUD or any other agency, or any supervisory or regulatory Government
Authority supervising or regulating the origination or servicing of mortgage
loans by, or the issuer or seller status of, Seller, in each case, as to which
individually or in the aggregate there is a reasonable likelihood of an adverse
decision which would be reasonably likely to have a Material Adverse Effect;
     (x) upon any Responsible Officer of Seller becoming aware of any
termination or threatened termination by any Agency of the Custodian as an
eligible custodian; and
     (xi) with respect to any FHA Loan or VA Loan subject to a Transaction
hereunder, upon any Responsible Officer of Seller becoming aware that the FHA or
VA, as applicable, has reached a final determination to deny or reject the
related Mortgagor’s application for FHA Mortgage Insurance or a VA Loan
Guaranty, respectively.

56



--------------------------------------------------------------------------------



 



Each notice pursuant to this Section 13(f) (other than (vi) above) shall be
accompanied by a statement of a Responsible Officer of Seller, setting forth
details of the occurrence referred to therein and stating what action Seller has
taken or proposes to take with respect thereto.
     (g) Servicing. Except as provided in Section 43, Seller shall not permit
any Person other than Seller to service Loans without the prior written consent
of Buyer, which consent shall not be unreasonably withheld.
     (h) Underwriting Guidelines. Seller shall not permit any material
modifications to be made to the PHH Mortgage Guidelines without the prior
consent of Buyer (such consent not to be unreasonably withheld), provided,
however, that, Buyer’s shall have been deemed to provide consent to such
material modification if Buyer does not reasonably object to such modification
within ten (10) days of receiving notice thereof from Seller. For the avoidance
of doubt, the consent of Buyer shall not be required for any modifications
required pursuant to, or of, the Agency Guidelines or the USAA Guidelines.
Seller agrees to deliver to Buyer copies of the PHH Mortgage Guidelines and the
Agency Guidelines in the event that any material changes are made to the PHH
Mortgage Guidelines or any material changes requested by Seller are made to the
Agency Guidelines, in each case following the Restatement Effective Date.
     (i) Lines of Business. Seller shall not make any material change in the
nature of its business as conducted on the date hereof.
     (j) Transactions with Affiliates. Seller will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) not otherwise prohibited under this Agreement, (b) in
the ordinary course of Seller’s business and (c) upon fair and reasonable terms
no less favorable to Seller than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate. For the avoidance of doubt
the Permitted Affiliate Transactions shall not constitute a violation of this
Section 13(j).
     (k) Defense of Title. Seller warrants and will defend the right, title and
interest of Buyer in and to all Purchased Items against all adverse claims and
demands of all Persons whomsoever.
     (l) Preservation of Purchased Items. Seller shall do all things necessary
to preserve the Purchased Items so that such Purchased Items remain subject to a
first priority perfected security interest in favor of Buyer hereunder. Seller
will not allow any default to occur for which Seller is responsible under any
Purchased Items or any Program Documents and Seller shall fully perform or cause
to be performed when due all of its obligations under any Purchased Items or the
Program Documents.
     (m) No Assignment. Seller shall not sell, assign, transfer or otherwise
dispose of, or grant any option with respect to, or pledge, hypothecate or grant
a security interest in or lien on or otherwise encumber (except pursuant to the
Program Documents), any of the Purchased Items or any interest therein, provided
that this Section 13(m) shall not prevent (i) any contribution, assignment,
transfer or conveyance of Purchased Items in accordance with the

57



--------------------------------------------------------------------------------



 



Program Documents, (ii) any lien granted to Buyer and (iii) Seller from entering
into Takeout Commitments.
     (n) Limitation on Sale of Assets. Seller shall not convey, sell, lease,
assign, transfer or otherwise dispose of (collectively, “Transfer”), all or
substantially all of its Property, business or assets (including, without
limitation, receivables and leasehold interests) outside of the ordinary course
of business, whether now owned or hereafter acquired (which prohibition shall
specifically exclude, without limitation, any such action taken in the ordinary
course of business in connection with any securitization transaction or the sale
of Mortgage Loans, mortgage backed securities or servicing rights); provided,
that Seller may after prior written notice to Buyer allow such action with
respect to any Subsidiary which is not a material part of Seller’s overall
business operations.
     (o) [Reserved].
     (p) [Reserved].
     (q) Maintenance of Consolidated Net Worth. Guarantor shall not permit its
Consolidated Net Worth on the last day of any fiscal quarter to be less than
$1,000,000,000.
     (r) Maintenance of Ratio of Total Indebtedness to Tangible Net Worth.
Guarantor shall not permit the ratio of Indebtedness of the Guarantor and its
Consolidated Subsidiaries to Guarantor’s Tangible Net Worth to exceed 6.5 to
1.0.
     (s) Additional Repurchase or Warehouse Facilities. Guarantor and its
Subsidiaries shall maintain aggregate Available Borrowing Capacity of at least
$1,000,000,000 (excluding uncommitted warehouse capacity provided by
Government-Sponsored Enterprises), provided that no more than $500,000,000 of
such capacity is in respect of facilities that are exclusively gestation
facilities.
     (t) Servicing Transmission. Seller shall provide to Buyer on a monthly
basis no later than 11:00 a.m. New York City time two (2) Business Days prior to
each Repurchase Date (or such other day requested by Buyer) the Servicing
Transmission, on a loan-by-loan basis and in the aggregate, with respect to the
Loans serviced hereunder by Seller which were funded prior to the first day of
the then current month, summarizing Seller’s delinquency and loss experience
with respect to Loans serviced by Seller (including, in the case of the Loans,
the following categories: current, 30-59, 60-89, 90-119, 120-180 and 180+), and
any other information reasonably requested by Buyer with respect to the Loans.
     (u) No Amendment or Compromise. Without Buyer’s prior written consent, none
of Seller or those acting on Seller’s behalf shall amend or modify, or waive any
term or condition of, or settle or compromise any claim in respect of, any item
of the Purchased Assets, any related rights or any of the Program Documents;
provided that the Seller may amend or modify a Loan in the ordinary course of
business in accordance with Accepted Servicing Practices.
     (v) Maintenance of Property; Insurance. Seller shall keep all property
useful and necessary in its business in good working order and condition. Seller
shall continue to maintain, for itself and its Subsidiaries, Fidelity Insurance
in an aggregate amount acceptable to

58



--------------------------------------------------------------------------------



 



the Agencies (such Fidelity Insurance shall provide coverage for any claims made
in connection with all or any portion of the Purchased Assets). Seller shall
notify the Buyer of any material change in the terms of any such Fidelity
Insurance. Seller shall also maintain such other insurance with financially
sound and reputable insurance companies, with respect to property and risks of a
character usually maintained by entities engaged in the same or similar business
similarly situated, against loss, damage and liability of the kinds and in the
amounts customarily maintained by such entities. Upon request by Buyer, all
certificates or written evidence in possession of Seller related to the
insurance coverage required pursuant to Section 12(jj) shall be made available
for audit by Buyer or its designee.
     (w) Further Identification of Purchased Items. Seller will furnish to Buyer
from time to time statements and schedules further identifying and describing
the Purchased Items and such other reports or information in connection with the
Purchased Items as Buyer may reasonably request, all in reasonable detail.
     (x) Loan Determined to be Defective. Upon discovery by Seller or Buyer of
any breach of any representation or warranty listed on Schedules 1-A, 1-B or 1-C
hereto applicable to any Asset, the party discovering such breach shall promptly
give notice of such discovery to the other.
     (y) [Reserved].
     (z) [Reserved].
     (aa) [Reserved].
     (bb) [Reserved].
     (cc) Maintenance of Papers, Records and Files. Seller shall acquire, and
Seller shall build, maintain and have available, a complete Mortgage File in
accordance with lending industry custom and practice for each Purchased Asset.
Seller will maintain all such Records not in the possession of Custodian in good
and complete condition in accordance with industry practices and preserve them
against loss or destruction.
     (i) Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Assets in accordance with
industry custom and practice, including those maintained pursuant to the
preceding subsection, and all such Records shall be in Custodian’s possession
unless otherwise provided for in the Applicable Custodial Agreement.
     (ii) For so long as Buyer has an interest in or lien on any Purchased
Asset, Seller will hold or cause to be held all related Records in trust for
Buyer. Seller shall notify, or cause to be notified, every other party holding
any such Records of the interests and liens granted hereby.
     (dd) Maintenance of Licenses. Seller shall (i) maintain all licenses,
permits, privileges, franchises and other approvals necessary for Seller to
conduct its business and to perform its obligations under the Program Documents
and (ii) remain in good standing under

59



--------------------------------------------------------------------------------



 



the laws of each state in which it conducts business or any Mortgage Property is
located (including its state of organization), unless, in any instance, any such
failure is not reasonably likely to cause or otherwise result in a Material
Adverse Effect.
     (ee) [Reserved].
     (ff) [Reserved].
     (gg) Change of Fiscal Year. Seller will not at any time, except upon sixty
(60) days’ prior written notice to Buyer, change the date on which Seller’s
fiscal year begins from Seller’s current fiscal year beginning date.
     (hh) Buyer Direction. Upon the occurrence and during the continuance of a
Default, Event of Default or Event of Termination, Seller shall follow the
instructions of Buyer with respect to the Purchased Assets.
     (ii) Establishment of Collection Account. Seller has established the
Collection Account for the sole and exclusive benefit of Buyer. Seller shall
segregate all amounts collected on account of the Purchased Assets, to be held
in trust for the benefit of Buyer, and shall remit such collections in
accordance with Buyer’s written instructions. No amounts deposited into such
account shall be removed without Buyer’s prior written consent. Seller shall
deposit or credit to the Collection Account all items to be deposited or
credited thereto irrespective of any right of setoff or counterclaim arising in
favor of it (or any third party claiming through it) under any other agreement
or arrangement.
     (jj) Early Funding Transactions. With respect to any Early Funding
Transaction to be consummated pursuant to the FNMA Tri-Party Agreement, Seller
shall timely identify Buyer to Fannie Mae pursuant to Section 1(a) of the FNMA
Tri-party Agreement.
     (kk) [Reserved].
     (ll) MERS. Seller will comply in all material respects with the rules and
procedures of MERS in connection with the servicing of the MERS Loans for as
long as such Purchased Assets are registered with MERS.
     (mm) Establishment of Third Party Loan Purchase Proceeds Account. Seller
has caused the Third Party Loan Purchase Proceeds Account Bank to establish the
Third Party Loan Purchase Proceeds Account for the sole and exclusive benefit of
Buyer. All amounts on deposit in the Third Party Loan Purchase Proceeds Account
shall be subject to Buyer’s exclusive control and Seller’s authority over such
account shall be limited to reviewing any information with respect to such
account reasonably requested by Seller and to cause Third Party Loan Purchase
Proceeds Account Bank to sweep all amounts on deposit in the Third Party Loan
Purchase Proceeds Account to an account designated by Buyer pursuant to
Section 7. Seller shall have no right of withdrawal with respect to the Third
Party Loan Purchase Proceeds Account without the prior written consent of Buyer.
Seller shall deposit or credit or cause to be credited or deposited to the Third
Party Loan Purchase Proceeds Account all items to be deposited or credited
thereto irrespective of any right of setoff or counterclaim arising in favor of
it (or any third party claiming through it) under any other agreement or
arrangement. Seller

60



--------------------------------------------------------------------------------



 



shall cause the Third Party Loan Purchase Proceeds Account Bank to segregate all
amounts on deposit in the Third Party Loan Purchase Proceeds Account and to hold
such amounts in trust for the benefit of Buyer, and to remit all such amounts
payable to Buyer in accordance with Buyer’s written instructions. Seller shall
have no right to and shall not amend, supplement or otherwise modify in any
respect the foregoing procedures without Buyer’s prior written consent.
     (nn) Agency Audit and Approval Maintenance. Seller shall (i) at all times
maintain copies of relevant portions of all Agency Audits in which there are
material adverse findings, including without limitation written notices of
defaults, written notices of termination of approved status, written notices of
imposition of supervisory agreements or interim servicing agreements, and
written notices of probation, suspension, or non-renewal, (ii) provide Buyer
with copies of such Agency Audits promptly upon Buyer’s request, and (iii) take
all actions necessary to maintain its respective Approvals; provided that, there
shall be no breach of this Section 13(nn) in the event Seller fails to have all
requisite Approvals from any Agency as a result of a Voluntary Approval
Termination.
     (oo) Trade Assignments. With respect to Early Purchase Program Loans
subject to any Transaction, Seller shall deliver to Buyer on the Conversion Date
or as soon as possible thereafter, a duly executed Trade Assignment with respect
to the Related Security.
     (pp) Takeout Payments. With respect to each Purchased Asset that is an
Agency Takeout Loan, an Early Purchase Program Loan, a Third Party Takeout Loan,
or a Security, Seller shall ensure that the related Takeout Price and all other
payments under the related Takeout Commitment (or, in the case of a Security,
the related Trade Assignment) shall be paid directly to the Third Party Loan
Purchase Proceeds Account in accordance with Section 7. With respect to each
Purchased Asset that is an Agency Takeout Loan, (1) with respect to the wire
transfer instructions as set forth in Freddie Mac Form 987 (Wire Transfer
Authorization for a Cash Warehouse Delivery) such wire transfer instructions are
identical to Buyer’s designated wire instructions or Buyer has approved such
wire transfer instructions in writing in its sole discretion, or (2) the Payee
Number set forth on Fannie Mae Form 1068 (Fixed-Rate, Graduated-Payment, or
Growing-Equity Mortgage Asset Schedule) or Fannie Mae Form 1069 (Adjustable-Rate
Mortgage Asset Schedule), as applicable, is identical to the Payee Number that
has been identified by Buyer in writing as Buyer’s Payee Number or Buyer has
approved the related Payee Number in writing in its sole discretion. With
respect each Purchased Asset that is an Early Purchase Program Loan, the
applicable Agency documents list Buyer as sole subscriber.
14. REPURCHASE DATE PAYMENTS
     On each Repurchase Date, Seller shall remit or shall cause to be remitted
to Buyer the Repurchase Price together with any other Obligations then due and
payable.
15. REPURCHASE OF PURCHASED ASSETS
     It is understood and agreed that the representations and warranties set
forth in Schedules 1-A, 1-B and 1-C with respect to the Purchased Assets shall
survive delivery of the respective

61



--------------------------------------------------------------------------------



 



Mortgage Files to the Custodian and shall inure to the benefit of Buyer. The
fact that Buyer has conducted or has failed to conduct any partial or complete
due diligence investigation in connection with its purchase of any Purchased
Asset shall not affect Buyer’s right to demand repurchase as provided under this
Agreement. Seller shall, within two (2) Business Days of the earlier of Seller’s
discovery (including by way of notice from a third party) or Seller receiving
notice from Buyer with respect to any Purchased Asset of (i) any breach of a
representation or warranty contained in Schedules 1-A, 1-B or 1-C, or (ii) any
failure to deliver any of the items required to be delivered as part of the
Mortgage File within the time period required for delivery pursuant to the
Applicable Custodial Agreement, promptly cure such breach or delivery failure in
all material respects. If within two (2) Business Days after the earlier of
Seller’s discovery (including by way of notice from a third party) of such
breach or delivery failure or Seller receiving notice thereof from Buyer that
such breach or delivery failure has not been remedied by Seller, Seller shall
promptly upon receipt of written instructions from Buyer, at Buyer’s option,
either (i) repurchase such Purchased Asset at a purchase price equal to the
Repurchase Price with respect to such Purchased Asset by wire transfer to the
account designated by Buyer or, in the case of any Zero Advance Loan, accept
reconveyance of such Zero Advance Loan, or (ii) transfer comparable Substitute
Assets to Buyer, as provided in Section 16.
16. SUBSTITUTION
     Seller may, subject to agreement with and acceptance by Buyer upon one
(1) Business Day’s notice, substitute other assets which are substantially the
same as the Purchased Assets (the “Substitute Assets”) for any Purchased Assets.
Such substitution shall be made by transfer to Buyer of such Substitute Assets
and transfer to Seller of such Purchased Assets (the “Reacquired Loans”) along
with the other information to be provided with respect to the applicable
Substitute Asset as described in the form of Transaction Notice. Upon
substitution, the Substitute Assets shall be deemed to be Purchased Assets, the
Reacquired Loans shall no longer be deemed Purchased Assets, Buyer shall be
deemed to have terminated any security interest that Buyer may have had in the
Reacquired Loans and any Purchased Items solely related to such Reacquired Loans
to Seller unless such termination and release would give rise to or perpetuate a
Margin Deficit. Concurrently with any termination and release described in this
Section 16, Buyer shall execute and deliver to Seller upon request and Buyer
hereby authorizes Seller to file and record such documents as Seller may
reasonably deem necessary or advisable in order to evidence such termination and
release.
17. EVENT OF TERMINATION
     (a) Each of the following events shall constitute an Event of Termination
(an “Event of Termination”):
     (i) Any event having a material adverse effect, as determined by Buyer in
good faith, on (A) the property, business, operations, or financial condition of
Seller or Guarantor, (B) the ability of Seller or Guarantor to perform its
obligations under any of the Program Documents to which it is a party, (C) the
validity or enforceability of any of the Program Documents, (D) the rights and
remedies of Buyer under any of the Program Documents, (E) the timely repurchase
of the Purchased Assets or payment of other amounts payable in connection
therewith or (F) the Purchased Items in the aggregate;

62



--------------------------------------------------------------------------------



 



     (ii) Buyer shall reasonably request, specifying the reasons for such
request, reasonable information, and/or written responses to such requests,
regarding the financial well being of Seller and such reasonable information
and/or responses shall not have been provided within three (3) Business Days of
such request;
     (iii) Seller’s membership in MERS is terminated for any reason (other than
MERS ceasing to remain in existence) and such membership shall not be reinstated
within five (5) Business Days; and
     (iv) Seller shall fail to comply with the requirements of Section 13(s).
     (b) Upon the occurrence of an Event of Termination, Buyer shall have the
right to terminate this Agreement and all Transactions hereunder by delivering
written notice of termination to Seller (a “Notice of Termination”), in which
event (i) Buyer’s obligation to enter into new Transactions hereunder shall
immediately terminate, (ii) the aggregate outstanding Repurchase Price for all
Transactions hereunder and all other Obligations shall be due and payable (A) on
the date that is sixty (60) days following delivery of such Notice of
Termination to Seller or, (B) with respect to the Event of Termination set forth
in Section 17(a)(iv) above, the date that is thirty (30) days following such
occurrence (any such date, as applicable, the “Early Termination Date”) and
(iii) the Repurchase Date for all Transactions then outstanding hereunder shall
be deemed to be the Early Termination Date.
18. EVENTS OF DEFAULT
     Each of the following events shall constitute an Event of Default (an
“Event of Default”) hereunder:
     (a) Seller fails to transfer the Purchased Assets to Buyer on the
applicable Purchase Date (provided Buyer has tendered the related Purchase
Price);
     (b) Seller either fails to repurchase the Purchased Assets on the
applicable Repurchase Date or fails to perform its obligations under Section 6;
     (c) Seller shall default in the payment of any other amount payable by it
hereunder or under any other Program Document after notification by Buyer of
such default, and such default shall have continued unremedied for three
(3) Business Days; or
     (d) any representation, warranty or certification made or deemed made
herein or in any other Program Document by Seller or any certificate furnished
to Buyer pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time made or furnished
(other than the representations and warranties set forth in Schedules 1-A, 1-B
and 1-C which shall be considered solely for the purpose of determining the
Market Value of the Assets; unless Seller shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made); or
     (e) Seller shall fail to comply with the requirements of Section 13(c)(i),
Section 13(d), Sections 13(k) through 13(r); or Seller shall otherwise fail to
observe or perform any other covenant or agreement contained in this Agreement
or any other Program Document

63



--------------------------------------------------------------------------------



 



and such failure to observe or perform shall continue unremedied for a period of
seven (7) Business Days; provided that, (i) any failure to comply with the
provisions of this Agreement that are referenced in Sections 18(o), shall be
subject to Section 18(o) and not this Section 18(e) and (ii) any failure to
comply with the provisions of this Agreement that are referenced in Section 17,
shall be subject to Section 17 and not this Section 18(e); or
     (f) any final, non-appealable judgment or judgments or order or orders for
the payment of money in excess of (i) $10,000,000 (or, with respect to
Guarantor, $25,000,000) in the aggregate (to the extent that it is, in the
reasonable determination of Buyer, uninsured and provided that any insurance or
other credit posted in connection with an appeal shall not be deemed insurance
for these purposes) shall be rendered against Seller or any of Seller’s
Subsidiaries by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or
provisions shall not be made for such discharge), satisfied, or bonded, or a
stay of execution thereof (or its equivalent) shall not be procured (unless the
court determines that a bond is not required), within sixty (60) days from the
date of entry thereof and Seller or any of Seller’s Subsidiaries, as applicable,
shall not, within said period of sixty (60) days, appeal therefrom and cause the
execution thereof to be stayed during such appeal; or
     (g) Seller shall admit in writing its inability to, or intention not to,
perform any of Seller’s Obligations; or
     (h) Seller or any of Seller’s Affiliates or Subsidiaries files a voluntary
petition in bankruptcy, seeks relief under any provision of any bankruptcy,
reorganization, moratorium, delinquency, arrangement, insolvency, readjustment
of debt, dissolution or liquidation law of any jurisdiction whether now or
subsequently in effect; or consents to the filing of any petition against it
under any such law; or consents to the appointment of or taking possession by a
custodian, receiver, conservator, trustee, liquidator, sequestrator or similar
official for Seller or any of Seller’s Affiliates or Subsidiaries, or of all or
any part of Seller’s or Seller’s Affiliates or Subsidiaries’ Property; or makes
an assignment for the benefit of Seller or Seller’s Affiliates or Subsidiaries’
creditors; or
     (i) A custodian, receiver, conservator, liquidator, trustee, sequestrator
or similar official for Seller, or any of Seller’s Affiliates or Subsidiaries,
or of any of Seller’s, or their respective Property (as a debtor or creditor
protection procedure), is appointed or takes possession of such Property; or
Seller or any of Seller’s Affiliates or Subsidiaries generally fails to pay
Seller’s or Seller’s Affiliates or Subsidiaries’ debts as they become due; or
Seller or any of Seller’s Affiliates or Subsidiaries is adjudicated bankrupt or
insolvent; or an order for relief is entered under the Bankruptcy Code, or any
successor or similar applicable statute, or any administrative insolvency
scheme, against Seller or any of Seller’s Affiliates or Subsidiaries; or any of
Seller’s or Seller’s Affiliates or Subsidiaries’ Property is sequestered by
court or administrative order; or a petition is filed against Seller or any of
Seller’s Affiliates or Subsidiaries under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, moratorium,
delinquency or liquidation law of any jurisdiction, whether now or subsequently
in effect, and such involuntary petition is not dismissed within thirty
(30) days from the date after filing thereof; or

64



--------------------------------------------------------------------------------



 



     (j) Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Seller or any of Seller’s Affiliates or
Subsidiaries, or shall have taken any action to displace the management of
Seller or any of Seller’s Affiliates or Subsidiaries or to curtail its authority
in the conduct of the business of any Seller or any of Seller’s Affiliates or
Subsidiaries, or takes any action in the nature of enforcement to remove,
revoke, suspend or materially restrict the approval of Seller or any of Seller’s
Affiliates or Subsidiaries as an issuer, buyer or a seller/servicer of Loans or
securities backed thereby and such action provided for in this subparagraph
(j) shall not have been discontinued or stayed within ten (10) days; provided,
however, there shall be no Default or Event of Default pursuant to this Section
18(j) in the event Seller fails to have all requisite Approvals from any Agency
as a result of a Voluntary Approval Termination; or
     (k) Any Program Document shall for whatever reason (including an event of
default thereunder) be terminated, or any of Seller’s material obligations
(including Seller’s Obligations hereunder) shall cease to be in full force and
effect, or the enforceability thereof shall be contested by Seller; or
     (l) Any Event of Termination shall have occurred, as determined by Buyer in
its sole discretion, and Seller shall fail to pay to Buyer on or prior to the
Early Termination Date the aggregate outstanding Repurchase Price for all
Transactions hereunder and any and all other Obligations due and owing to Buyer
or any of its Affiliates; or
     (m) Reserved; or
     (n) A Change of Control of Seller shall have occurred without the prior
consent of Buyer; or
     (o) Seller shall grant, or suffer to exist, any Lien on, or ownership
interest in, any Purchased Assets, Purchased Items or Additional Credit
Enhancement except the Liens and ownership interests contemplated hereby; or the
Liens and ownership interests contemplated hereby shall, by no fault, action or
inaction of Buyer, cease to be valid, first priority perfected Liens and
ownership interests, respectively, on the Purchased Assets, Purchased Items and
Additional Credit Enhancement in favor of Buyer or shall, by no fault, action or
inaction of Buyer, be Liens or ownership interests in favor of any Person other
than Buyer; or
     (p) (i) Seller or any Subsidiary or Affiliate of Seller shall default
under, or fail to perform as required under, or shall otherwise breach the terms
of any instrument, agreement or contract between Seller or such other entity, on
the one hand, and Buyer or any of Buyer’s Affiliates on the other; (ii) Seller
or any Subsidiary or Affiliate of Seller shall be a “defaulting party” or an
“affected party” in respect of an “event of default” or “termination event” (in
each case however such condition is defined) under any ISDA Master Agreement,
International Foreign Exchange and Currency Option Master Agreement, Master
Securities Forward Transaction Agreement, Cross Product Master Agreement or
similar over-the-counter dealing or netting agreement with Buyer, any of Buyer’s
Affiliates or any third party, which condition allows Buyer, Buyer’s relevant
Affiliate or such third party (if applicable, with the giving of

65



--------------------------------------------------------------------------------



 



notice or after any grace period has elapsed) to designate an early termination
date thereunder, or which condition is deemed to result in the termination of,
one or more transactions thereunder where, in the case of any such hedging
agreement with a third party, the amount or amounts of such hedging agreements
exceeds $10,000,000 (or, with respect to Guarantor, $25,000,000, or in each case
its equivalent thereof in any other currency) in the aggregate; or (iii) Seller
or any Subsidiary or Affiliate of Seller shall default under, or fail to perform
as required under, the terms of any repurchase agreement, loan and security
agreement or similar credit facility or agreement for borrowed funds or any
other material agreement entered into by Seller or such other entity and any
third party where the amount or amounts of the related Indebtedness exceeds
$10,000,000 (or, with respect to Guarantor, $25,000,000, or in each case its
equivalent thereof in any other currency) in the aggregate, unless such default
or failure to perform is a default under the Revolving Credit Agreement and RBS
has expressly waived such default; or
     (q) an Event of Default shall have occurred under the Guaranty; or
     (r) (i) failure of the Purchased Loans to be serviced in accordance with
Accepted Servicing Practices; or (ii) Seller shall fail to maintain all
requisite Approvals; provided, however, there shall be no Default or Event of
Default pursuant to this Section 18(r) in the event Seller fails to have all
requisite Approvals from any Agency as a result of a Voluntary Approval
Termination.
19. REMEDIES
     Upon the occurrence of an Event of Default, Buyer, at its option (which
option shall be deemed to have been exercised immediately upon the occurrence of
an Event of Default pursuant to Section 18(g), (h), (i) or (j) hereof), shall
have the right to exercise any or all of the following rights and remedies:
     (a) (i) The Repurchase Date for each Transaction hereunder shall, if it has
not already occurred, be deemed immediately to occur (provided that, in the
event that the Purchase Date for any Transaction has not yet occurred as of the
date of such exercise or deemed exercise, such Transaction shall be deemed
immediately canceled). Seller’s obligations hereunder to repurchase all
Purchased Assets at the Repurchase Price therefor on the Repurchase Date
(determined in accordance with the preceding sentence) in such Transactions
shall thereupon become immediately due and payable; all Income then on deposit
in the Collection Account and the Third Party Loan Purchase Proceeds Account,
and all Income paid after such exercise or deemed exercise, shall be remitted to
and retained by Buyer and applied to the aggregate Repurchase Price and any
other amounts owing by Seller hereunder; Seller shall immediately deliver to
Buyer or its designee any and all original papers, Records and files relating to
the Purchased Assets subject to such Transaction then in Seller’s possession
and/or control; and all right, title and interest in and entitlement to such
Purchased Assets, together with any Related Credit Enhancement, shall be deemed
transferred to Buyer or its designee.
     (ii) Buyer shall have the right to (A) sell, on or following the Business
Day following the date on which the Repurchase Price became due and payable
pursuant to

66



--------------------------------------------------------------------------------



 



Section 19(a)(i) without notice or demand of any kind, at a public or private
sale and at such price or prices as Buyer may deem to be commercially reasonable
for cash or for future delivery without assumption of any credit risk any or all
or portions of the Purchased Assets (including any Related Credit Enhancement if
so determined by Buyer in its sole discretion) on a servicing released basis.
Buyer may purchase any or all of the Purchased Assets (including any Related
Credit Enhancement if so determined by Buyer in its sole discretion) at any
public or private sale. Seller shall remain liable to Buyer for any amounts that
remain owing to Buyer following a sale and/or credit under the preceding
sentence. The proceeds of any disposition of Purchased Assets (including any
Related Credit Enhancement if so determined by Buyer in its sole discretion)
shall be applied first to the reasonable costs and expenses incurred by Buyer in
connection with or as a result of an Event of Default; second to costs of cover
and/or related hedging transactions; third to the aggregate Repurchase Prices;
fourth to all other Obligations; and fifth shall be paid to Seller.
     (iii) Buyer shall have the right to terminate this Agreement and declare
all Obligations of Seller to be immediately due and payable, by a notice in
accordance with Section 21 provided no such notice shall be required for an
Event of Default pursuant to Section 18(g),(h),(i) or (j) hereof.
     (iv) The parties recognize that it may not be possible to purchase or sell
all of the Purchased Assets (or any Related Credit Enhancement) on a particular
Business Day, or in a transaction with the same purchaser, or in the same manner
because the market for such Purchased Assets (or any Related Credit Enhancement)
may not be liquid. In view of the nature of the Purchased Assets (or any Related
Credit Enhancement), the parties agree that liquidation of a Transaction or the
underlying Purchased Assets (or any Related Credit Enhancement) does not require
a public purchase or sale and that a good faith private purchase or sale shall
be deemed to have been made in a commercially reasonable manner. Accordingly,
Buyer may elect the time and manner of liquidating any Purchased Asset (or any
Related Credit Enhancement) and nothing contained herein shall obligate Buyer to
liquidate any Purchased Asset (or any Related Credit Enhancement) on the
occurrence of an Event of Default or to liquidate all Purchased Assets (or any
Related Credit Enhancement) in the same manner or on the same Business Day or
constitute a waiver of any right or remedy of Buyer. Notwithstanding the
foregoing, the parties to this Agreement agree that the Transactions have been
entered into in consideration of and in reliance upon the fact that all
Transactions hereunder constitute a single business and contractual obligation
and that each Transaction has been entered into in consideration of the other
Transactions.
     (v) To the extent permitted by applicable law, Seller waives all claims,
damages and demands it may acquire against Buyer arising out of the exercise by
Buyer of any of its rights hereunder, other than those claims, damages and
demands arising from the gross negligence or willful misconduct of Buyer. If any
notice of a proposed sale or other disposition of Purchased Assets (including
any Related Credit Enhancement) or any other Purchased Items shall be required
by law, such notice shall be deemed reasonable and proper if given at least two
(2) days before such sale or other disposition.

67



--------------------------------------------------------------------------------



 



     (b) Seller hereby acknowledges, admits and agrees that Seller’s obligations
under this Agreement are recourse obligations of Seller to which Seller pledges
its full faith and credit. In addition to its rights hereunder, Buyer shall have
the right to proceed against any of Seller’s assets which may be in the
possession of Buyer, any of Buyer’s Affiliates or their respective designees
(including the Custodian), including the right to liquidate such assets and to
set off the proceeds against monies owed by Seller to Buyer pursuant to this
Agreement. Buyer may set off cash, the proceeds of the liquidation of the
Purchased Assets (including any Related Credit Enhancement) and Additional
Purchased Assets, any other Purchased Items and their proceeds and all other
sums or obligations owed by Buyer to Seller against all of Seller’s obligations
to Buyer, whether under this Agreement, under a Transaction, or under any other
agreement between the parties, or otherwise, whether or not such obligations are
then due, without prejudice to Buyer’s right to recover any deficiency.
     (c) Buyer shall have the right to obtain physical possession of the Records
and all other files of Seller relating to the Purchased Assets (including any
Related Credit Enhancement) and all documents relating to the Purchased Assets
(including any Related Credit Enhancement) which are then or may thereafter come
into the possession of Seller or any third party acting for Seller and Seller
shall deliver to Buyer such assignments as Buyer shall request.
     (d) Buyer shall have the right to direct all Persons servicing the
Purchased Assets to take such action with respect to the Purchased Assets as
Buyer determines appropriate. Upon the occurrence of one or more Events of
Default, Buyer shall, in addition to all other rights and remedies provided in
this Agreement and by law, have all rights and remedies specified in Section 43.
     (e) Buyer shall, without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets (including any Related Credit
Enhancement) and any other Purchased Items or any portion thereof, collect the
payments due with respect to the Purchased Assets (including any Related Credit
Enhancement) and any other Purchased Items or any portion thereof, and do
anything that Buyer is authorized hereunder or by law to do. Seller shall pay
all costs and expenses incurred by Buyer in connection with the appointment and
activities of such receiver.
     (f) [Reserved].
     (g) In addition to all the rights and remedies specifically provided
herein, Buyer shall have all other rights and remedies provided by applicable
federal, state, foreign, and local laws, whether existing at law, in equity or
by statute, including, without limitation, all rights and remedies available to
a purchaser or a secured party, as applicable, under the Uniform Commercial
Code.
     Except as otherwise expressly provided in this Agreement, Buyer shall have
the right to exercise any of its rights and/or remedies without presentment,
demand, protest or further notice of any kind other than as expressly set forth
herein, all of which are hereby expressly waived by Seller.

68



--------------------------------------------------------------------------------



 



     Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives, to the extent permitted
by law, any right Seller might otherwise have to require Buyer to enforce its
rights by judicial process. Seller also waives, to the extent permitted by law,
any defense Seller might otherwise have to the Obligations, arising from use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Assets (including any Related Credit Enhancement) and any other Purchased Items
or from any other election of remedies. Seller recognizes that nonjudicial
remedies are consistent with the usages of the trade, are responsive to
commercial necessity and are the result of a bargain at arm’s length.
     After the occurrence and during the continuance of an Event of Default,
Seller shall cause all sums received by it with respect to the Purchased Assets
(including any Related Credit Enhancement) to be deposited with such Person as
Buyer may direct after receipt thereof.
20. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE
     No failure on the part of Buyer to exercise, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by Buyer of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All rights and remedies of Buyer provided for
herein are cumulative and in addition to any and all other rights and remedies
provided by law, the Program Documents and the other instruments and agreements
contemplated hereby and thereby, and are not conditional or contingent on any
attempt by Buyer to exercise any of its rights under any other related document.
Buyer may exercise at any time after the occurrence of an Event of Default one
or more remedies, as they so desire, and may thereafter at any time and from
time to time exercise any other remedy or remedies.
21. NOTICES AND OTHER COMMUNICATIONS
     Except as otherwise expressly permitted by this Agreement, all notices,
requests and other communications provided for herein and under the Applicable
Custodial Agreement (including, without limitation, any modifications of, or
waivers, requests or consents under, this Agreement) shall be given or made in
writing (including, without limitation, by telex, telecopy or email) delivered
to the intended recipient at the “Address for Notices” specified below its name
on the signature pages hereof); or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party.
Except as otherwise provided in this Agreement and except for notices given by
Seller under Section 3(a) (which shall be effective only on receipt), all such
communications shall be deemed to have been duly given when transmitted by
telex, telecopier or email or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.
22. USE OF EMPLOYEE PLAN ASSETS
     No assets of an employee benefit plan subject to any provision of ERISA or
a plan subject to Section 4975 of the Code shall be used by either party hereto
in a Transaction.

69



--------------------------------------------------------------------------------



 



23. INDEMNIFICATION AND EXPENSES.
     (a) Seller agrees to hold Buyer, its Affiliates and their respective
officers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against such Indemnified Party
(collectively, the “Costs”) relating to or arising out of this Agreement, any
other Program Document or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, any other Program Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than any Indemnified Party’s gross negligence or willful misconduct. Without
limiting the generality of the foregoing, Seller agrees to hold any Indemnified
Party harmless from and indemnify such Indemnified Party against all Costs with
respect to all Assets relating to or arising out of any violation or alleged
violation of any environmental law, rule or regulation or any consumer credit
laws, including without limitation laws with respect to unfair or deceptive
lending practices and predatory lending practices, the Truth in Lending Act
and/or the Real Estate Settlement Procedures Act, that, in each case, results
from anything other than such Indemnified Party’s gross negligence or willful
misconduct. In any suit, proceeding or action brought by an Indemnified Party in
connection with any Asset (including any Related Credit Enhancement) for any sum
owing thereunder, or to enforce any provisions of any Asset (including any
Related Credit Enhancement), Seller will save, indemnify and hold such
Indemnified Party harmless from and against all expense, loss or damage suffered
by reason of any defense, set-off, counterclaim, recoupment or reduction of
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by Seller of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from Seller. Seller also agrees to
reimburse an Indemnified Party as and when billed by such Indemnified Party for
all such Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of such Indemnified Party’s rights under this
Agreement, any other Program Document or any transaction contemplated hereby or
thereby, including without limitation the reasonable fees and disbursements of
its counsel, provided, however, Seller’s obligations to pay for the reasonable
fees and disbursements of counsel to an Indemnified Party shall be limited to
the fees and disbursements of one law firm (plus the fees and disbursements of
any reasonably necessary local counsel) for all Indemnified Parties. Seller
hereby acknowledges that all Obligations of Seller under this Agreement are
recourse obligations of Seller. Buyer agrees not to assert any claims for
indemnity pursuant to this Section 23(a) and Seller shall not be required to
indemnify Buyer, for any claims arising out of or related to Buyer’s actions or
failure to act in connection with any rehypothecation of Purchased Mortgage
Loans by Buyer pursuant to Section 38. The assigning Buyer agrees not to assert
any claims for indemnity pursuant to this Section 23(a) and Seller shall not be
required to indemnify the assigning Buyer, in each case for any claims related
to the assigning Buyer’s actions or failure to act in connection with any
assignment of such Buyer’s rights and obligations under the Program Documents
pursuant to Section 39. From and after the date of such assignment, Seller shall
be responsible for indemnifying any such assignee in accordance with this
Section 23(a).

70



--------------------------------------------------------------------------------



 



     (b) Seller agrees to pay as and when billed by Buyer all of the
out-of-pocket costs and expenses incurred by Buyer in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement, any other Program Document or any other
documents prepared in connection herewith or therewith. Seller agrees to pay as
and when billed by Buyer all of the out-of-pocket costs and expenses incurred in
connection with the consummation and administration of the transactions
contemplated hereby and thereby including, without limitation, (i) all the
reasonable fees, disbursements and expenses of counsel to Buyer, provided,
however, Seller’s obligations to pay for the reasonable fees, disbursements and
expenses of counsel to Buyer shall be limited to the fees, disbursements and
expenses of one law firm (plus the fees and disbursements of any reasonably
necessary local counsel) and (ii) all the due diligence, inspection, testing and
review costs and expenses incurred by Buyer with respect to Purchased Items
(including any Related Credit Enhancement) under this Agreement, including, but
not limited to, those costs and expenses incurred by Buyer pursuant to
Sections 23, 39 and 44, provided that, subject to the proviso in the last
sentence of Section 44, Seller’s obligation to reimburse Buyer for due diligence
review costs pursuant to this Section 23, shall not exceed, in the aggregate
with the Due Diligence Costs, the Due Diligence Cap. Seller also agrees not to
assert any claim against Buyer or any of its Affiliates, or any of their
respective officers, directors, employees, attorneys and agents, on any theory
of liability, for special, indirect, consequential or punitive damages arising
out of or otherwise relating to the Program Documents, the actual or proposed
use of the proceeds of the Transactions, this Agreement or any of the
transactions contemplated hereby or thereby. THE FOREGOING INDEMNITY AND
AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED
PARTIES.
     (c) If Seller fails to pay when due any costs, expenses or other amounts
payable by it under this Agreement, including, without limitation, reasonable
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of Seller by Buyer, in its sole discretion and Seller shall remain liable for
any such payments by Buyer. No such payment by Buyer shall be deemed a waiver of
any of Buyer’s rights under the Program Documents.
     (d) Without prejudice to the survival of any other agreement of Seller
hereunder, the covenants and obligations of Seller contained in this Section 23
shall survive the payment in full of the Repurchase Price and all other amounts
payable hereunder and delivery of the Purchased Assets by Buyer against full
payment therefor.
24. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS
     Seller hereby expressly waives, to the fullest extent permitted by law,
every statute of limitation on a deficiency judgment, any reduction in the
proceeds of any Purchased Items as a result of restrictions upon Buyer or
Custodian contained in the Program Documents or any other instrument delivered
in connection therewith, and any right that it may have to direct the order in
which any of the Purchased Items shall be disposed of in the event of any
disposition pursuant hereto.

71



--------------------------------------------------------------------------------



 



25. REIMBURSEMENT
     All sums reasonably expended by Buyer in connection with the exercise of
any right or remedy provided for herein shall be and remain Seller’s obligation
(unless and to the extent that Seller is the prevailing party in any dispute,
claim or action relating thereto). Seller agrees to pay the reasonable out of
pocket expenses and reasonable attorneys’ fees incurred by Buyer and/or
Custodian in connection with the preparation, negotiation, enforcement
(including any waivers), administration and amendment of the Program Documents
(regardless of whether a Transaction is entered into hereunder), the taking of
any action, including legal action, required or permitted to be taken by Buyer
(without duplication to Buyer) and/or Custodian pursuant thereto, any “due
diligence” or loan agent reviews conducted by Buyer or on its behalf or by
refinancing or restructuring in the nature of a “workout”, provided, however,
Seller’s obligations to pay for the reasonable fees, disbursements and expenses
of counsel to Buyer shall be limited to the fees, disbursements and expenses of
one law firm (plus the fees and disbursements of any reasonably necessary local
counsel), provided further that, subject to the proviso in the last sentence of
Section 44, Seller’s obligation to reimburse Buyer for due diligence review
costs pursuant to this Section 25, shall not exceed, in the aggregate with the
Due Diligence Costs, the Due Diligence Cap In addition to the foregoing, and not
by way of limitation, after the occurrence of an Event of Default Seller shall
be liable to Buyer for the amount of all expenses (plus interest thereon at a
rate equal to the Post-Default Rate) and all costs and expenses incurred within
thirty (30) days of the Event of Default in connection with Buyer’s
re-employment of funds, termination of deposits, hedging or covering
transactions related to the Purchased Assets (including any Related Credit
Enhancement), conduit advances and payments for mortgage insurance.
26. FURTHER ASSURANCES
     Seller agrees to do such further acts and things and to execute and deliver
to Buyer such additional assignments, acknowledgments, agreements, powers and
instruments as are reasonably required by Buyer to carry into effect the intent
and purposes of this Agreement and the other Program Documents, to perfect the
interests of Buyer in the Purchased Items or to better assure and confirm unto
Buyer its rights, powers and remedies hereunder and thereunder.
27. TERMINATION
     This Agreement shall remain in effect until (i) with respect to the
Committed Amount and Transactions funded thereunder, the Termination Date, and
(ii) with respect to the Uncommitted Amount and Transactions funded thereunder,
the earliest to occur of (x) the Termination Date and (y) the date specified in
a written notice of termination of any Uncommitted Purchase Availability Period
delivered by Buyer to Seller (such date to be no earlier than the tenth (10th)
Business Day after such written notice is so delivered), as applicable. Seller’s
obligations under Section 3(k), Section 5, Section 12, Section 23 and Section 25
and any other reimbursement or indemnity obligation of Seller to Buyer pursuant
to this Agreement or any other Program Documents shall survive the termination
hereof.

72



--------------------------------------------------------------------------------



 



28. SEVERABILITY
     If any provision of any Program Document is declared invalid by any court
of competent jurisdiction, such invalidity shall not affect any other provision
of the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.
29. BINDING EFFECT; GOVERNING LAW
     This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the parties may
assign their rights or obligations under this Agreement only in accordance with
Section 39 hereof. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
30. AMENDMENTS
     Except as otherwise expressly provided in this Agreement, any provision of
this Agreement may be modified or supplemented only by an instrument in writing
signed by Seller and Buyer and any provision of this Agreement may be waived by
Buyer.
31. SUCCESSORS AND ASSIGNS
     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.
32. SURVIVAL
     The obligations of Seller under Sections 3(k), 5, 23 and 25 and any other
reimbursement or indemnity obligation of Seller to Buyer pursuant to this
Agreement or any other Program Document shall survive the repurchase of the
Assets hereunder and the termination of this Agreement. In addition, each
representation and warranty made, or deemed to be made by a request for a
purchase, herein or pursuant hereto shall survive the making of such
representation and warranty, and Buyer shall not be deemed to have waived, by
reason of purchasing any Assets, any Default, Event of Default or Event of
Termination that may arise by reason of such representation or warranty proving
to have been false or misleading, notwithstanding that Buyer may have had notice
or knowledge or reason to believe that such representation or warranty was false
or misleading at the time such purchase was made.
33. CAPTIONS
     The table of contents and captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

73



--------------------------------------------------------------------------------



 



34. COUNTERPARTS
     This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument, and any of the
parties hereto may execute this Agreement by signing any such counterpart. The
parties agree that this Agreement and any notices hereunder may be transmitted
between them by email and/or by facsimile. The parties intend that faxed
signatures and electronically imaged signatures such as .pdf files shall
constitute original signatures and are binding on all parties. The original
documents shall be promptly delivered, if requested.
35. SUBMISSION TO JURISDICTION; WAIVERS
EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:
     (A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND/OR ANY OTHER PROGRAM DOCUMENT, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;
     (B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
     (C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE
BEEN NOTIFIED; AND
     (D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
36. WAIVER OF JURY TRIAL
EACH OF SELLER AND BUYER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

74



--------------------------------------------------------------------------------



 



37. ACKNOWLEDGEMENTS
     Seller hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Program Documents to which it is a
party;
     (b) Buyer has no fiduciary relationship to Seller; and
     (c) no joint venture exists among or between Buyer and Seller.
38. HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS.
     Buyer shall have free and unrestricted use of all Assets and Purchased
Items and nothing in this Agreement shall preclude Buyer from engaging in
repurchase transactions with the Assets and Purchased Items or otherwise
pledging, repledging, transferring, hypothecating, or rehypothecating the Assets
and Purchased Items, in all cases subject to Buyer’s obligation to reconvey the
Purchased Assets (and not substitutes therefor) on the Repurchase Date. Nothing
contained in this Agreement shall obligate Buyer to segregate any Assets or
Purchased Items delivered to Buyer by Seller.
39. ASSIGNMENTS; PARTICIPATIONS.
     (a) Seller may assign any of its rights or obligations hereunder only with
the prior written consent of Buyer. Buyer may assign or transfer to any bank or
other financial institution or entity that makes or invests in repurchase
agreements or loans all or any of its rights under this Agreement and the other
Program Documents, with the consent of Seller which shall not be unreasonably
withheld or delayed; provided that such consent shall not be required if Buyer
assigns its rights and obligations (i) to an Affiliate of Buyer or (ii) after
the occurrence and during the continuance of an Event of Default, provided,
further, that Buyer shall maintain, for review by Seller upon written request, a
register of assignees and a copy of an executed assignment and acceptance by
Buyer and assignee, specifying the percentage or portion of such rights and
obligations assigned. Seller shall continue to take directions solely from Buyer
unless otherwise notified by Buyer in writing.
     (b) Buyer may, in accordance with applicable law, at any time sell to one
or more entities (“Participants”) participating interests in this Agreement, its
agreement to purchase Assets, or any other interest of Buyer hereunder and under
the other Program Documents. In the event of any such sale by Buyer of
participating interests to a Participant, Buyer’s obligations under this
Agreement to Seller shall remain unchanged, Buyer shall remain solely
responsible for the performance thereof and Seller shall continue to deal solely
and directly with Buyer in connection with Buyer’s rights and obligations under
this Agreement and the other Program Documents. Seller agrees that if amounts
outstanding under this Agreement are due or unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Buyer under this Agreement; provided, that such Participant shall only be
entitled to such right of set-off if it

75



--------------------------------------------------------------------------------



 



shall have agreed in the agreement pursuant to which it shall have acquired its
participating interest to share with Buyer the proceeds thereof. Buyer also
agrees that each Participant shall be entitled to the benefits of Sections 3(f),
3(k), 23 and 25 with respect to its participation in the Assets and Purchased
Items outstanding from time to time; provided, that Buyer and all Participants
shall be entitled to receive no greater amount in the aggregate pursuant to such
Sections than Buyer would have been entitled to receive had no such transfer
occurred.
     (c) Buyer may furnish any information concerning Seller or any of its
Subsidiaries in the possession of Buyer from time to time to assignees and
Participants (including prospective assignees and Participants) only after
notifying Seller in writing and securing signed confidentiality statements (a
form of which is attached hereto as Exhibit H) and only for the sole purpose of
evaluating assignments or participations and for no other purpose.
     (d) Seller agrees to cooperate with Buyer in connection with any such
assignment and/or participation, and to enter into such restatements of, and
amendments, supplements and other modifications to, this Agreement and the other
Program Documents in order to give effect to such assignment and/or
participation. Seller further agrees to furnish to any Participant identified by
Buyer to Seller copies of all reports and certificates to be delivered by Seller
to Buyer hereunder, as and when delivered to Buyer.
40. SINGLE AGREEMENT
     Seller and Buyer acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, Seller and Buyer each agree (i) to perform all of its obligations
in respect of each Transaction hereunder, and that a default in the performance
of any such obligations shall constitute a default by it in respect of all
Transactions hereunder, and (ii) that payments, deliveries and other transfers
made by any of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries and other transfers in respect of
any other Transaction hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted.
41. INTENT
     (a) Seller and Buyer recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101(47)(A)(i) of the Bankruptcy
Code, a “securities contract” as that term is defined in Section 741(7)(A)(i) of
the Bankruptcy Code, and a “master netting agreement” as that term is defined in
Section 101(38A)(A) of the Bankruptcy Code, and that the pledge of the Related
Credit Enhancement in Section 8(c) hereof is intended to constitute “a security
agreement or other arrangement or other credit enhancement” that is “related to”
the Agreement and Transactions hereunder within the meaning of
Sections 101(38A)(A), 101(47)(a)(v) and 741(7)(A)(xi) of the Bankruptcy Code.
     (b) It is understood that Buyer’s right to liquidate the Purchased Assets
delivered to it in connection with the Transactions hereunder or to accelerate
or terminate this Agreement or otherwise exercise any other remedies pursuant to
Section 19 is a contractual right to liquidate,

76



--------------------------------------------------------------------------------



 



accelerate or terminate such Transaction as described in Sections 555, 559 and
561 of the Bankruptcy Code.
     (c) The parties hereby agree that all Servicing Agreements and any
provisions hereof or in any other document, agreement or instrument that is
related in any way to the servicing of the Purchased Assets shall be deemed
“related to” this Agreement within the meaning of Sections 101(38A)(A) and
101(47)(a)(v) of the Bankruptcy Code and part of the “contract” as such term is
used in Section 741 of the Bankruptcy Code.
42. CONFIDENTIALITY
     (a) The Program Documents and their respective terms, provisions,
supplements and amendments, and transactions and notices thereunder, are
proprietary to Buyer and shall be held by Seller in strict confidence and shall
not be disclosed to any third party without the consent of Buyer (such consent
not to be unreasonably withheld) except for (i) disclosure to Seller’s direct
and indirect parent companies, directors, attorneys, agents or accountants,
provided that such attorneys or accountants likewise agree to be bound by this
covenant of confidentiality, or are otherwise subject to confidentiality
restrictions, (ii) disclosure required by law, rule, regulation or order of a
court or other regulatory body, (iii) disclosure to any approved hedge
counterparty to the extent necessary to obtain any interest rate protection
agreement, (iv) any disclosures or filing required under Securities and Exchange
Commission (“SEC”) or state securities’ laws or (v) such other circumstances as
are reasonably within the discretion of a public company in order to meet its
corporate obligations; provided that in the case of (ii), (iii), (iv) and (v)
Seller shall take reasonable actions to provide Buyer with prior written notice.
     (b) Buyer agrees to keep confidential all non-public information provided
to it by Seller or an Affiliate thereof pursuant to this Agreement or any other
Program Document that is designated by such Person as confidential and such
information shall not be disclosed to any third party without the written
consent of Seller (such consent not to be unreasonably withheld) except for (i)
disclosure to Buyer’s direct and indirect parent companies, directors,
attorneys, agents or accountants, provided that such attorneys or accountants
likewise agree to be bound by this covenant of confidentiality, or are otherwise
subject to confidentiality restrictions, (ii) disclosure required by law, rule,
regulation or order of a court or other regulatory body, (iii) disclosure to any
approved hedge counterparty to the extent necessary to obtain any interest rate
protection agreement, (iv) any disclosures or filing required under Securities
and Exchange Commission (“SEC”) or state securities’ laws or (v) such other
circumstances as are reasonably within the discretion of a public company in
order to meet its corporate obligations; provided that in the case of (ii),
(iii), (iv) and (v) Buyer shall take reasonable actions to provide Seller with
prior written notice.
     (c) Notwithstanding anything in this Agreement to the contrary, Buyer shall
comply with all applicable local, state and federal laws, including, without
limitation, all privacy and data protection law, rules and regulations that are
applicable to the Purchased Assets and/or any applicable terms of this Agreement
(the “Seller Confidential Information”). Buyer understands that the Seller
Confidential Information may contain “nonpublic personal information”, as that
term is defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “Act”), and
Buyer agrees

77



--------------------------------------------------------------------------------



 



to maintain such nonpublic personal information that it receives hereunder in
accordance with the Act and other applicable federal and state privacy laws.
     (d) Notwithstanding anything herein to the contrary, each party (and each
employee, representative, or other agent of each party) may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure. For this purpose, tax treatment and tax structure shall not include
(i) the identity of any existing or future party (or any Affiliate of such
party) to this Agreement or (ii) any specific pricing information or other
commercial terms, including the amount of any fees, expenses, rates or payments
arising in connection with the transactions contemplated by this Agreement.
Buyer acknowledges that this Agreement may be filed with the Securities and
Exchange Commission; provided that, Seller shall redact any pricing and other
confidential provisions, including, without limitation, the amount of any
Renewal Commitment Fee, Non-Usage Fee, Price Differential and Purchase Price
from such filed Agreement.
43. SERVICING
     (a) Buyer hereby designates Seller to service each Purchased Asset as
Servicer for a term of sixty (60) days following the related Purchase Date of
such Purchased Asset, which term is renewable at the sole discretion of Buyer
for subsequent sixty (60) day periods (or such other period agreed to by Buyer)
upon written direction of Buyer. During such time that Seller is servicing the
Purchase Assets, Seller shall service the Purchased Assets for the benefit of or
on behalf of Buyer, provided, however, that the obligation of Seller to service
any such Purchased Asset for the benefit of or on behalf of Buyer as aforesaid
shall cease upon the payment to Buyer of the Repurchase Price thereof. Seller
covenants to maintain or cause the servicing of the Purchased Assets to be
maintained in conformity with Accepted Servicing Practices. In the event that
this Agreement is interpreted as constituting one or more servicing contracts,
each such servicing contract shall terminate automatically upon the earliest of:
(i) the termination thereof by Buyer pursuant to subsection (d) below,
(ii) sixty (60) days or such other period after the initial sixty (60) day
period as Buyer may agree in writing in its sole discretion after the Purchase
Date of such Purchased Asset, (iii) the occurrence of a Default or an Event of
Default, (iv) the date on which all the Obligations have been paid in full or
(v) the transfer of servicing to any entity approved by Buyer and the assumption
thereof by such entity.
     (b) In the event Buyer forecloses upon or exercises any other remedies with
respect to any Related Credit Enhancement pursuant to Section 19, Seller shall
promptly deliver to Buyer or Buyer’s designee any and all servicing agreements,
files, documents, records, data bases, computer tapes, copies of computer tapes,
proof of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Assets (the “Servicing Records”), together with
the physical and contractual servicing of the Purchased Assets, in each case
whether now owned or existing or hereafter acquired or arising and wherever
located, to secure the Obligations of Seller or its designee in conformity with
this Section 43 and any other obligation of Seller to Buyer. At all times during
the term of this Agreement, Seller covenants to hold such Servicing Records and
safeguard such Servicing Records and to deliver them promptly to Buyer or its
designee (including the Custodian) as required by this Agreement. It is

78



--------------------------------------------------------------------------------



 



understood and agreed by the parties that prior to expiration, termination or
non-renewal of the related servicing term pursuant to Section 43(a), Seller
shall retain the servicing fees with respect to the Purchased Assets. Seller
shall deliver, or shall cause the related Servicer or Subservicer to deliver,
the Related Credit Enhancement for each Purchased Asset to Buyer or such other
successor servicer as may be designated by Buyer upon the expiration,
termination or non-renewal of the related servicing term pursuant to
Section 43(a). With respect to the Servicing Records and the physical and
contractual servicing of the Purchased Assets relating to any Transaction,
Seller shall deliver or cause the related Servicer or Subservicer to deliver,
such Servicing Records and, to the extent applicable, physical servicing to the
designee of Buyer, upon the expiration, termination or non-renewal of the
related servicing term pursuant to Section 43(a), unless otherwise agreed in
writing by Buyer. Seller’s transfer of the Related Credit Enhancement under this
Section shall be in accordance with customary standards in the industry and such
transfer shall include the transfer of the gross amount of escrows held for the
related mortgagors (without reduction for unreimbursed advances or “negative
escrows”).
     (c) If any Loans are serviced by any other third party servicer (such third
party servicer, the “Subservicer”) Seller shall provide a copy of the related
servicing agreement with a properly executed Instruction Letter to Buyer at
least three (3) Business Days prior to the applicable Purchase Date or the date
on which the Subservicer shall begin subservicing such Loans which shall be in
the form and substance acceptable to Buyer (the “Servicing Agreement”) and shall
have obtained the written consent of Buyer for such Subservicer to subservice
such Loans.
     (d) Buyer may, in its sole discretion if an Event of Default shall have
occurred and be continuing, (i) sell the Purchased Assets without payment of any
termination fee or any other amount to Seller and (ii) sell on a servicing
released basis any Purchased Assets being serviced by a Subservicer (approved
pursuant to Section 43(c)) without payment of any termination fee or any other
amount to Seller but subject to the rights of such Subservicer. Buyer agrees not
to direct or otherwise contact any such Subservicer absent a determination in
good faith by Buyer that a Default or an Event of Default has occurred and is
continuing. Unless a Default or an Event of Default shall have occurred and be
continuing Buyer shall not exercise or attempt to exercise any such rights to
service the Purchased Assets, including contacting Mortgagors or Subservicers or
taking possession of the related Records, or exercise Seller’s rights with
respect to the Purchased Assets under the related servicing agreement. Upon the
expiration of the servicing term or the termination or non-renewal of Seller as
Servicer of the Purchased Assets pursuant to Section 43(a), or as otherwise
provided hereunder, Seller shall transfer such servicing with respect to such
Purchased Assets to Buyer or any successor Servicer designated by Buyer, at no
cost or expense to Buyer. In addition, Seller shall provide to Buyer an
Instruction Letter from Seller to the effect that upon the occurrence of an
Event of Default, Buyer may terminate any Subservicer or Servicing Agreement and
direct that collections with respect to the Loans be remitted in accordance with
Buyer’s instructions. Seller agrees to cooperate with Buyer in connection with
the transfer of servicing.
     (e) [Reserved].
     (f) Seller shall permit Buyer to inspect upon reasonable prior written
notice at a mutually convenient time, Seller’s or its Affiliate’s servicing
facilities, as the case may be, for

79



--------------------------------------------------------------------------------



 



the purpose of satisfying Buyer that Seller or its Affiliate, as the case may
be, has the ability to service the Loans as provided in this Agreement. In
addition, with respect to any Subservicer which is not an Affiliate of Seller,
Seller shall use its best efforts to enable Buyer to inspect the servicing
facilities of such Subservicer.
44. PERIODIC DUE DILIGENCE REVIEW
     Seller acknowledges that Buyer has the right to perform continuing due
diligence reviews with respect to Seller and the Assets, for purposes of
verifying compliance with the representations, warranties, covenants and
specifications made hereunder or under any other Program Document, or otherwise,
and Seller agrees that upon reasonable (but no less than one (1) Business Day’s)
prior notice to Seller (provided that upon the occurrence of a Default, an Event
of Default or an Event of Termination, no such prior notice shall be required),
Buyer, Custodian or their respective officers, employees, agents, contractors or
other authorized representatives will be permitted during normal business hours
to examine, inspect, make copies of, and make extracts of, the Mortgage Files,
the Records and any and all documents, records, agreements, instruments or
information relating to Seller and its Properties, business, affairs, finances
and accounts, or such Assets in the possession, or under the control, of Seller
and/or the Custodian. Seller also shall make available to Buyer a knowledgeable
financial, accounting, servicing or other officer having relevant knowledge for
the purpose of answering questions respecting Seller’s Properties, business,
affairs, finances and accounts, the Mortgage Files, the Servicing Files and any
other document relating thereto and any other Purchased Asset sold to Buyer
hereunder. Seller shall use reasonable efforts to cause its independent
certified public accountants to discuss such matters with Buyer. Seller shall be
permitted to have a representative in attendance at such meetings with Seller’s
accountants. Without limiting the generality of the foregoing, Seller
acknowledges that Buyer shall purchase Assets from Seller based solely upon the
information provided by Seller to Buyer in the Asset Schedule and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right, at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Assets, including, without
limitation, ordering new credit reports, new appraisals on the related Mortgaged
Properties and otherwise re-generating the information used to originate such
Assets. Buyer may underwrite such Assets itself or engage a third party
underwriter to perform such underwriting. Seller agrees to cooperate with Buyer
and any third party underwriter in connection with such underwriting, including,
but not limited to, providing Buyer and any third party underwriter with access
to any and all documents, records, agreements, instruments or information
relating to such Assets in the possession, or under the control, of Seller. In
addition, Buyer has the right to perform continuing Due Diligence Reviews of
Seller and its Affiliates, directors, and their respective Subsidiaries and the
officers, employees and significant shareholders thereof. Seller and Buyer
further agree that all out-of-pocket costs and expenses incurred by Buyer in
connection with Buyer’s activities pursuant to this Section 44 shall be paid by
Seller (together with all other due diligence costs set forth in this Agreement,
including without limitation, Sections 23 and 25, the “Due Diligence Costs”), in
the aggregate with all other due diligence review costs incurred by Buyer
pursuant to the terms of this Agreement, not to exceed the Due Diligence Cap,
provided that the Due Diligence Cap shall not apply (i) to such expenses
incurred after the occurrence and during the continuance of a Default, an Event
of Default or an Event of Termination, (ii) to such expenses incurred before the
Restatement Effective Date or (iii) any additional Due Diligence Costs incurred
by Buyer, as

80



--------------------------------------------------------------------------------



 



mutually agreed upon by Buyer and Seller, as a result of any unsatisfactory
results, as determined by Buyer in its sole discretion, of any due diligence
review.

81



--------------------------------------------------------------------------------



 



45. SET-OFF
     In addition to any rights and remedies of Buyer provided by this Agreement
and by law, Buyer shall have the right, without prior notice to Seller or any of
Seller’s Subsidiaries or Affiliates, any such notice being expressly waived by
Seller to the extent permitted by applicable law, upon any amount becoming due
and payable by Seller hereunder (whether at the stated maturity, by acceleration
or otherwise) to set-off and appropriate and apply against such amount any and
all Property and deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Buyer or any Affiliate
thereof to or for the credit or the account of Seller or any of Seller’s
Subsidiaries or Affiliates (other than pursuant to any Securitization
Indebtedness or the Revolving Credit Agreement or to the credit of an Asset
Securitization Subsidiary or to the Guarantor in its capacity as Borrower under
the Revolving Credit Agreement). Buyer may set-off cash, the proceeds of the
liquidation of any Purchased Items and all other sums or obligations owed by
Buyer or its Affiliates to Seller or any of Seller’s Subsidiaries or Affiliates
(other than pursuant to any Securitization Indebtedness or the Revolving Credit
Agreement or owed to an Asset Securitization Subsidiary or to the Guarantor in
its capacity as Borrower under the Revolving Credit Agreement) against any and
all of Seller’s and any of Seller’s Subsidiary’s or Affiliate’s, obligations to
Buyer or any of its Affiliates, whether under this Agreement or under any other
agreement between the parties or between Seller or any of its Subsidiaries or
Affiliates (other than an Asset Securitization Subsidiary or the Guarantor in
its capacity as Borrower under the Revolving Credit Agreement) and Buyer or any
Affiliate of Buyer (other than with respect to any Securitization Indebtedness
or the Revolving Credit Agreement), or otherwise, whether or not such
obligations are then due, without prejudice to Buyer’s or its Affiliate’s right
to recover any deficiency. Buyer agrees promptly to notify Seller after any such
set-off and application made by Buyer; provided that the failure to give such
notice shall not affect the validity of such set-off and application.
46. COMMITTED FACILITY
     (a) If (i) an event described in Section 9(b)(viii) occurs, (ii) Seller
shall not have previously agreed to pay to Buyer an increased Pricing Rate to
cover Buyer’s increased costs arising out of or relating to or resulting from
such event, and (iii) Buyer shall determine, solely based on such event and in
its sole discretion, whether pursuant to such event being classified as a
condition precedent to a Transaction or otherwise, to no longer enter into
future Transactions, (x) Buyer shall remit to Seller the pro rata portion of the
Renewal Commitment Fee paid by Seller for the portion of such term of the
Repurchase Agreement during which Buyer shall have determined to no longer enter
into future Transactions and (y) such date of determination shall be deemed the
“Termination Date” for the purpose of calculating the Non-Utilization Fee at
such time which shall be the final Non-Utilization Fee due and owing hereunder.

82



--------------------------------------------------------------------------------



 



     (b) If an event described in Section 3(f) or 3(k) occurs and Seller shall
determine, solely based on such event and in its sole discretion, to no longer
enter into future Transactions as a result of such increased costs, (i) Buyer
shall remit to Seller the pro rata portion of the Renewal Commitment Fee paid by
Seller for the portion of such term of the Repurchase Agreement during which
Seller shall have determined to no longer enter into future Transactions and
(ii) such date of determination shall be deemed the “Termination Date” for the
purpose of calculating the Non-Utilization Fee at such time which shall be the
final Non-Utilization Fee due and owing hereunder.
47. AMENDMENT AND RESTATEMENT OF ORIGINAL AGREEMENT; NO NOVATION
     (a) Reserved.
     (b) As of the date first written above, the terms and provisions of the
Original Agreement as amended and restated shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement.
     (c) Notwithstanding the amendment and restatement of the Original Agreement
by this Agreement, any amounts owing to the Buyer under the Original Agreement
whether on account of Transactions or otherwise which remain outstanding as of
the date hereof, shall constitute Obligations owing hereunder. This Agreement is
given in substitution for the Original Agreement, and not as payment of the
obligations of the Seller thereunder, and is in no way intended to constitute a
novation of the Original Agreement.
     (d) Upon the effectiveness of this Agreement on the date first written
above, unless the context otherwise requires, each reference to the Original
Agreement in any of the Program Documents and in each document, instrument or
agreement executed and/or delivered in connection therewith shall mean and be a
reference to this Agreement. Except as expressly modified as of the date hereof,
all of the other Program Documents shall remain in full force and effect and are
hereby ratified and confirmed.
48. ENTIRE AGREEMENT
     This Agreement and the other Program Documents embody the entire agreement
and understanding of the parties hereto and thereto and supersede any and all
prior agreements, arrangements and understandings relating to the matters
provided for herein and therein. No alteration, waiver, amendments, or change or
supplement hereto shall be binding or effective unless the same is set forth in
writing by a duly authorized representative of each party hereto.
[SIGNATURE PAGE FOLLOWS]

83



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered as of the day and year first above written.

         PHH MORTGAGE CORPORATION, a New Jersey corporation,
as Seller
      By:          Name:   Mark E. Johnson        Title:   Senior Vice President
and Treasurer       

Address for Notices:
1 Mortgage Way
Mail Stop PCLG
Mt. Laurel, New Jersey 08054
Attention: Mark Johnson
Telecopier No.: (856) 917-0107
Telephone No.: (856) 917-0813
with a copy to:
3000 Leadenhall Road
Mt. Laurel, New Jersey 08054
Attention: General Counsel
Fax Number: 856-917-7295
E-mail: legalnotice@phhmail.com
and:
SNR Denton US LLP
Two World Financial Center
New York, NY 10281
Attention: E. Lee Smith
Phone Number: 212-768-6938
Fax Number: 212-768-6800
Signature Page to Third Amended and Restated Master Repurchase Agreement

 



--------------------------------------------------------------------------------



 



          THE ROYAL BANK OF SCOTLAND, PLC
as Buyer and Agent, as applicable
By: RBS Securities Inc., its Agent
      By:          Name:   Regina Abayev       Title:   Director       

Address for Notices:
c/o The Royal Bank of Scotland plc
600 Washington Blvd.
Stamford, Connecticut 06901
Attention: James Esposito/Legal
Telephone No.: (203) 897-6072
Telecopier No.: (203) 873-4072
with copies to:
Matthew Shepherd/Mortgage Operations
Telephone No.: (203) 897-2049
Telecopier No.: (203) 873-3308
James Raezer
Telephone: (203) 897-6030
Telecopier: (203) 873-5072
Regina Abayev
Telephone (310) 750-2075
Telecopier: (203) 873-5072
Signature Page to Third Amended and Restated Master Repurchase Agreement

 



--------------------------------------------------------------------------------



 



ANNEX I
BUYER ACTING AS AGENT
     This Annex I forms a part of the Third Amended and Restated Master
Repurchase Agreement dated as of June 24, 2011 (the “Agreement”) between PHH
Mortgage Corporation and The Royal Bank of Scotland plc. This Annex I sets forth
the terms and conditions governing all transactions in which Buyer selling
assets or buying assets, as the case may be (“Agent”), in a Transaction is
acting as agent for one or more third parties (each, a “Principal”). Capitalized
terms used but not defined in this Annex I shall have the meanings ascribed to
them in the Agreement.

1.   Additional Representations. Agent hereby makes the following
representations, which shall continue during the term of any Transaction:
Principal has duly authorized Agent to execute and deliver the Agreement and the
other Program Documents on its behalf, has the power to so authorize Agent and
to enter into the Transactions contemplated by the Agreement and the other
Program Documents and to perform the obligations of Buyer under such
Transactions, and has taken all necessary action to authorize such execution and
delivery by Agent and such performance by it.   2.   Identification of
Principals. Agent agrees (a) to provide the other party, prior to the date on
which the parties agree to enter into any Transaction under the Agreement, with
a written list of Principals for which it intends to act as Agent (which list
may be amended in writing from time to time with the consent of the other party)
and (b) to provide the other party, before the close of business on the next
business day after orally agreeing to enter into a Transaction, with notice of
the specific Principal or Principals for whom it is acting in connection with
such Transaction. If (i) Agent fails to identify such Principal or Principals
prior to the close of business on such next business day or (ii) the other party
shall determine in its sole discretion any Principal or Principals identified by
Agent are not acceptable to it, the other party may reject and rescind any
Transaction with such Principal or Principals, return to Agent any Purchased
Assets or portion of the Purchase Price, as the case may be, previously
transferred to the other party and refuse any further performance under such
Transaction, and Agent shall immediately return to the other party any portion
of the Purchase Price or Purchased Assets, as the case may be, previously
transferred to Agent in connection with such Transaction; provided, however,
that (A) the other party shall promptly (and in any event within one
(1) Business Day) notify Agent of its determination to reject and rescind such
Transaction and (B) to the extent that any performance was rendered by any party
under any Transaction rejected by the other party, and such party shall remain
entitled to any Price Differential or other amounts that would have been payable
to it with respect to such performance if such Transaction had not been
rejected. The other party acknowledges that Agent shall not have any obligation
to provide it with confidential information regarding the financial status of
its Principals; Agent agrees, however, that it will assist the other party in
obtaining from Agent’s Principals such Information regarding the financial
status of such Principals as the other party may reasonably request.

Annex I-1



--------------------------------------------------------------------------------



 



3.   Limitation of Agent’s Liability. The parties expressly acknowledge that if
the representations of Agent under the Agreement, including this Annex I, are
true and correct in all material respects during the term of any Transaction and
Agent otherwise complies with the provisions of this Annex I, then (a) Agent’s
obligations under the Agreement shall not include a guarantee of performance by
its Principal or Principals; provided that Agent shall remain liable for
performance pursuant to Section 10 of the Agreement, and (b) the other party’s
remedies shall not include a right of setoff in respect of rights or
obligations, if any, of Agent arising in other transactions in which Agent is
acting as principal.   4.   Multiple Principals.

(a) In the event that Agent proposes to act for more than one Principal
hereunder, Agent and the other party shall elect whether (i) to treat
Transactions under the Agreement as transactions entered into on behalf of
separate Principals or (ii) to aggregate such Transactions as if they were
transactions by a single Principal. Failure to make such an election in writing
shall be deemed an election to treat Transactions under the Agreement as
transactions on behalf of a single Principal.
(b) In the event that Agent and the other party elect (or are deemed to elect)
to treat Transactions under the Agreement as transactions on behalf of separate
Principals, the parties agree that (i) Agent will provide the other party,
together with the notice described in Section 2(b) of this Annex I, notice
specifying the portion of each Transaction allocable to the account of each of
the Principals for which it is acting (to the extent that any such Transaction
is allocable to the account of more than one Principal); (ii) the portion of any
individual Transaction allocable to each Principal shall be deemed a separate
Transaction under the Agreement; (iii) the margin maintenance obligations of
Seller under Section 6(a) of the Agreement shall be determined on a Transaction
by Transaction basis (unless the parties agree to determine such obligations on
a Principal by Principal basis); and (iv) Buyer’s remedies under the Agreement
upon the occurrence of an Event of Default shall be determined as if Agent had
entered into a separate Agreement with the other party on behalf of each of its
Principals.
(c) In the event that Agent and the other party elect to treat Transactions
under the Agreement as if they were transactions by a single Principal, the
parties agree that (i) Agent’s notice under Section 2(b) of this Annex I need
only identify the names of its Principals but not the portion of each
Transaction allocable to each Principal’s account; (ii) the margin maintenance
obligations of Seller under Section 6(a) of the Agreement shall, subject to any
greater requirement imposed by applicable law, be determined on an aggregate
basis for all Transactions entered into by Agent on behalf of any Principal; and
(iii) Buyer’s remedies upon the occurrence of an Event of Default shall be
determined as if all Principals were a single Buyer.

Annex I-2



--------------------------------------------------------------------------------



 



(d) Notwithstanding any other provision of the Agreement (including, without
limitation, this Annex I), the parties agree that any Transactions by Agent on
behalf of an employee benefit plan under ERISA shall be treated as Transactions
on behalf of separate Principals in accordance with Section 4(b) of this Annex I
(and all margin maintenance obligations of the parties shall be determined on a
Transaction by Transaction basis).

5.   Interpretation of Terms. All references to “Buyer” in the Agreement shall,
subject to the provisions of this Annex I (including, among other provisions,
the limitations on Agent’s liability in Section 3 of this Annex 1), be construed
to reflect that (i) each Principal shall have, in connection with any
Transaction or Transactions entered into by Agent on its behalf, the rights,
responsibilities, privileges and obligations of a “Buyer”, directly entering
into such Transaction or Transactions with the other party under the Agreement,
and (ii) Agent’s Principal or Principals have designated Agent as their sole
agent for performance of Buyer’s obligations to Seller and for receipt of
performance by Seller of its obligations to Buyer in connection with any
Transaction or Transactions under the Agreement (including, among other things,
as Agent for each Principal in connection with transfers of Assets, securities,
cash or other property and as agent for giving and receiving all notices under
the Agreement). Both Agent and its Principal or Principals shall be deemed
“parties” to the Agreement and all references to a “party” or “either party” in
the Agreement shall be deemed revised accordingly.

Annex I-3



--------------------------------------------------------------------------------



 



Schedule 1-A
REPRESENTATIONS AND WARRANTIES RE: ASSETS
     As to each Asset that is subject to a Transaction hereunder (and the
related Mortgage, Note, Assignment of Mortgage and Mortgaged Property), Seller
shall be deemed to make the following representations and warranties to Buyer as
of the Purchase Date and as of each date such Asset is subject to a Transaction:
I. Eligible Loans
     (a) Loans as Described. The information set forth in the Asset Schedule,
the Undocumented Loan Schedule, the Correspondent Loan Schedule and the Wet Loan
Schedule, as applicable, with respect to the Loan is complete, true and correct
in all material respects.
     (b) Payments Current. The first Monthly Payment shall have been made prior
to the second scheduled Monthly Payment becoming due.
     (c) No Outstanding Charges. There are no defaults in complying with the
terms of the Mortgage securing the Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
or an escrow of funds has been established in an amount sufficient to pay for
every such item which remains unpaid and which has been assessed but is not yet
due and payable. Neither Seller nor the Qualified Originator from which Seller
acquired the Loan has advanced funds, or induced, solicited or knowingly
received any advance of funds by a party other than the Mortgagor, directly or
indirectly, for the payment of any amount required under the Loan, except for
interest accruing from the date of the Note or date of disbursement of the
proceeds of the Loan, whichever is more recent, to the day which precedes by one
month the Due Date of the first installment of principal and interest
thereunder.
     (d) Original Terms Unmodified. The terms of the Note and Mortgage have not
been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded, if
necessary to protect the interests of Buyer, and which has been delivered to the
Custodian and the terms of which are reflected in the Asset Schedule. The
substance of any such waiver, alteration or modification has been approved by
the title insurer, to the extent required by the title insurance policy, and its
terms are reflected on the Asset Schedule. No Mortgagor in respect of the Loan
has been released, in whole or in part, except in connection with an assumption
agreement approved by the title insurer, to the extent required by such policy,
and which assumption agreement is part of the Mortgage File delivered to the
Custodian and the terms of which are reflected in the Asset Schedule.
     (e) No Defenses. The Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including without limitation the defense of
usury, nor will the operation of any of the terms of the Note or the Mortgage,
or the exercise of any right thereunder, render either the Note or the Mortgage
unenforceable, in whole or in part and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto, and no Mortgagor
in respect of the Loan was a debtor in any state or Federal bankruptcy or
insolvency proceeding at the time the Loan was originated.

Schedule 1-A-1



--------------------------------------------------------------------------------



 



     (f) Hazard Insurance. The Mortgaged Property is insured by a fire and
extended perils insurance policy, issued by a Qualified Insurer, and such other
hazards as are customary in the area where the Mortgaged Property is located,
and to the extent required by Seller as of the date of origination consistent
with the Underwriting Guidelines and the Agency Guidelines, against earthquake
and other risks insured against by Persons operating like properties in the
locality of the Mortgaged Property, in an amount not less than the greatest of
(i) 100% of the replacement cost of all improvements to the Mortgaged Property,
(ii) the outstanding principal balance of the Loan, (iii) the amount necessary
to avoid the operation of any co-insurance provisions with respect to the
Mortgaged Property, and consistent with the amount that would have been required
as of the date of origination in accordance with the Underwriting Guidelines or
(iv) the amount necessary to fully compensate for any damage or loss to the
improvements that are a part of such property on a replacement cost basis. If
any portion of the Mortgaged Property is in an area identified by any federal
Governmental Authority as having special flood hazards, and flood insurance is
available, a flood insurance policy meeting the current guidelines of the
Federal Emergency Management Agency is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(1) the outstanding principal balance of the Loan, (2) the full insurable value
of the Mortgaged Property, and (3) the maximum amount of insurance available
under the National Flood Insurance Act of 1968, as amended and the Flood
Disaster Protection Act of 1973, as amended. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming Seller, its successors and assigns (including without limitation,
subsequent owners of the Loan), as mortgagee, and may not be reduced, terminated
or canceled without thirty (30) days’ prior written notice to the mortgagee. No
such notice has been received by Seller. All premiums due and owing on such
insurance policy have been paid. The related Mortgage obligates the Mortgagor to
maintain all such insurance and, at such Mortgagor’s failure to do so,
authorizes the mortgagee to maintain such insurance at the Mortgagor’s cost and
expense and to seek reimbursement therefor from such Mortgagor. Where required
by state law or regulation, the Mortgagor has been given an opportunity to
choose the carrier of the required hazard insurance, provided the policy is not
a “master” or “blanket” hazard insurance policy covering a condominium, or any
hazard insurance policy covering the common facilities of a planned unit
development. The hazard insurance policy is the valid and binding obligation of
the insurer and is in full force and effect. Seller has not engaged in, and has
no knowledge of the Mortgagor’s having engaged in, any act or omission which
would impair the coverage of any such policy, the benefits of the endorsement
provided for herein, or the validity and binding effect of either including,
without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other Person, and no such unlawful items have
been received, retained or realized by Seller.
     (g) Compliance with Applicable Laws. Any and all requirements of any
federal, state or local law including, without limitation, usury,
truth-in-lending, all applicable predatory and abusive lending, real estate
settlement procedures, consumer credit protection, equal credit opportunity or
disclosure laws applicable to the origination and servicing of such Loan have
been complied with, the consummation of the transactions contemplated hereby
will not involve the violation of any such laws or regulations, if such
violation or noncompliance would (i) reasonably be expected (either individually
or in the aggregate) to have a Material Adverse Effect, (ii) have a material and
adverse effect on the value of such Mortgage Loan or (iii) prevent

Schedule 1-A-2



--------------------------------------------------------------------------------



 



the sale of such Mortgage Loan to an Agency or otherwise in the secondary
market, and Seller shall maintain or shall cause its agent to maintain in its
possession, available for the inspection of Buyer, and shall deliver to Buyer,
upon two Business Days’ request, evidence of compliance with all such
requirements.
     (h) No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission other than in the case of a release of
a portion of the land comprising a Mortgaged Property or a release of a blanket
Mortgage which release will not cause the Loan to fail to satisfy the
Underwriting Guidelines. Seller has not waived the performance by the Mortgagor
of any action, if the Mortgagor’s failure to perform such action would cause the
Loan to be in default, nor has Seller waived any default resulting from any
action or inaction by the Mortgagor.
     (i) Location and Type of Mortgaged Property. The Mortgaged Property is
located in the state identified in the Asset Schedule and consists of a single
parcel of real property with a detached or attached single family residence
erected thereon, or a two- to four-family dwelling, or an individual condominium
unit in a condominium project, or an individual unit in a planned unit
development or a de minimis planned unit development, or a townhome, provided,
however, that any condominium unit, planned unit development, attached single
family residence or townhome shall conform with the applicable Agency
requirements regarding such dwellings, that a de minimis percentage of the Loans
may be Cooperative Loans and that no residence or dwelling is a mobile home or a
manufactured dwelling. No portion of the Mortgaged Property is used for
commercial purposes; provided, however, if such Loan satisfies the Agency
Guidelines, no more than 30% of the Mortgaged Property is used for commercial
purposes.
     (j) Valid Lien. The Mortgage is a valid, subsisting, enforceable and
perfected first lien and first priority security interest with respect to each
Loan on the real property included in the Mortgaged Property, including all
buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing and with respect to Cooperative Loans,
including the Proprietary Lease and the Cooperative Shares. The lien of the
Mortgage is subject only to:
     (1) the lien of current real property taxes and assessments not yet due and
payable;
     (2) covenants, conditions and restrictions, rights of way, easements and
other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and specifically referred to in
the lender’s title insurance policy delivered to the originator of the Loan and
(a) referred to or otherwise considered in the appraisal made for the originator
of the Loan or (b) which do not adversely affect the Appraised Value of the
related Mortgaged Property set forth in such appraisal; and
     (3) other matters to which like properties are commonly subject which do
not materially interfere with the benefits of the security intended to be
provided by the

Schedule 1-A-3



--------------------------------------------------------------------------------



 



Mortgage or the use, enjoyment, value or marketability of the related Mortgaged
Property.
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest with
respect to each Loan on the property described therein and Seller has full right
to pledge and assign the same to Buyer. The Mortgaged Property was not, as of
the date of origination of the Loan, subject to a mortgage, deed of trust, deed
to secure debt or other security instrument creating a lien subordinate to the
lien of the Mortgage.
     (k) Validity of Mortgage Documents. The Note and the Mortgage and any other
agreement executed and delivered by a Mortgagor or guarantor, if applicable, in
connection with a Loan are genuine, and each is the legal, valid and binding
obligation of the maker thereof enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles. All parties to the Note, the
Mortgage and any other such related agreement had legal capacity to enter into
the Loan and to execute and deliver the Note, the Mortgage and any such
agreement, and the Note, the Mortgage and any other such related agreement have
been duly and properly executed by such related parties. No fraud, error,
omission, misrepresentation, negligence or similar occurrence with respect to a
Loan has taken place on the part of any Person, including, without limitation,
the Mortgagor, any appraiser, any builder or developer, or any other party
involved in the origination of the Loan. Seller has reviewed all of the
documents constituting the Servicing File and has made such inquiries as it
deems necessary to make and confirm the accuracy of the representations set
forth herein. The related Note shall not have been extinguished under relevant
state law in connection with a judgment of foreclosure or foreclosure sale or
otherwise.
     (l) Full Disbursement of Proceeds. The proceeds of the Loan have been fully
disbursed and there is no further requirement for future advances thereunder,
and any and all requirements as to completion of any on-site or off-site
improvement and as to disbursements of any escrow funds therefor have been
complied with. All costs, fees and expenses incurred in making or closing the
Loan and the recording of the Mortgage were paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Note or Mortgage.
     (m) Ownership. Seller is the sole owner and holder of the Loan. All Loans
acquired by Seller from third parties (including affiliates) were acquired in a
true and legal sale pursuant to which such third party sold, transferred,
conveyed and assigned to Seller all of its right, title and interest in, to and
under such Loan and retained no interest in such Loan. In connection with such
sale, such third party received reasonably equivalent value and fair
consideration and, in accordance with GAAP and for federal income tax purposes,
reported the sale of such Loan to Seller as a sale of its interests in such
Loan. The Loan is not assigned or pledged, and Seller has good, indefeasible and
marketable title thereto, and has full right to transfer, pledge and assign the
Loan to Buyer free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest, other than an encumbrance,
equity, participation interest, lien, pledge, charge, claim or security interest
that will be released simultaneously with payment of the Purchase Price for such
Mortgage Loan, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to assign, transfer and
pledge each Loan

Schedule 1-A-4



--------------------------------------------------------------------------------



 



pursuant to this Agreement and following the pledge of each Loan, Buyer will
hold such Loan free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest except any such
security interest created pursuant to the terms of this Agreement.
     (n) Doing Business. All parties which have had any interest in the Loan,
whether as mortgagee, assignee, pledgee or otherwise, are (or, during the period
in which they held and disposed of such interest, were) (i) in compliance with
any and all applicable licensing requirements of the laws of the state wherein
the Mortgaged Property is located, and (ii) either (A) organized under the laws
of such state, (B) qualified to do business in such state, (C) a federal savings
and loan association, a savings bank or a national bank having a principal
office in such state or (D) not doing business in such state.
     (o) LTV. As of the date of origination of the Loan, the LTV and CLTV (if
applicable) are as identified on the Asset Schedule.
     (p) Title Insurance. The Loan is covered by either (i) an attorney’s
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Fannie Mae or Freddie Mac and each such title insurance policy is
issued by a title insurer acceptable to Fannie Mae or Freddie Mac and qualified
to do business in the jurisdiction where the Mortgaged Property is located,
insuring Seller, its successors and assigns, as to the first priority lien of
the Mortgage in the original principal amount of the Loan, subject only to the
exceptions contained in paragraph (j) of this Schedule 1, and in the case of
Adjustable Rate Loans, against any loss by reason of the invalidity or
unenforceability of the lien resulting from the provisions of the Mortgage
providing for adjustment to the Mortgage Interest Rate and Monthly Payment.
Where required by state law or regulation, the Mortgagor has been given the
opportunity to choose the carrier of the required mortgage title insurance.
Additionally, such lender’s title insurance policy affirmatively insures ingress
and egress and against encroachments by or upon the Mortgaged Property or any
interest therein. The title policy does not contain any special exceptions
(other than the standard exclusions) for zoning and uses and has been marked to
delete the standard survey exception or to replace the standard survey exception
with a specific survey reading. Seller, its successors and assigns, are the sole
insureds of such lender’s title insurance policy, and such lender’s title
insurance policy is valid and remains in full force and effect and will be in
force and effect upon the consummation of the transactions contemplated by this
Agreement. No claims have been made under such lender’s title insurance policy,
and no prior holder or servicer of the related Mortgage, including Seller, has
done, by act or omission, anything which would impair the coverage of such
lender’s title insurance policy, including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
Seller. The Seller has in its possession either the original policy of title
insurance (or a commitment for title insurance, if the policy is being held by
the title insurance company pending recordation of the Mortgage) or an
attorney’s opinion of title.

Schedule 1-A-5



--------------------------------------------------------------------------------



 



     (q) No Defaults. There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Note and no event has occurred
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and neither Seller nor its predecessors have waived any default,
breach, violation or event of acceleration.
     (r) No Mechanics’ Liens. At origination, there were no mechanics’ or
similar liens or claims which have been filed for work, labor or material (and
no rights are outstanding that under the law could give rise to such liens)
affecting the Mortgaged Property which are or may be liens prior to, or equal or
coordinate with the lien of the Mortgage.
     (s) Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation.
     (t) Origination; Payment Terms. To the extent required, the Loan was
originated by or in conjunction with a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Sections 203 and 211 of the National
Housing Act, a savings and loan association, a savings bank, a commercial bank,
credit union, insurance company or similar banking institution which is
supervised and examined by a federal or state authority. Monthly Payments on the
Loan commenced no more than sixty (60) days after funds were disbursed in
connection with the Loan. The Mortgage Interest Rate is adjusted, with respect
to Adjustable Rate Loans, on each Interest Rate Adjustment Date to equal the
Index plus the Gross Margin (rounded up or down to the nearest .125%), subject
to the Mortgage Interest Rate Cap. With respect to each Loan that is not an
Interest Only Loan, the Mortgage Note is payable on the first day of each month
in equal monthly installments of principal and interest, which installments of
interest, with respect to an Adjustable Rate Mortgage Loan, are subject to
change due to the adjustments to the Mortgage Interest Rate on each Adjustment
Date, with interest calculated and payable in arrears, sufficient to amortize
the Asset fully by the stated maturity date, over an original term of not more
than forty (40) years from commencement of amortization.
     (u) Customary Provisions. The Note has a stated maturity. The Mortgage
contains customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a deed of trust, by trustee’s sale,
and (ii) otherwise by judicial foreclosure. Upon default by a Mortgagor on a
Loan and foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant
to the proper procedures, the holder of the Loan will be able to deliver good
and merchantable title to the Mortgaged Property. There is no homestead or other
exemption available to a Mortgagor which would interfere with the right to sell
the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage.
     (v) Conformance with Underwriting Guidelines, Agency Guidelines and Agency
Standards. Either the Loan was underwritten in Strict Compliance with the Agency
Guidelines

Schedule 1-A-6



--------------------------------------------------------------------------------



 



or is a Jumbo A Credit Loan. The Loan was underwritten in Strict Compliance with
the applicable Underwriting Guidelines. The Note and Mortgage are on forms
similar to those used by Freddie Mac or Fannie Mae and Seller has not made any
representations to a Mortgagor that are inconsistent with the mortgage
instruments used.
     (w) Occupancy of the Mortgaged Property. As of the Purchase Date the
Mortgaged Property is either vacant or lawfully occupied under applicable law.
All inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy and fire underwriting certificates, have been made or obtained from
the appropriate authorities. Seller has not received written notification from
any governmental authority that the Mortgaged Property is in material
non-compliance with such laws or regulations, is being used, operated or
occupied unlawfully or has failed to have or obtain such inspection, licenses or
certificates, as the case may be. Seller has not received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate. Except as otherwise set forth in the Asset
Schedule, the Mortgagor represented at the time of origination of the Loan that
the Mortgagor would occupy the Mortgaged Property as the Mortgagor’s primary
residence.
     (x) No Additional Collateral. The Note is not and has not been secured by
any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (j) above.
     (y) Deeds of Trust. In the event the Mortgage constitutes a deed of trust,
a trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.
     (z) Delivery of Mortgage Documents. If the Loan is a Dry Loan, the Note,
the Mortgage, the Assignment of Mortgage (other than for a MERS Loan) and any
other documents required to be delivered under the Applicable Custodial
Agreement for each Loan have been delivered to the Custodian. Seller is in
possession of a complete, true and materially accurate Mortgage File in
compliance with the Applicable Custodial Agreement, except for such documents
the originals of which have been delivered to the Custodian.
     (aa) Transfer of Loans. The Assignment of Mortgage is in recordable form
and is acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located.
     (bb) Due-On-Sale. The Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Loan in the
event that the Mortgaged Property is sold or transferred without the prior
written consent of the mortgagee thereunder.
     (cc) No Buydown Provisions; No Graduated Payments or Contingent Interests.
The Loan does not contain provisions pursuant to which Monthly Payments are paid
or partially paid

Schedule 1-A-7



--------------------------------------------------------------------------------



 



with funds deposited in any separate account established by Seller, the
Mortgagor, or anyone on behalf of the Mortgagor, or paid by any source other
than the Mortgagor nor does it contain any other similar provisions which may
constitute a “buydown” provision. The Loan is not a graduated payment mortgage
loan and the Loan does not have a shared appreciation or other contingent
interest feature.
     (dd) Consolidation of Future Advances. Any future advances made to the
Mortgagor prior to the origination of the Loan have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term.
The lien of the Mortgage securing the consolidated principal amount is expressly
insured as having first lien priority by a title insurance policy, an
endorsement to the policy insuring the mortgagee’s consolidated interest or by
other title evidence acceptable to Fannie Mae and Freddie Mac. The consolidated
principal amount does not exceed the original principal amount of the Loan.
     (ee) Mortgaged Property Undamaged. The Mortgaged Property (and with respect
to any Cooperative Loan, the Cooperative Unit) is undamaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty so as
to affect adversely the value of the Mortgaged Property as security for the Loan
or the use for which the premises were intended and each Mortgaged Property is
in good repair. There have not been any condemnation proceedings with respect to
the Mortgaged Property and Seller has no knowledge of any such proceedings.
     (ff) Collection Practices; Escrow Deposits: Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Loan and Seller with respect to the Loan have been in all material respects
in compliance with Accepted Servicing Practices, applicable laws and
regulations, and have been in all respects legal and proper. With respect to
escrow deposits and Escrow Payments, all such payments are in the possession of,
or under the control of, Seller and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. All Escrow Payments have been collected in full compliance with state and
federal law. An escrow of funds is not prohibited by applicable law and has been
established in an amount sufficient to pay for every item that remains unpaid
and has been assessed but is not yet due and payable. No escrow deposits or
Escrow Payments or other charges or payments due Seller have been capitalized
under the Mortgage or the Note. All Mortgage Interest Rate adjustments have been
made in strict compliance with state and federal law and the terms of the
related Note. Any interest required to be paid pursuant to state, federal and
local law has been properly paid and credited.
     (gg) Conversion to Fixed Interest Rate. With respect to Adjustable Rate
Loans, the Loan is not convertible to a fixed interest rate Loan.
     (hh) Other Insurance Policies. No action, inaction or event has occurred
and no state of facts exists or has existed that has resulted or will result in
the exclusion from, denial of, or defense to coverage under any applicable
special hazard insurance policy, PMI Policy or bankruptcy bond, irrespective of
the cause of such failure of coverage. In connection with the placement of any
such insurance, no improper commission, fee, or other compensation has been or
will be received by Seller or by any officer, director, or employee of Seller or
any designee of

Schedule 1-A-8



--------------------------------------------------------------------------------



 



Seller or any corporation in which Seller or any officer, director, or employee
had a financial interest at the time of placement of such insurance.
     (ii) Servicemembers’ Civil Relief Act. The Mortgagor has not notified
Seller, and Seller has no knowledge, of any relief requested by or granted to
the Mortgagor under the Servicemembers’ Civil Relief Act.
     (jj) Appraisal. Except where the Agency Guidelines exempt certain Eligible
Loans from this requirement, the Mortgage File contains an appraisal of the
related Mortgaged Property signed prior to the approval of the Loan application
by a qualified appraiser, duly appointed by Seller or the Qualified Originator,
who had no interest, direct or indirect in the Mortgaged Property or in any loan
made on the security thereof, and whose compensation is not affected by the
approval or disapproval of the Loan, and the appraisal and appraiser both
satisfy the requirements of Fannie Mae or Freddie Mac and Title XI of the
Federal Institutions Reform, Recovery, and Enforcement Act of 1989 as amended
and the regulations promulgated thereunder, all as in effect on the date the
Loan was originated. All Property inspections were conducted in a manner
consistent with the Agency Guidelines.
     (kk) Disclosure Materials. The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of adjustable rate mortgage loans, and
Seller maintains such statement in the Mortgage File.
     (ll) Construction or Rehabilitation of Mortgaged Property. No Loan was made
in connection with the construction or rehabilitation of a Mortgaged Property or
facilitating the trade-in or exchange of a Mortgaged Property.
     (mm) No Defense to Insurance Coverage. No action has been taken or failed
to be taken, no event has occurred and no state of facts exists or has existed
on or prior to the Purchase Date (whether or not known to Seller on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of Seller, the related Mortgagor or any
party involved in the application for such coverage, including the appraisal,
plans and specifications and other exhibits or documents submitted therewith to
the insurer under such insurance policy, or for any other reason under such
coverage, but not including the failure of such insurer to pay by reason of such
insurer’s breach of such insurance policy or such insurer’s financial inability
to pay.
     (nn) Capitalization of Interest. The Note does not by its terms provide for
the capitalization or forbearance of interest.
     (oo) No Equity Participation. No document relating to the Loan provides for
any contingent or additional interest in the form of participation in the cash
flow of the Mortgaged Property or a sharing in the appreciation of the value of
the Mortgaged Property. The indebtedness evidenced by the Note is not
convertible to an ownership interest in the Mortgaged

Schedule 1-A-9



--------------------------------------------------------------------------------



 



Property or the Mortgagor and Seller has not financed nor does it own directly
or indirectly, any equity of any form in the Mortgaged Property or the
Mortgagor.
     (pp) Withdrawn Loans. If the Loan has been released to Seller pursuant to a
Request for Release as permitted under Section 7 of the Applicable Custodial
Agreement, then the promissory note relating to the Loan was returned to the
Custodian within ten (10) Business Days (or if such tenth day was not a Business
Day, the next succeeding Business Day).
     (qq) No Exception. Other than as noted by the Custodian on the Exception
Report, no Exception (as defined in the Applicable Custodial Agreement) with
respect to the Loan, if such Loan is a Dry Loan, which would materially
adversely affect the Loan or Buyer’s security interest, granted by Seller, in
the Loan as determined by Buyer in its sole discretion.
     (rr) Qualified Originator. The Loan has been originated by, and, if
applicable, purchased by Seller from, a Qualified Originator.
     (ss) Mortgage Submitted for Recordation. The Mortgage (other than for a
MERS Loan) has been submitted for recordation in the appropriate governmental
recording office of the jurisdiction where the Mortgaged Property is located.
     (tt) [Reserved.]
     (uu) Acceptable Investment. No specific circumstances or conditions exist
with respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that should reasonably be expected to (i) cause
private institutional investors which invest in Loans similar to the Loan to
regard the Loan as an unacceptable investment, (ii) cause the Loan to be more
likely to become past due in comparison to similar Loans, or (iii) adversely
affect the value or marketability of the Loan in comparison to similar Loans.
     (vv) Environmental Matters. The Mortgaged Property is free from any and all
toxic or hazardous substances and there exists no violation of any local, state
or federal environmental law, rule or regulation.
     (ww) Ground Leases. With respect to each ground lease to which the
Mortgaged Property is subject (a “Ground Lease”): (i) the Mortgagor is the owner
of a valid and subsisting interest as tenant under the Ground Lease; (ii) the
Ground Lease is in full force and effect, unmodified and not supplemented by any
writing or otherwise; (iii) all rent, additional rent and other charges reserved
therein have been paid to the extent they are payable to the date hereof;
(iv) the Mortgagor enjoys the quiet and peaceful possession of the estate
demised thereby, subject to any sublease; (v) the Mortgagor is not in default
under any of the terms thereof and there are no circumstances which, with the
passage of time or the giving of notice or both, would constitute an event of
default thereunder; (vi) the lessor under the Ground Lease is not in default
under any of the terms or provisions thereof on the part of the lessor to be
observed or performed; (vii) the lessor under the Ground Lease has satisfied all
of its repair or construction obligations, if any, to date pursuant to the terms
of the Ground Lease; (viii) the remaining term of the Ground Lease extends not
less than five (5) years following the maturity date of such Loan; and (ix) the
execution, delivery and performance of the Mortgage do not require the

Schedule 1-A-10



--------------------------------------------------------------------------------



 



consent (other than those consents which have been obtained and are in full
force and effect) under, and will not contravene any provision of or cause a
default under, the Ground Lease.
     (xx) Value of Mortgaged Property. Seller has no knowledge of any
circumstances existing that should reasonably be expected to adversely affect
the value or the marketability of the Mortgaged Property or the Loan or to cause
the Loan to prepay during any period materially faster or slower than the Loans
originated by Seller generally.
     (yy) HOEPA. No Loan is (a) subject to the provisions of the Homeownership
and Equity Protection Act of 1994 as amended (“HOEPA”), (b) a “high cost”
mortgage loan, “covered” mortgage loan, “high risk home” mortgage loan, or
“predatory” mortgage loan or any other comparable term, no matter how defined
under any federal, state or local law, (c) subject to any comparable federal,
state or local statutes or regulations, or any other statute or regulation
providing for heightened regulatory scrutiny or assignee liability to holders of
such mortgage loans, or (d) a High Cost Loan or Covered Loan, as applicable (as
such terms are defined in the current Standard & Poor’s LEVELS® Glossary
Revised, Appendix E).
     (zz) No Predatory Lending. No predatory, abusive or deceptive lending
practices, including but not limited to, the extension of credit to a mortgagor
without regard for the mortgagor’s ability to repay the Loan and the extension
of credit to a mortgagor which has no tangible net benefit to the mortgagor,
were employed in connection with the origination of the Loan.
     (aaa) Georgia Mortgage Loans. No Loan which is secured by a Mortgaged
Property which is located in the state of Georgia was originated prior to
March 7, 2004.
     (bbb) Cooperative Loans. With respect to each Cooperative Loan, (i) the
term of the related Proprietary Lease is longer than the term of the Cooperative
Loan, (ii) there is no provision in any Proprietary Lease which requires the
Mortgagor to offer for sale the Cooperative Shares owned by such Mortgagor first
to the Cooperative Corporation, (iii) there is no prohibition in any Proprietary
Lease against pledging the Cooperative Shares or assigning the Proprietary Lease
and (iv) the recognition agreement is on a form of agreement published by the
Aztech Document Systems, Inc. or includes provisions which are no less favorable
to the lender than those contained in such agreement.
     (ccc) Cooperative Filings. With respect to each Cooperative Loan, each
original UCC financing statement, continuation statement or other governmental
filing or recordation necessary to create or preserve the perfection and
priority of the first priority lien and security interest in the Cooperative
Shares and Proprietary Lease has been timely and properly made. Any security
agreement, chattel mortgage or equivalent document related to the Cooperative
Loan and delivered to Seller or its designee establishes in Seller a valid and
subsisting perfected first lien on and security interest in the Mortgaged
Property described therein, and Seller has full right to sell and assign the
same.
     (ddd) Cooperative Assignment. With respect to each Cooperative Loan, each
acceptance of assignment and assumption of lease agreement contains enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization of the

Schedule 1-A-11



--------------------------------------------------------------------------------



 



benefits of the security provided thereby. The acceptance of assignment and
assumption of lease agreement contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Note in the
event the Cooperative Unit is transferred or sold without the consent of the
holder thereof.
     (eee) MERS Loans. With respect to each MERS Loan, a Mortgage Identification
Number has been assigned by MERS and such Mortgage Identification Number is
accurately provided on the Asset Schedule. The related Assignment of Mortgage to
MERS has been duly and properly recorded. With respect to each MERS Loan, Seller
has not received any notice of liens or legal actions with respect to such Loan
and no such notices have been electronically posted by MERS.
     (fff) Reserved.
     (ggg) Third Party Takeout Loans. With respect to each Third Party Takeout
Loan, (i) the Loan is subject to a Takeout Commitment with a Takeout Investor
that is approved by Buyer, (ii) such Takeout Commitment is enforceable, and in
full force and effect, (iii) such related Takeout Commitment is validly and
effectively assigned to Buyer pursuant to a Trade Assignment, and (iv) such
Trade Assignment is enforceable, and in full force and effect.
     (hhh) Agency Takeout Loans. With respect to each Agency Takeout Loan, the
Loan is an Agency Eligible Loan, and is subject to a Takeout Commitment with a
Takeout Investor that is an Agency.
     (iii) Early Purchase Program Loans. With respect to each Early Purchase
Program Loan, (i) the Loan is an Agency Eligible Loan, (ii) such Loan is pooled
with other Early Purchase Program Loans that satisfy the “Good Delivery
Guidelines” promulgated by SIFMA, (iii) the Related Security is subject to a
Trade Assignment, (iv) the applicable Ginnie Mae documents list Buyer as sole
subscriber with respect to the Related Security, and (v) to the extent
applicable, such Loan is being serviced by Seller or a Subservicer having all
Approvals necessary to make such Loan eligible to back such Related Security.
     (jjj) Takeout Commitment. Each Early Purchase Program Loan that in each
case is subject to a Takeout Commitment, (i) does not exceed the availability
under such Takeout Commitment (taking into consideration mortgage loans or
securities, as applicable, which have been purchased by the respective Takeout
Investor under the Takeout Commitment), (ii) conforms to the requirements and
the specifications set forth in such Takeout Commitment and the related
regulations, rules, requirements and/or handbooks of the applicable Takeout
Investor, and (iii) is eligible for sale to, and insurance or guaranty by,
respectively, the applicable Takeout Investor and applicable Agency, if any.
Each such Takeout Commitment is enforceable, in full force and effect. Each
Security is subject to a Trade Assignment and such Trade Assignment is
enforceable and in full force and effect. Each Takeout Commitment and Trade
Assignment is a legal, valid and binding obligation of Seller enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law). and

Schedule 1-A-12



--------------------------------------------------------------------------------



 



     (kkk) FHA Mortgage Insurance. VA Loan Guaranty. With respect to each FHA
Loan, either (i) such FHA Loan has been submitted to and not rejected by the FHA
or HUD, as applicable, and is eligible for and pending receipt of the FHA
Mortgage Insurance Contract or (ii) such FHA Loan is covered by a FHA Mortgage
Insurance Contract which is in full force and effect and there exists no
impairment to full recovery without indemnity to HUD under FHA Mortgage
Insurance. With respect to each VA Loan, either (i) such VA Loan has been
submitted to and not rejected by the VA and is eligible for and pending receipt
of the VA Loan Guaranty Agreement or (ii) such VA Loan is subject to a VA Loan
Guaranty Agreement which is in full force and effect to the maximum extent
stated therein, as applicable. With respect to each FHA Loan or VA Loan (i) all
necessary steps have been taken to keep such guaranty or insurance valid,
binding and enforceable and each of such is the binding, valid and enforceable
obligation of the FHA and the VA, respectively, to the full extent thereof,
without surcharge, set-off or defense, (ii) such Loan is insured, or eligible to
be insured, pursuant to the National Housing Act or is guaranteed, or eligible
to be guaranteed, under the provisions of Chapter 37 of Title 38 of the United
States Code, as applicable, (iii) with respect to each FHA insurance certificate
or VA guaranty certificate, Seller has complied with applicable provisions of
the insurance for guaranty contract and federal statutes and regulations, all
premiums or other charges due in connection with such insurance or guarantee
have been paid, there has been no act or omission which would or may invalidate
any such insurance or guaranty, and the insurance or guaranty is, or when
issued, will be, in full force and effect with respect to such Loan, (iv) Seller
has no knowledge of any defenses, counterclaims, or rights of setoff affecting
such Loan or affecting the validity or enforceability of any private mortgage
insurance or FHA Mortgage Insurance or VA Loan Guaranty with respect to such
Loan, and (v) Seller has no knowledge of any circumstance which would cause such
Loan to be ineligible for FHA Mortgage Insurance or a VA Loan Guaranty, as
applicable, or cause FHA or VA to deny or reject the related Mortgagor’s
application for FHA Mortgage Insurance or a VA Loan Guaranty, respectively.
     Notwithstanding anything contained herein to the contrary, if the
representations and warranties set forth in Schedules 1-B or 1-C conflict with
the representations and warranties set forth in this Schedule 1-A, the
representations and warranties set forth in Schedules 1-B and 1-C, as
applicable, shall control.
II. Representations and Warranties with respect to Securities
     (a) Compliance with Applicable Laws. Each Security has been validly issued,
and is fully paid and non assessable, and has been issued in compliance with all
applicable laws, including without limitation, the applicable Agency Guide.
     (b) No Encumbrances. There are (i) no outstanding rights, options, warrants
or agreements (other than as created by Buyer) for a purchase, sale or issuance,
in connection with any Security, (ii) no agreements on the part of the Seller to
issue, sell or distribute the Securities, and (iii) no obligations on the part
of the Seller (contingent or otherwise) to purchase, redeem or otherwise acquire
any securities or any interest therein or to pay any dividend or make any
distribution in respect of the Securities, in each case other than the
agreements with the Agencies or the relevant Takeout Investors.

Schedule 1-A-13



--------------------------------------------------------------------------------



 



     (c) Unencumbered Assets. The Securities are unencumbered (other than Liens
created in favor of Buyer pursuant to this Agreement and Liens created by or
through Buyer).
     (d) Proper Form. The Securities are in uncertificated form and held through
the facilities of the applicable Depository.
     (e) Trade Assignment. The Security is subject to a valid, binding and
subsisting Trade Assignment enforceable in accordance with its terms.

Schedule 1-A-14



--------------------------------------------------------------------------------



 



Schedule 1-B
REPRESENTATIONS AND WARRANTIES RE: FANNIE MAE LOANS
Fannie Mae Loans
As to each Loan that is subject to a Transaction hereunder that is to be sold to
Fannie Mae (and the related Mortgage, Note, Assignment of Mortgage and Mortgaged
Property), Seller shall be deemed to make to Buyer, as of the Purchase Date and
as of each date such Loan is subject to a Transaction hereunder, each of the
representations, warranties and covenants required by Fannie Mae in connection
with any loan sale to or securitization through Fannie Mae as in effect on the
date hereof as if fully set forth herein (which representations, warranties and
covenants shall automatically be updated to reflect any amendments, supplements,
additions or other modifications thereto adopted by Fannie Mae from time to
time).

Schedule 1-B-1



--------------------------------------------------------------------------------



 



Schedule 1-C
REPRESENTATIONS AND WARRANTIES RE: FREDDIE MAC LOANS
Freddie Mac Loans
As to each Loan that is subject to a Transaction hereunder that is to be sold to
Freddie Mac (and the related Mortgage, Note, Assignment of Mortgage and
Mortgaged Property), Seller shall be deemed to make to Buyer, as of the Purchase
Date and as of each date such Loan is subject to a Transaction hereunder, each
of the representations, warranties and covenants required by Freddie Mac in
connection with any loan sale to or securitization through Freddie Mac as in
effect on the date hereof as if fully set forth herein (which representations,
warranties and covenants shall automatically be updated to reflect any
amendments, supplements, additions or other modifications thereto adopted by
Freddie Mac from time to time).

Schedule 1-C-1



--------------------------------------------------------------------------------



 



Schedule 2
Filing Jurisdictions and Offices
New Jersey (Department of Treasury)

Schedule 2-1



--------------------------------------------------------------------------------



 



Schedule 3
Relevant States
All 50 States and the District of Columbia

Schedule 3-1



--------------------------------------------------------------------------------



 



Schedule 4
Subsidiaries

          Jurisdiction of     Incorporation Name of Subsidiary   or Formation  
   
Axiom Financial, LLC
  UT
Cartus Home Loans, LLC
  DE
Century 21 Mortgage Corporation
  MA
Coldwell Banker Home Loans, LLC
  DE
Coldwell Banker Mortgage Corporation
  MA
Domain Distinctive Property Finance Corporation
  MA
ERA Home Loans, LLC
  DE
ERA Mortgage Corporation
  MA
Instamortgage.com Corporation
  MD
Landover Mortgage, LLC (50%)
  WA
Long Island Mortgage Group, Inc. (dba Corcoran Capital; L’Argent Funding
Consultants; Home Key Mortgage Bankers; Royal Capital; Manhattan Island Capital;
Long Island Mortgage Resources; NYC Capital; Madison Avenue Capital)
  NY
MortgageSave.com Corporation
  MA
NE Moves Mortgage, LLC
  MA
Pacific Access Mortgage, LLC (50%)
  HI
PHH Broker Partner Corporation
  MD
PHH Corporate Services, Inc.
  DE
PHH Home Loans, LLC (dba Sunbelt Lending Services; Hamera Home Loans; ERA Home
Loans; Burnet Home Loans; Coldwell Banker Home Loans; Cartus Home Loans; First
Capital; Preferred Mortgage Group)
  DE
PHH Mortgage Capital LLC
  DE
PHH Mortgage Services Corporation
  MD
PHH Sub 1 Inc.
  DE
Preferred Mortgage Group, LLC
  DE
Princeton Commercial Lending, Inc.
  CA
RMR Financial, LLC (dba Princeton Capital; Mortgage California)
  CA

Schedule 4-1



--------------------------------------------------------------------------------



 



Schedule 5
Litigation
None

Schedule 5-1



--------------------------------------------------------------------------------



 



Schedule 6
Approved Originators

          Originator   add date
Fremont National Bank & Trust
    6/17/2011  
Option Financial, Inc.
    6/17/2011  
Valley Federal Credit Union of Montana
    6/17/2011  
Bondcorp Realty Services, Inc.
    6/17/2011  
Red River Bank
    6/17/2011  
Vintage Mortgage Group
    6/17/2011  
Arbor Mortgage Corporation
    6/17/2011  
Cendera Funding, Inc.
    6/10/2011  
NBC Oklahoma
    6/3/2011  
Corporate Investors Mortgage Group, Inc.
    5/27/2011  
Cherry Creek Mortgage Co., Inc.
    5/20/2011  
The Bank of Canton
    5/20/2011  
Chicago Bancorp, Inc.
    5/6/2011  
Guranteed Mortgage Corporation
    5/6/2011  
Hendricks County Bank and Trust Company
    5/6/2011  
Mortgage Enterprise, LTD
    5/6/2011  
Oceanside Mortgage Company
    5/6/2011  
Primary Residential Mortgage, Inc.
    5/6/2011  
Total Mortgage Services
    5/2/2011  
First Montana Bank
    5/2/2011  
Admirals Bank
    5/2/2011  
Citizens Home Loans of America, Inc.
    5/2/2011  
Oaktree Funding Corporation
    5/2/2011  
First Basin Credit Union
    5/2/2011  
Guardhill Financial Corp.
    4/15/2011  
Mortgage Corp of the East III
    4/15/2011  
AKT American Capital Inc
    4/15/2011  
CU Mortgage Direct, LLC
    4/15/2011  
Residential Home Funding Corp.
    4/15/2011  
Platte Valley Bank of Missouri
    4/15/2011  
Freedom First Federal Credit Union
    4/15/2011  
Republic Bank & Trust
    4/15/2011  
Family First of NY Federal Credit Union
    4/15/2011  
Hamilton Group Funding, Inc.
    4/8/2011  
United Nations Federal Credit Union
    4/8/2011  
Consolidated Mortgage Services, LLC
    4/8/2011  
Schaefer Mortgage Corp
    4/8/2011  
Title Mortgage Solution, LLC
    4/1/2011  
Cornerstone Mortgage Center, Inc.
    4/1/2011  
Alameda Mortgage Corporation
    4/1/2011  
Group One Mortgage, Inc.
    4/1/2011  
American Mortgage Service Company
    4/1/2011  
Bay Bank & Trust Co
    3/28/2011  

Schedule 6-1



--------------------------------------------------------------------------------



 



          Originator   add date
Connecticut Community Bank, N.A.
    3/28/2011  
F&B Acquisition Group, LLC
    3/28/2011  
Quik Fund, Inc.
    3/28/2011  
Residential Capital Mortgage Corporation
    3/28/2011  
WestStar Mortgage Inc.
    3/28/2011  
Choice Lending Corp.
    3/18/2011  
First World Mortgage
    3/18/2011  
Lend Smart Mortgage, LLC
    3/18/2011  
Neighborhood Mortgage Solutions, LLC
    3/18/2011  
Residential Wholesale Mortgage
    3/18/2011  
Security National Mortgage Company
    3/18/2011  
Siouxland Federal Credit Union
    3/18/2011  
Western Bancorp
    3/18/2011  
First Independent Bank
    3/11/2011  
VanDyk Mortgage Corporation
    3/11/2011  
The Equitable Mortgage Corp
    3/4/2011  
American Neighborhood Mortgage Acceptance Company, LLC
    3/4/2011  
E Mortgage Management, LLC
    3/4/2011  
Mortgage Financial, Inc.
    3/4/2011  
Credit Union of America
    2/25/2011  
PrimeLending, A PlainsCapital Company
    2/18/2011  
Coastway Community Bank
    2/18/2011  
MegaStart Financial Corp.
    2/18/2011  
Exchange Bank and Trust Co.
    2/18/2011  
Monument Mortgage Company Inc.
    2/18/2011  
San Diego Funding
    2/11/2011  
Avex Funding Corporation
    2/4/2011  
First Bank Mortgage
    2/4/2011  
Guaranteed Rate Inc.
    2/4/2011  
Highlands Residential Mortgage
    2/4/2011  
Infinity Home Mortgage Company Inc.
    2/4/2011  
Kittredge Mortgage Corporation
    2/4/2011  
Sentry Bank (name change—formerly First State Bank of St. Joseph)
    2/4/2011  
All In One Mortgage Lenders, LLC
    1/28/2011  
Cross River Bank
    1/28/2011  
Drew Mortgage Associates, Inc.
    1/28/2011  
First Bank Mortgage
    1/28/2011  
First National Bank of Durange
    1/28/2011  
International City Mortgage, Inc.
    1/28/2011  
Lowell Cooperative Bank
    1/28/2011  
Lynx Mortgage Bank LLC
    1/28/2011  
Midwest Regional Bank
    1/28/2011  
Residental Home Funding Corp.
    1/28/2011  
CrossCountry Mortgage Inc.
    1/21/2011  
Funding Resources Mortgage Corporation
    1/13/2011  
Sirva Mortgage Inc.
    1/13/2011  
Boulevard Bank
    1/13/2011  
Meridian Residential Capital, LLC
    1/13/2011  

Schedule 6-2



--------------------------------------------------------------------------------



 



          Originator   add date
Colonial Mortgage Service Co. of America
    1/13/2011  
Ouachita Independent Bank
    1/7/2011  
The Mortgage Outlet, Inc.
    1/7/2011  
Neighbor’s Financial Corp.
    1/7/2011  
American Midwest Mortgage Corporation
    1/7/2011  
Royal United Mortgage LLC
    12/23/2010  
Carrington Mortgage Services, LLC
    12/23/2010  
Atlantic Coast Bank
    12/17/2010  
HomeTrust Mortgage Corporation
    12/17/2010  
Homestead Financial Services, Inc.
    12/17/2010  
Carthage Federal Savings and Loan
    12/17/2010  
Heritage Oaks Bank
    12/17/2010  
Affiliated Mortgage Company
    12/10/2010  
Alpine Bank
    12/10/2010  
American Lending Network, Inc.
    12/10/2010  
Calasbasas Funding Corporation
    12/10/2010  
California Mortgage Advisors, Inc.
    12/10/2010  
Capital Assistance Corp.
    12/10/2010  
CashCall, Inc.
    12/10/2010  
First Choice Loan Services, Inc.
    12/10/2010  
Home Banc N.A.
    12/10/2010  
Leader Mortgage Corp.
    12/10/2010  
LeaderOne Financial Corporation
    12/10/2010  
Mortgage Capital Associates, Inc.
    12/10/2010  
Mortgage Direct, Inc.
    12/10/2010  
Nevada Mortgage Inc.
    12/10/2010  
On Q Financial, Inc.
    12/10/2010  
Residential Mortgage Services, Inc.
    12/10/2010  
Ruoff Mortgage Company, Inc.
    12/10/2010  
Shea Mortgage Inc.
    12/10/2010  
Signature Mortgage Corporation
    12/10/2010  
Southern Fidelity Mortgage, LLC
    12/10/2010  
Sterling National Mortgage Company
    12/10/2010  
The Family Credit Union
    12/10/2010  
The Washington Savings Bank
    12/10/2010  
US Mortgage Corporation
    12/10/2010  
Verus Bank
    12/10/2010  
VisionLoan, Inc.
    12/10/2010  
Willow Bend Mortgage
    12/10/2010  
Woodfield Planning Corporation
    12/10/2010  
Houstonian Mortgage Group, Inc.
    11/19/2010  
Equity Now Inc.
    11/19/2010  
Residential Capital Mortgage Corporation
    11/19/2010  
LenderFi Inc.
    11/19/2010  
Consumer Home Mortgage Corporation of America Inc.
    11/19/2010  
JFK Financial, Inc.
    11/19/2010  
Vectra Bank Colorado, NA
    11/19/2010  
Cornerstone Mortgage Co.
    11/19/2010  

Schedule 6-3



--------------------------------------------------------------------------------



 



          Originator   add date
Lincoln Mortgage Company
    11/19/2010  
Woodforest National Bank
    11/19/2010  
Paramount Bond & Mortgage Company
    11/19/2010  
Crossroads Financial of Northeast Ohio, LLC
    11/19/2010  
Syringa Bank
    11/19/2010  
Marion and Polk Schools Credit Union
    11/19/2010  
American Gateway Bank
    11/19/2010  
GFI Mortgage Bankers, Inc.
    11/12/2010  
New America Financial Group
    11/12/2010  
Community 1st Bank
    11/12/2010  
Priority Mortgage of Wichita
    11/12/2010  
Americash
    11/12/2010  
Home Financing Unlimited, Inc.
    11/12/2010  
Pinnacle Mortgage Inc.
    11/12/2010  
Alpine Mortgage, LLC
    11/12/2010  
Mortgage Brokers Services, Inc.
    11/12/2010  
Premium Mortgage Corp.
    11/12/2010  
Professional Home Mortgage Inc.
    11/12/2010  
New England Regional Mortgage Corporation
    11/12/2010  
Hyperion Capital Group, LLC
    11/12/2010  
Mortgage Trust Inc.
    11/12/2010  
Coast 2 Coast Funding Group, Inc.
    11/12/2010  
Homeowners Financial Group, USA, LLC
    11/12/2010  
Quontic Bank
    11/12/2010  
Nationwide Mortgage Concepts, LLC
    11/12/2010  
University Federal Credit Union
    11/12/2010  
Bank Mortgage Solutions, LLC
    11/12/2010  
Triad Bank
    11/1/2010  
The CU Link, Inc.
    11/1/2010  
Premier Community Bank of the Emerald Coast
    11/1/2010  
Omega Mortgage Corporation
    11/1/2010  
Henger Rast Mortgage Corporation
    11/1/2010  
Guaranteed Home Mortgage Company, Inc.
    11/1/2010  
First Mortgage Company
    11/1/2010  
Compass Mortgage Inc.
    11/1/2010  
Bank of Ruston
    11/1/2010  
Atlantic Bay Mortgage Group, LLC
    11/1/2010  
Amerifund Home Mortgage LLC
    11/1/2010  
Western National Bank
    10/21/2010  
Tucker Mortgage
    10/21/2010  
Tropical Financial Credit Union
    10/21/2010  
Summit Mortgage Bankers, Inc.
    10/21/2010  
Southwest National Bank
    10/21/2010  
RMS & Associates
    10/21/2010  
JLB Corporation dba Golden Oak Lending
    10/21/2010  
FirsTrust Mortgage Inc.
    10/21/2010  
Fidelity Mortgage Services Inc.
    10/21/2010  
Equity Bank N.A.
    10/21/2010  
Continental Bank
    10/21/2010  
Churchill Mortgage Corporation
    10/21/2010  

Schedule 6-4



--------------------------------------------------------------------------------



 



          Originator   add date
American United Mortgage Corporation
    10/21/2010  
Jersey Mortgage Company of New Jersey
    10/15/2010  
DAS Acquisition Company, LLC
    10/15/2010  
Absolute Home Mortgage Corporation
    10/15/2010  
Priority Mortgage Corp.
    10/8/2010  
Main Street Home Loans, LLC
    10/8/2010  
Lake Mortgage Company, Inc.
    10/8/2010  
Integrity First Financial Group, Inc.
    10/8/2010  
Centex Capital Corp.
    10/8/2010  
Adams Mortgage, LLC
    10/8/2010  
University of Iowa Community Credit Union
    10/1/2010  
State Bank of Lincoln
    10/1/2010  
Rocky Mountain Credit Union
    10/1/2010  
Eastland Financial Corporation
    10/1/2010  
Alliance Financial Resources, LLC
    10/1/2010  
Aerospace Federal Credit Union
    10/1/2010  
WR Starkey Mortgage, LLP
    9/24/2010  
WCS Lending LLC
    9/24/2010  
Security Bank of Kansas City
    9/24/2010  
Mortgage Capital Partners, Inc.
    9/24/2010  
L.O.AN. Services, Inc.
    9/24/2010  
First American Bank
    9/24/2010  
Financial Federal Savings Bank
    9/24/2010  
C S Financial Inc.
    9/24/2010  
Prime Bank
    9/17/2010  
First American Mortgage Inc.
    9/17/2010  
Augusta Mortgage Company
    9/17/2010  
Access Capital Funidng, LLC
    9/17/2010  
Union Mortgage Group, Inc.
    9/10/2010  
The Business Bank of St. Louis
    9/10/2010  
Suncoast Schools Federal Credit Union
    9/10/2010  
Parkside Lending, LLC
    9/10/2010  
NFM, Inc.
    9/10/2010  
New American Mortgage LLC
    9/10/2010  
Murphy Home Loans, Inc.
    9/10/2010  
Mortgage Holdings, Inc.
    9/10/2010  
Home Mortgage Assured Corporation dba Howard Hanna Mortgage Services
    9/10/2010  
First Fidelity Bank
    9/10/2010  
Bay Credit Union
    9/10/2010  
Alpha Mortgage Corporation
    9/10/2010  
Valley Mortgage, Inc.
    9/3/2010  
New American Mortgage, LLC
    9/3/2010  
Howard Hanna Financial Services, Inc.
    9/3/2010  
GVC Mortgage, Inc.
    9/3/2010  
Commercial State Bank
    9/3/2010  
CMG Mortgage Inc.
    9/3/2010  
Apex Home Loans, Inc.
    9/3/2010  
Yukon National Bank
    8/27/2010  
Tidewater Home Funding, LLC
    8/27/2010  
Superior Mortgage Corporation
    8/27/2010  
Mortgage Master, Inc.
    8/27/2010  

Schedule 6-5



--------------------------------------------------------------------------------



 



          Originator   add date
Metropolitan Home Mortgage Inc.
    8/27/2010  
MetAmerica Mortgage Bankers, Inc.
    8/27/2010  
MegaStar Financial Corp.
    8/27/2010  
Hallmark Home Mortgage, LLC
    8/27/2010  
First Colony Mortgage Corp.
    8/27/2010  
Crestline Funding Corporation
    8/27/2010  
Classic Home Financial, Inc.
    8/27/2010  
Buffalo Federal Savings Bank
    8/27/2010  
Aurora Mortgage LLC
    8/27/2010  
Atlantis Mortgage Co.,Inc.
    8/27/2010  
Array Financial Group, Inc.
    8/27/2010  
West Town Savings Bank
    8/13/2010  
Unifirst Mortgage Corporation
    8/13/2010  
Tidewater Mortgage Services, Inc.
    8/13/2010  
Shamrock Financial Corporation
    8/13/2010  
Priority Financial Services, LLC
    8/13/2010  
NJ Lenders Corporation
    8/13/2010  
NFM, Inc.
    8/13/2010  
Mortgage Research Center, LLC
    8/13/2010  
MCS Mortgage Bankers, Inc.
    8/13/2010  
Marketplace Home Mortgage LLC
    8/13/2010  
Group 2000 Real Estate Services Inc.
    8/13/2010  
Continental Home Loans, Inc.
    8/13/2010  
Affiliated Financial Group, LLC
    8/13/2010  
Watson Mortgage Corporation
    8/6/2010  
Suburban Mortgage, Inc.
    8/6/2010  
Republic State Mortgage Co.
    8/6/2010  
Liberty First Credit Union
    8/6/2010  
L&G Mortgagebanc, Inc.
    8/6/2010  
Guarantee Mortgage Corporation
    8/6/2010  
First Equity Mortgage Bankers, Inc.
    8/6/2010  
First Choice Bank
    8/6/2010  
First Centennial Mortgage Corporation
    8/6/2010  
Chemical Bank
    8/6/2010  
Broker Solutions, Inc. dba New American Funding
    8/6/2010  
Broker Solutions, Inc.
    8/6/2010  
BluFi Direct Mortgage Corporation
    8/6/2010  
America’s Mortgage, LLC
    8/6/2010  
4Trust Mortgage, Inc.
    8/6/2010  
Summit Mortgage Corporation
    7/29/2010  
Strategic Mortgage Co.
    7/29/2010  
Stifel Bank and Trust
    7/29/2010  
River City Mortgage & Financial, LLC
    7/29/2010  
Residential Bancorp
    7/29/2010  
Market Mortgage Co LTD
    7/29/2010  
First Bank
    7/29/2010  
Excel Mortgage Servicing, Inc.
    7/29/2010  
Borel Private Bank & Trust Company
    7/29/2010  
Advisors Mortgage Group LLC
    7/29/2010  
Wholesale Capital Corporation
    7/23/2010  
Waterstone Mortgage Corporation
    7/23/2010  

Schedule 6-6



--------------------------------------------------------------------------------



 



          Originator   add date
Trident Mortgage Company
    7/23/2010  
Town Square Mortgage & Investments Inc.
    7/23/2010  
Mortgage Mobility, LLC
    7/23/2010  
GSF Mortgage Corporation
    7/23/2010  
First Internet Bank of Indiana
    7/23/2010  
CMCO Mortgage LLC
    7/23/2010  
Bank of the Pacific
    7/23/2010  
Bank of Idaho
    7/23/2010  
Allied Mortgage Group
    7/23/2010  
Woodfield Planning Corp. (Adding a Tier)
    7/16/2010  
Village Bank Mortgage Corporation
    7/16/2010  
The Carroll Mortgage Group, Inc.
    7/16/2010  
Texcorp Mortgage Bankers, Incorporated
    7/16/2010  
Sterling National Mortgage Co.
    7/16/2010  
Residential Finance Corporation
    7/16/2010  
Old Second National Bank
    7/16/2010  
Land/Home Financial Services
    7/16/2010  
Ideal Home Loans, LLC
    7/16/2010  
Home Mortgage Network
    7/16/2010  
Hawaii Community Federal Credit Union
    7/16/2010  
Glendenning Mortgage Corporation
    7/16/2010  
First Western Mortgage Inc
    7/16/2010  
Dubuque Bank and Trust Company
    7/16/2010  
Directors Financial Group
    7/16/2010  
Cyprus Federal Credit Union
    7/16/2010  
Centennial Bank
    7/16/2010  
Capital Mortgage Funding, LLC
    7/16/2010  
Asset Center Incorporated
    7/16/2010  
Ark Mortgage, Inc.
    7/16/2010  
Amera Mortgage Corporation
    7/16/2010  
Affordable Home Loans
    7/16/2010  
Advance Mortgage Corporation
    7/16/2010  
Home Mortgage Network
    7/9/2010  
Simmons First National Bank
    7/2/2010  
Regency Mortgage Corporation
    7/2/2010  
Consumer Loan Services LLC
    7/2/2010  
Truliant Federal Credit Union
    6/25/2010  
Riverwood Financial Group, LLC
    6/25/2010  
Primary Partners
    6/25/2010  
Capital City Bank
    6/25/2010  
The American Eagle Mortgage Co., LLC
    6/11/2010  
NAE FCU
    6/11/2010  
Lynchburg Municpal EFCU
    6/11/2010  
Canyon National Bank
    6/11/2010  
Bank of Manhattan
    6/11/2010  
Town and Country Credit Union
    6/4/2010  
Orange Savings Bank
    6/4/2010  
Gold Country Bank
    6/4/2010  
Arizona Central Credit Union
    6/4/2010  
Southern Community Bank and Trust
    5/28/2010  
Idaho Independent Bank
    5/28/2010  

Schedule 6-7



--------------------------------------------------------------------------------



 



          Originator   add date
Siouxland Federal Credit Union
    5/21/2010  
CFG Community Bank
    5/21/2010  
Bank of Ozarks
    5/14/2010  
Iberia Bank Mortgage Co.
    5/10/2010  
Capital Bank
    5/10/2010  
State Bank of Belle Plaine
    4/30/2010  
PHH Home Loans, LLC dba Preferred Mortgage Group
    4/30/2010  
One Bank & Trust, N.A.
    4/30/2010  
Numerica Credit Union
    4/30/2010  
East Carolina Bank
    4/30/2010  
Community Savings Bank
    4/30/2010  
Alliance Blackstone Valley Federal Credit Union
    4/23/2010  
New Mexico Educators Federal Credit Union
    4/16/2010  
Iberiabank Mortgage Company
    4/16/2010  
First Security Bank of Missoula
    4/16/2010  
Pendleton Community Bank dba Allegheny Mortgage
    4/8/2010  
First National Bank in New Bremen
    4/8/2010  
AmeriCu Credit Union
    4/8/2010  
Utilities Employees Credit Union
    4/2/2010  
Mackinac Savings Bank, FSB
    4/2/2010  
First Community Bank
    4/2/2010  
First Peoples Bank
    3/26/2010  
Great Western Bank, a division of Frontier Bank FSB
    3/19/2010  
Bank of Little Rock Mortgage Corp.
    3/19/2010  
Town and Country Bank (TX)
    3/12/2010  
The First National Bank of Trenton
    3/12/2010  
Ravalli County Federal Credit Union
    3/12/2010  
Premier Lending Alliance, LLC (CUSO)
    3/12/2010  
Lacamas Community Credit Union
    3/12/2010  
First National Bank of Alamogordo
    3/12/2010  
Valley Federal Credit Union
    3/5/2010  
The Lake Bank
    3/5/2010  
Monarch Bank
    3/5/2010  
Otero FCU
    2/25/2010  
Value Bank Texas
    2/19/2010  
Tuscaloosa Teachers Credit Union
    2/19/2010  
Premier Bank
    2/19/2010  
Community Bank Mortgage
    2/19/2010  
Tri-County Bank
    2/12/2010  
Torrance Community Credit Union
    1/29/2010  
River Valley Bank
    1/29/2010  
First State Bank of St. Joseph
    1/29/2010  
Community Resource Credit Union
    1/29/2010  
GSB Mortgage, Inc.
    1/25/2010  
Commerce Bank of Arizona
    1/25/2010  
Moore Mortgage, Inc.
    1/8/2010  
PointBank
    12/31/2009  
Seasons Federal Credit Union
    12/23/2009  
Operating Engineers Local Union #3 Federal Credit Union
    12/23/2009  
The Citizens Bank of Winfield
    12/18/2009  
Security State Bank & Trust
    12/18/2009  

Schedule 6-8



--------------------------------------------------------------------------------



 



          Originator   add date
Bridge City State Bank
    12/11/2009  
VUE Community Credit Union
    12/7/2009  
First National Bank, Cortez
    12/7/2009  
Colonial Bank Federal Savings Bank
    12/7/2009  
First Savings Bank
    11/20/2009  
EdTech Federal Credit U nion
    11/20/2009  
Heartland Community Bank
    11/12/2009  
Conestoga Bank
    11/12/2009  
PHH Home Loans dba First Captial dba Hamera Home Loans
    11/6/2009  
OmniAmerican Bank
    11/6/2009  
Texas First Bank
    10/23/2009  
American Bank
    10/23/2009  
Affiliated Bank
    10/23/2009  
First and Citizens Bank
    10/16/2009  
Red Canoe Credit Union
    10/9/2009  
Tech Credit Union
    10/2/2009  
Horry County State Bank
    10/2/2009  
Burbank City Federal Credit Union
    10/2/2009  
Big Sky Western Bank
    10/2/2009  
A. J. Smith Federal Savings Bank
    10/2/2009  
Willamette Community Bank
    9/25/2009  
Tru West Credit Union
    9/25/2009  
Mission Bank
    9/25/2009  
Stockman Bank of Montana
    9/18/2009  
First Security Bank of Nevada
    9/18/2009  
Curtis Mortgage Company, Inc.
    9/11/2009  
Comanche National Bank
    9/11/2009  
Wyoming Bank & Trust
    9/4/2009  
Wolverine Bank
    9/4/2009  
West One Bank
    9/4/2009  
Valley National Bank
    9/4/2009  
United Southern Bank
    9/4/2009  
United Republic Bank
    9/4/2009  
TruWest Credit Union
    9/4/2009  
Town and Country Bank
    9/4/2009  
The Foothills Bank
    9/4/2009  
The First National Bank of Durrango
    9/4/2009  
Stonegate Bank
    9/4/2009  
State Bank of Table Rock
    9/4/2009  
South Valley Bank and Trust
    9/4/2009  
Sate Bank of TableRock
    9/4/2009  
Ruby National Bank
    9/4/2009  
Pulaski Bank
    9/4/2009  
Proficio Bank
    9/4/2009  
Plaza Park Bank
    9/4/2009  
Pilot Bank
    9/4/2009  
Peoples Bank of Montana
    9/4/2009  
Peoples Bank
    9/4/2009  
Patterson State Bank
    9/4/2009  
Otero Federal Credit Union
    9/4/2009  
Oregon Pacific Bank
    9/4/2009  

Schedule 6-9



--------------------------------------------------------------------------------



 



          Originator   add date
Oconee State Bank
    9/4/2009  
North Bank
    9/4/2009  
National Bank and Trust
    9/4/2009  
Montgomery Bank
    9/4/2009  
Mohave State Bank
    9/4/2009  
MidFlorida Credit Union
    9/4/2009  
Marco Community Bank
    9/4/2009  
Mainstreet Community Bank
    9/4/2009  
Lincoln Savings Bank
    9/4/2009  
Lafayette State Bank
    9/4/2009  
KS Bank
    9/4/2009  
InSouth Bank
    9/4/2009  
Hometown Bank
    9/4/2009  
Homesavings of America
    9/4/2009  
Home State Bank
    9/4/2009  
Highlands Union Bank
    9/4/2009  
Great Plains Bank
    9/4/2009  
Granite Communty Bank
    9/4/2009  
G. W. Jones Exchange Bank
    9/4/2009  
Folsom Lake Bank
    9/4/2009  
Flint Creek Bank
    9/4/2009  
First Vision Bank
    9/4/2009  
First State Fremont, Inc. dba First State Bank & Trust Company
    9/4/2009  
First State Bank and Trust
    9/4/2009  
First SeCredit Unionrity Bank of NV
    9/4/2009  
First National Mortgage Services
    9/4/2009  
First National Bank Trenton
    9/4/2009  
First National Bank Manhattan
    9/4/2009  
First National Bank Green Forest
    9/4/2009  
First Harrison Bank
    9/4/2009  
First Community National Bank
    9/4/2009  
First Community Bank-Hillsboro
    9/4/2009  
First Community Bank, NA
    9/4/2009  
Farmers State Bank of Madelia
    9/4/2009  
Farmers State Bank (Parkston)
    9/4/2009  
Farmers State Bank (Marion)
    9/4/2009  
Farmers State Bank
    9/4/2009  
Farmers Bank (Lincoln)
    9/4/2009  
Farmers and Merchants Bank
    9/4/2009  
Envision Credit Union
    9/4/2009  
East Carolina Bank
    9/4/2009  
Eagle Community Bank
    9/4/2009  
DamasCredit Unions Community Bank
    9/4/2009  
Damariscotta Bank
    9/4/2009  
Crescent State Bank
    9/4/2009  
Credit Unionrtis Mortgage Co.
    9/4/2009  
Credit Unionmberland Bank & Trust
    9/4/2009  
ConnectiCredit Uniont River Bank
    9/4/2009  
Community Trust & Banking Co.
    9/4/2009  
Community First Bank dba First Fidelity Bank
    9/4/2009  
Centrue Bank
    9/4/2009  

Schedule 6-10



--------------------------------------------------------------------------------



 



          Originator   add date
Capaha Bank
    9/4/2009  
Burke & Herbert Bank & Trust Co
    9/4/2009  
Bank of the Islands
    9/4/2009  
Bank of Commerce
    9/4/2009  
Bank of Clarke County
    9/4/2009  
Bank 21
    9/4/2009  
Advantage Loans
    9/4/2009  
1st Bank Yuma
    9/4/2009  
Willamette Valley Bank
    8/27/2009  
Table Rock Community Bank
    8/27/2009  
Ruby Valley National Bank
    8/27/2009  
Bruning State Bank
    8/27/2009  
The Bank of Romney
    8/24/2009  
Proficio Mortgage Ventures
    8/24/2009  
Plaza Park State Bank
    8/24/2009  
Peoples State Bank of Wyalusing, PA
    8/24/2009  
Home Savings of America
    8/24/2009  
Citizens Deposit Bank
    8/24/2009  
Peoples Bank, a Cordorus Valley Company
    8/20/2009  
Metro Credit Union
    8/20/2009  
Farmers State Bank of Madelia, Inc.
    8/20/2009  
Central Valley Bank
    8/20/2009  
Vergas State Bank
    8/13/2009  
Northern Communities Credit Union
    8/13/2009  
First Federal Savings Bank
    8/13/2009  
Community State Bank
    8/13/2009  
Community & Teachers Federal Credit Union
    8/13/2009  
Phenix-Girard Bank
    8/7/2009  
Alabama State Employoees Credit Union
    7/31/2009  
Mid Central Federal Savings Bank
    7/17/2009  
Desert Schools Federal Credit Union
    7/17/2009  
Family 1 Federal Credit Union
    7/10/2009  
Northwest Community Credit Union
    7/6/2009  
Metco Credit Union
    7/6/2009  
N.W. Iowa Credit Union (Midwest Mortgage Partners)
    6/18/2009  
Cedar Rapids Bank and Trust Company
    6/18/2009  
Sunnyside Federal Savings & Loan Association of Irvington
    6/12/2009  
MidFlorida Federal Credit Union
    6/12/2009  
ConnectiCredit Uniont Community Bank, N.A.
    6/12/2009  
Bank of Fairfield
    6/12/2009  
Geneva State Bank
    6/5/2009  
Family Trust Federal Credit Union
    6/5/2009  
Cedar Falls Community Credit Union
    5/22/2009  
Workers’ Credit Union
    5/14/2009  
SouthernTrust Bank
    5/14/2009  
First Minnesota Bank
    5/14/2009  
Nevada State Bank
    5/8/2009  
Brush Federal Credit Union
    4/30/2009  
PermaCredit Unionlture Credit Union
    4/15/2009  
Community South Credit Union
    4/15/2009  
Zachary Bancshares dba Bank of Zachary
    4/3/2009  

Schedule 6-11



--------------------------------------------------------------------------------



 



          Originator   add date
North Jersey Federal Credit Union
    4/3/2009  
Gallup Federal Credit Union
    4/3/2009  
Credit Union Financial Services of Hawaii, LLC
    4/3/2009  
Ameriserv Financial, Inc. dba Ameriserv Financial Bank
    4/3/2009  
Sioux Falls Federal Credit Union
    3/26/2009  
Dillon Employees’ Credit Union
    3/26/2009  
Novation Credit Union
    3/20/2009  
Roanoke Postal Employees’ Federal Credit Union
    3/16/2009  
PPL GOLD Credit Union
    3/6/2009  
Family Advantage Federal Credit Union
    3/6/2009  
Wave Federal Credit Union
    3/2/2009  
Steuben Trust Company
    3/2/2009  
Five Star Credit Union
    3/2/2009  
Credit Union One
    3/2/2009  
Central City Credit Union (formerly Point Plus Credit Union)
    3/2/2009  
Cornerstone Bank
    2/17/2009  
Benchmark Mortgage, Inc.
    2/17/2009  
Wheatland Bank
    2/9/2009  
St. Paul Postal Employees Credit Union dba Postal Credit Union
    1/23/2009  
United 1st Federal Credit Union
    1/16/2009  
Fairmont Credit Union
    1/16/2009  
SunSouth Bank
    1/15/2009  
I-C Federal Credit Union
    12/12/2008  
The Bank of Jackson
    10/10/2008  
Community First Credit Union of Florida
    10/10/2008  
Coldwell Banker Southeast Mortgage Company, Inc. (Coldwell Banker Prestige
Homes)
    10/10/2008  
Coastal Community Bank dba Coastal Community Mortgage
    10/10/2008  
Mortgage Solutions, LLC
    9/26/2008  
Coldwell Banker Select Funding, Inc. (Coldwell Banker Select Professionals)
    9/26/2008  
Beehive Federal Credit Union
    9/26/2008  
North Iowa Community Credit Union
    9/18/2008  
General Mills Federal Credit Union
    9/12/2008  
CMCF, Inc. dba Carolina Mortgage Co. of Fayetteville
    9/12/2008  
Century 21 Advantage Loans, Inc. (Century 21 Weaver & Assoc.)
    9/12/2008  
Air Academy Federal Credit Union
    9/12/2008  
The Honor State Bank
    9/5/2008  
Potlatch No. 1 Federal Credit Union
    9/5/2008  
Commerce National Bank
    9/5/2008  
Twin Star Credit Union
    8/7/2008  
Rocky Mountain Bank
    8/7/2008  
First Texas Bank
    8/7/2008  
Fairmont Federal Credit Union
    8/7/2008  
Washington State Employees Credit Union dba One Washington Financial
    6/26/2008  
Russell Country Federal Credit Union (Credit UnionSource)
    6/26/2008  
Members Mortgage Company, Inc.
    6/26/2008  
Little Horn State Bank
    6/26/2008  
Gesa Credit Union
    6/26/2008  
Corps of Engineers Federal Credit Union
    6/26/2008  
Coldwell Banker Murphy Home Loans, Inc. dba Premier Lending services, Inc.
(Coldwell Banker Premier Real Estate)
    6/26/2008  
Coldwell Banker Arrow Group Mortgage Services, Inc. dba Riverlakes Mortgage
(Coldwell Banker Preferred, Realtors/Coldwell Banker America West, Coldwell
Banker Riverlakes)
    6/20/2008  

Schedule 6-12



--------------------------------------------------------------------------------



 



          Originator   add date
Coldwell Banker Arrow Group Mortgage Services, Inc. dba Buena Vista Mortgage
(Coldwell Banker Preferred, Realtors/Coldwell Banker America West/Coldwell
Banker Riverlakes)
    6/20/2008  
Arrow Group Mortgage Services, Inc. dba Westwind Mortgage (Coldwell Banker
Preferred, Realtors/Coldwell Banker America West/Coldwell Banker Riverlakes)
    6/20/2008  
Ouachita Valley Federal Credit Union
    6/13/2008  
Lancaster Red Rose Credit Union
    6/6/2008  
Century 21 Brooks Ballard Mortgage, LLC
    6/2/2008  
Seattle Metropolitan Credit Union
    5/16/2008  
S & T Bank
    5/16/2008  
First Community Bank of Crawford County
    5/16/2008  
Tuscaloosa Credit Union
    5/12/2008  
TriStone Community Bank
    5/12/2008  
GME Enterprises, Inc. dba GME Mortgage
    5/12/2008  
Quoin Financial Bank dba First State Bank of Miller
    4/30/2008  
Landmark Mortgage
    4/30/2008  
Heritage Trust Federal Credit Union
    4/30/2008  
Best of Iowa Community Credit Union
    4/30/2008  
May Plant Credit Union
    4/25/2008  
Highlands Independent Bank
    4/25/2008  
Century 21 Century Mortgage Funding, LLC dba Century Funding (Century 21
Prestige Realty Group)
    4/25/2008  
Beehive Federal Credit Union
    4/25/2008  
AFC, Inc. dba American Financial Services
    4/25/2008  
Western SeCredit Unionrity Bank
    4/3/2008  
Utah Community Credit Union
    4/3/2008  
Idaho Central Credit Union
    4/3/2008  
Devere Mortgage Corp.
    4/3/2008  
Coastal Community Bank
    4/3/2008  
Members Mortgage Co., Inc. (Credit UnionSO)
    2/25/2008  
Inland Northwest Bank
    2/25/2008  
Academy Mortgage Corporation
    2/25/2008  
PBS Mortgage Corp.
    2/11/2008  
Home Mortgage Resources, Inc.
    2/11/2008  
First National Bank of Central Florida
    2/11/2008  
Coldwell Banker Regent Home Mortgage, LLC dba Regent Home Mortgage (Coldwell
Banker Homesale)
    2/11/2008  
Members Financial Services, LLC (Credit UnionSO)
    2/6/2008  
Intero Real Estate Services, Inc. dba Intero Mortgage
    2/6/2008  
Century 21 Mid-Atlantic Mortgage Group, LLC
    2/6/2008  
Mid-Atlantice Mortgage Group, LLC
    2/1/2008  
American Sterling Bank
    1/22/2008  
Emery Federal Credit Union
    1/14/2008  
The Family First Federal Credit Union
    1/11/2008  
Moutain Empire Federal Credit Union (Member Options)
    1/11/2008  
Destin First Bank
    1/11/2008  
Carolina Bank
    1/11/2008  
VP Partners, Inc. dba Back Bay Funding
    1/4/2008  
Mason-McDuffie Mortgage Corporation
    1/4/2008  
MAS Associates, LLC dba Equity Mortgage
    12/17/2007  
Foundation First Bank (Name Change from Western State Bank 5/22/09)
       
1st Advantage Federal Credit Union
       
1st Constitution Bank
       
1st Elite Home loans
       

Schedule 6-13



--------------------------------------------------------------------------------



 



          Originator   add date
1st National Bank of Artesia
       
1st New Mexico Bank
       
1st New Mexico Bank of Silver City
       
1st SeCredit Unionrity Bank of Washington
       
360 Federal Credit Union
       
AAL Member Credit Union
       
A-B Credit Union
       
ABBOTT LABORATORIES ECredit Union
       
ABCO Federal Credit Union
       
Aberdeen Proving Ground Federal Credit Union
       
ABNB Federal Credit Union
       
Acacia Fed Savings
       
Advantage Plus Federal Credit Union
       
ADVANTIS Credit Union
       
Affinity Credit Union
       
AFG Employees Credit Union
       
Alantec Financial Federal Credit Union
       
ALCOA Employees Credit Union
       
ALLCO Credit Union
       
Allegent Community Federal Credit Union
       
Alliant Credit Union
       
Allstate Financial Services, Inc.
       
Alternatives Federal Credit Union
       
AmBank
       
AMCORE Bank , N.A.
       
American Bank of the North
       
American Heritage Federal Credit Union
       
American Home Bank
       
American Marine Bank
       
American Momentum Bank
       
American State Bank
       
Animas Credit Union
       
ARC Federal Credit Union
       
Arizona Federal Credit Union
       
Arlington Virginia Federal Credit Union
       
Armstrong Employees Local No. 164 Credit Unio
       
Army Aviation Center Federal Credit Union
       
Artisan Mortgage, LLC
       
Artisans Savings Bank
       
Associates Credit Union
       
Atlantic Federal Credit Union
       
Atlantic Stewardship Bank
       
AURGROUP Financial Credit Union
       
Avanta Federal Credit Union
       
Axiom Financial LLC
       
Axiom Financial LLC d/b/a Rocky Mountain Mortgage Loans
       
Banco Popular
       
Bank of Akron
       
Bank of Essex
       
Bank of Monticello
       
Bank of Rantoul
       

Schedule 6-14



--------------------------------------------------------------------------------



 



          Originator   add date
Bank of the Bluegrass & Trust Co.
       
Bank of Whitman
       
Bank Trust
       
BankAtlantic
       
BATON ROUGE TELCO Federal Credit Union
       
Baxter Credit Union
       
Bay Area Credit Union, Inc.
       
BAYER EFederal Credit Union
       
Baylands Federal Credit Union
       
Beacon Credit Union
       
Beacon Mortgage Company LLC
       
Bear Paw Credit Union
       
Bellwood Federal Credit Union
       
BERRIEN TEACHERS Credit Union
       
BFG Federal Credit Union
       
Big Island 1013 Federal Credit Union
       
Big Sky Federal Credit Union
       
Billings Federal Credit Union
       
Bitterroot Community Federal Credit Union
       
Border Trust Company
       
Bossier Federal Credit Union
       
Bradford National Bank
       
Brightstar Credit Union
       
Bronco Federal Credit Union
       
Bulldog Federal Credit Union
       
BULL’S EYE Credit Union
       
Burnet Home Loans
       
BUTLER ARMCO ECredit Union
       
Byron Bank
       
C & O Federal Credit Union
       
C&F Mortgage Corporation
       
California Bank & Trust
       
Call Federal Credit Union
       
Cambridge Mortgage Corporation
       
Campus Federal Credit Union
       
Campus USA Credit Union
       
Capital Communications Federal Credit Union
       
Capital Credit Union
       
Capitol Bank
       
Capitol View Credit Union
       
Cartus Home Loans LLC
       
Catoosa Teachers Federal Credit Union
       
Central Bank
       
Central Florida Healthcare Federal Credit Union
       
CENTRAL KANSAS CREDIT UNION
       
Central Pacific Home Loans
       
Central States Mortgage Co.
       
Central Valley Community Bank
       
Centris Federal Credit Union
       
Century 21 Advantage
       
Century 21 Along the River Properties
       

Schedule 6-15



--------------------------------------------------------------------------------



 



          Originator   add date
Century 21 American Heritage (Lower Burrell Office)
       
Century 21 Century 21 Mortgage Corporation
       
Century 21 Century 21 Mortgage, LLC
       
Century 21 Century Mortgage Company dba Central Lending Company (Century 21
Realty Group Hagan)
       
Century 21 Clements Realty
       
Century 21 Donald Staley — Fredericksburg, VA
       
Century 21 Erma Adams
       
Century 21 River Oaks Maselle (Germantown)
       
CFederal Credit Union Community Credit Union
       
Chambers Bank of North Arkansas
       
Charles Schwab Bank
       
Charlottesville Postal Federal Credit Union
       
Chartway Federal Credit Union
       
Chatham Federal Credit Union
       
Chessie Federal Credit Union
       
Choice One Federal Credit Union
       
Citizens Bank
       
Citizens Bank of Las Cruces
       
Citizens Bank of Mukwonago
       
CITIZENS FIRST CREDIT UNION
       
Citizens State Bank
       
Citizens Tri-County Bank
       
Clearview Federal Credit Union
       
CLOVERBELT Credit Union
       
Coast Line Credit Union
       
Code Credit Union
       
Colban Funding, Inc.
       
Coldwell Banker Howell — NRT
       
Coldwell Banker Lawrenceburg NRT
       
Coldwell Banker Sacramento-Metro — NRT
       
Coldwell Banker Schaumburg — NRT
       
Coldwell Banker Short Hills — NRT
       
Coldwell Banker Triad, Realtors-Winston Salem-Stratford Rd
       
Coldwell Banker Bedminster — NRT
       
Coldwell Banker Home Loans LLC
       
Coldwell Banker Mortgage Corporation
       
Coldwell Banker Mortgage, LLC
       
Colleague Services Corporation
       
Collins Credit Union
       
Columbia Credit Union
       
Columbia River Bank
       
Columbia State Bank
       
Combustion Federal
       
Comdial Charlottesville Federal Credit Union
       
Commercial Bank
       
Commercial Bank & Trust
       
Commonwealth Bank
       
Commonwealth One Federal Credit Union
       
Community 1st Credit Union
       
Community 1st Federal Credit Union
       
Community Bank
       

Schedule 6-16



--------------------------------------------------------------------------------



 



          Originator   add date
Community Credit Union of Wausau
       
COMMUNITY FINANCIAL MEMBERS Federal Credit Union
       
Community First Bank
       
Compliance Loans Only
       
Comstar Federal Credit Union
       
ComTrust Federal Credit Union — CT
       
Congressional Bank
       
ConnectiCredit Uniont River Bank, NA
       
Connects Federal Credit Union
       
CO-OP Credit Union
       
Cooperative Center Federal Credit Union
       
Coosa Valley Federal Credit Union
       
CorePlus Federal Credit Union
       
Cornerstone Community Federal Credit Union
       
Cornerstone Credit Union
       
Cornerstone Federal Credit Union
       
Cornerstone Financial Credit Union
       
Cornerstone Mortgage Group, LLC
       
Corporate America Family Federal Credit Union
       
Cottonwood Mort, LLC
       
County of Henrico Federal Credit Union
       
C-Plant Federal Credit Union
       
CPM Federal Credit Union
       
Credit Union Mortgage Service
       
Credit Union of Georgia
       
Credit Union Services, LLC
       
Credit Union West
       
Credit UnionC Mortgage Corporation
       
Credit UnionLAS Corporation
       
Credit Unionmberland Co. Teachers Federal Credit Union
       
Credit Unionmorah Credit Union
       
Credit Unionrrie State Bank
       
Credit Unionrtis Mortgage Company, Inc.
       
Credit UnionSO of Middle Tennessee, Inc.
       
Cross Valley Federal Credit Union
       
Dade County Federal Credit Union
       
Daniels-Sheridan Federal Credit Union
       
Decatur Bank and Trust Company
       
Decatur State Bank
       
Deere Employee Credit Union
       
Delta Employees Credit Union
       
Department of Commerce Federal Credit Union
       
Des Moines Metro Credit Union
       
Des Moines Police Officers Credit Union
       
Devere Capital Corp.
       
Dexsta Federal Credit Union
       
DHCredit Union Community Credit Union
       
DOMINION Credit Union
       
Dover Federal Credit Union
       
Du Trac Credit Union
       
Dubuque Teachers Credit Union
       

Schedule 6-17



--------------------------------------------------------------------------------



 



          Originator   add date
Dupaco Community Credit Union
       
DuPont Community Credit Union
       
DuPont Fibers Federal Credit Union
       
E Choice Solutions LLC
       
E Federal Credit Union
       
Eastern Utah Community Federal Credit Union
       
Easton Bank & Trust
       
Educational Employees Credit Union
       
Einbinder Management Mortgage Corporation
       
Elkhart County Farm Bureau Credit Union
       
Elkhorn Federal Credit Union
       
Embassy Financial Services, Inc.
       
Emory Alliance Credit Union
       
ENDEAVOR Federal Credit Union
       
Enterprise Bank, N.A.
       
ERA Home Loans, LLC
       
ERA Mortgage Corporation
       
ERA Norman Realty
       
ERA Queen City Realty
       
Ericson Employees Federal Credit Union
       
Erie Shores Credit Union, Inc.
       
Etowah Valley Federal Credit Union
       
Evansville Teachers Federal Credit Union
       
FAA First Federal Credit Union
       
FAA Western Federal Credit Union
       
Fairfax County Employees Credit Union
       
Fallon County Federal Credit Union
       
FAMILY SECredit UnionRITY Credit Union
       
Farmers & Merchants Bank
       
Farmers & Merchants National Bank
       
Farmers Bank
       
Fed Star Federal Credit Union
       
FedEx Employees Credit Association Federal Credit Union
       
Fergus County Federal Credit Union
       
FIMI, Inc.
       
Financial Plus Credit Union
       
Fire Fighters Credit Union
       
First Alliance Credit Union
       
First Arkansas Valley Bank
       
First Bank & Trust Co.
       
First Class Credit Untion
       
First Collinsville Bank
       
First Community Credit Union
       
First Community Credit Union of Beloit
       
First County Bank
       
First Day Financial Credit Union
       
First Farmers State Bank of Minier
       
First Federal Credit Union
       
First Financial Bank, N.A.
       
First Financial of Maryland Credit Union
       
First Florida Credit Union
       

Schedule 6-18



--------------------------------------------------------------------------------



 



          Originator   add date
First Guaranty Bank
       
First Heritage Financial Corporation
       
First Horizon Home Loan Corporation
       
First International Bank
       
First Merchants Bank of Central Indiana, N.A.
       
First Merchants Bank, NA
       
First Midwest Bank of Dexter
       
First Mortgage Services Inc.
       
First National Bank
       
First National Bank & Trust
       
First National Bank in Exeter
       
First National Bank Minnesota
       
First National Bank of Chester County
       
First National Bank of Crossett
       
First National Bank of Montana
       
First National Bank of Portland
       
First National Bank of Santa Fe
       
First National Beatrice Bank & Trust
       
First Place Bank
       
First SeCredit Unionrity Bancorp
       
First SeCredit Unionrity Bank of Bozeman
       
First South Credit Union
       
First Southern Bank
       
First State Bank
       
First State Bank — Russellville, AR
       
First State Bank of Socorro
       
First USA Federal Svgs. Bank
       
First Western Bank & Trust
       
Firstcity Mortgage Corp.
       
FirstCo Mortgage Corp.
       
Flathead Bank of Bigfork
       
Flathead Credit Union
       
Flint Creek Valley Bank
       
Florida Commerce Credit Union
       
Fort Belvoir Federal Credit Union
       
Fort Community Credit Union
       
Fort Lee Federal Credit Union
       
Fort Norfolk Federal Credit Union
       
FOUNDERS FEDERAL CREDIT UNION
       
Frances SloCredit Unionm Bank and Trust
       
Franklin Bank & Trust Company
       
Franklin Templeton Bk
       
Fresno County Federal Credit Union
       
Front Royal Federal Credit Union
       
Frontier Savings Bank
       
FULTON COUNTY Federal Credit Union
       
GA Power Northwest Federal
       
Garden Plain State Bank
       
Gateway Bank FSB
       
Gateway Metro Credit Union
       
GCS Federal Credit Union
       

Schedule 6-19



--------------------------------------------------------------------------------



 



          Originator   add date
GE Money Bank
       
GEICO Federal Credit Union
       
General Mortgage Corp.
       
Generic Wholesale Credit Union
       
Genesee Regional Bank
       
Georgia Heritage Federal Credit Union
       
Georgia Methodist Federal Credit Union
       
Georgia Power Valdosta Credit Union
       
Georgia’s Own Credit Union
       
Glacier Bank
       
Glendive BN Federal Credit Union
       
Glendive Public Employees Federal Credit Union
       
Glenwood State Bank
       
Golden Empire Mortgage dba GEM Mortgage
       
Golden Plains Credit Union
       
Goldenwest Credit Union
       
Grafton State Bank
       
Granite Community Bank, N.A.
       
Great Basin Bank of Nevada
       
Great Country Mortgage Bankers
       
Great River Federal Credit Union
       
Great Western Bank
       
Greater Iowa Credit Union
       
Greater Warren Community Federal Credit Union
       
Greenwood Credit Union
       
Griffith & Blair, LLC
       
Group One Mortgage Corporation
       
Guardian Federal Credit Union
       
Gulf States Mort, LLC
       
Hamera Corp. dba First Capital
       
Hamilton County School Employees Credit Union
       
Hampton City Employees Credit Union
       
Hampton Roads Educators Credit Union Inc
       
Hampton Virginia Federal Credit Union
       
Hartford Federal Credit Union
       
Health Center Credit Union
       
Heart of Louisiana Federal Credit Union
       
Heartland Credit Union
       
HELENA COMMUNITY Credit Union
       
HerCredit Unionles Credit Union
       
Heritage Bank & Trust
       
Heritage Bank, Inc.
       
Heritage Family Credit Union
       
Hiawatha Bank & Trust Co.
       
Highland Federal Savings & Loan Association
       
Home Funding Finders
       
Home State Bank & Trust Co.
       
Homeowners Mortgage Enterprises Inc.
       
HomeServices Financial, LLC
       
Hometown Bank of Corbin
       
HONDA Federal Credit Union
       

Schedule 6-20



--------------------------------------------------------------------------------



 



          Originator   add date
Hoosier Hill Credit Union
       
Howard Hanna, LLC
       
Hughes Aircraft Employees Federal Credit Union
       
Humboldt Bank
       
IAA Credit Union
       
Idaho State University Federal Credit Union
       
IH Mississippi Valley Credit Union
       
Industrial Federal Credit Union
       
Infinity Federal Credit Union
       
InstaMortgage.com
       
Integra Bank National Association
       
Irwin Bank
       
Island Federal Credit Union
       
Johnsonville TVA ECredit Union
       
Kauai Teachers Federal Credit Union
       
Kearney Trust Company
       
Keesler Federal Credit Union
       
Kellogg Company Employees Federal Credit Union
       
Kemba Charleston Federal Credit Union
       
Kemba Roanoke Federal Credit Union
       
Kennebunk Savings Bank
       
Kentucky Employees C.U.
       
Key Mortgage Services, Inc.
       
Keys Federal Credit Union
       
Keystone Lending Group
       
Kitsap Federal Credit Union
       
Kraft Foods Federal Credit Union
       
KV Federal Credit Union
       
Lafayette Bank and Trust Company, N.A.
       
Lake Region Bank
       
Lake State Federal Credit Union
       
Lakes Area Federal Credit Union
       
Land of Lincoln Credit Union
       
Landover Mortgage, LLC
       
Laona State Bank
       
Leesport Bank
       
Legacy Banks
       
Legacy Mortgage, LLC
       
Lewiston State Bank
       
Liberty Alliance Federal Credit Union
       
Liberty Bank of Arkansas
       
Lincoln County Credit Union
       
Linn Area Credit Union
       
Loan Link Financial Services
       
Loan Link Financial Services-San Diego
       
Los Angeles Police Federal Credit Union
       
Magnolia Federal Credit Union
       
MAINE STATE Credit Union
       
Marine Federal Credit Union
       
MARSHFIELD MEDICAL CENTER Credit Union
       
Marshland Community Federal Credit Union
       

Schedule 6-21



--------------------------------------------------------------------------------



 



          Originator   add date
Maryview Hospital Employee Federal Credit Union
       
MAS Associates
       
Matanuska Valley Federal Credit Union
       
MBank
       
MCAS BEAUFORT FEDERAL CREDIT UNION
       
MCAS Beaufort Federal Credit Union
       
McKenzie Banking Company
       
McMillin Real Estate and Mortgage, Inc.
       
Mega Capital Funding
       
Member One Federal Credit Union
       
Member Options, LLC
       
Members 1st Federal Credit Union
       
Members Alliance Credit Union
       
Members Choice Community Credit Union
       
MEMBERS COOPERATIVE CREDIT UNION
       
MEMBERS1st Community Credit Union
       
membersTrust Credit Union
       
Mennonite Financial Federal Credit Union
       
Merchants & Planters Bank
       
Merrill Lynch Credit Corporation
       
MetLife Bank, N.A.
       
Metro Community Federal Credit Union
       
METRO HEALTH SERVICES FEDERAL Credit Union
       
Metropolitan National Bank
       
Miami Beach Federal Credit Union
       
Michigan State University Federal Credit Union
       
Mid First Financial Services, LLC
       
Mid Wisconsin Bank
       
Mid-Atlantic Federal Credit Union
       
Midstate Educators Credit Union
       
Midwest Community Credit Union
       
Midwest Independent Bank
       
Midwest Mortgage Partners, LLC
       
Mills County State Bank
       
Minn Co Credit Union
       
MINNESOTA VALLEY Federal Credit Union
       
Missouri Electric Cooperatives Employees’ Credit Union
       
Mizzou Credit Union
       
Montana Federal Credit Union
       
Montana First Credit Union
       
Montana Health Federal Credit Union
       
Monterey County Bank
       
Montgomery Bank, N.A.
       
Mortgage World Bankers, Inc.
       
MortgageSave.com Corporation
       
Mosaic Federal Credit Union
       
Mountain West Bank
       
MSA Mortgage, LLC
       
Mutual First Federal Credit Union
       
Mutual Savings Credit Union
       
Mutual SeCredit Unionrity Credit Union, Inc.
       

Schedule 6-22



--------------------------------------------------------------------------------



 



          Originator   add date
National Bank of Arizona, a National Banking
       
Navigator Federal Credit Union
       
Navy PWC Norva Federal Credit Union
       
Navy Yard Credit Union Inc.
       
NE Moves Mortgage Corporation, Inc.
       
NE Moves Mortgage LLC
       
Nevada Federal Credit Union
       
New Horizons Credit Union, Inc.
       
New York Community Bank
       
Newport News Municipal Empl Credit Union
       
Newport News Shipbuilding Employees’ Credit U
       
Norfolk Fire Dept. Federal Credit Union
       
Norfolk Municipal Employee Credit Union
       
North Island Financial Credit Union
       
North Valley Bank
       
NorthCountry Federal Credit Union
       
Northern Federal Credit Union
       
Northern Hills Federal Credit Union
       
Northern Piedmont Federal Credit Union
       
Northern Star Credit Union
       
Northern Trust Bk, FSB
       
Northview Bank
       
Northwest Federal Savings Bank
       
Nothnagle Home SeCredit Unionrities Corp.
       
NSWC Federal Credit Union
       
NWS Federal Credit Union
       
OKLAHOMA CENTRAL Credit Union
       
Oklahoma Employees Credit Union
       
Old Dominion University Credit Union
       
Omaha Police Federal Credit Union
       
Omaha State Bank
       
Omega Federal Credit Union
       
Omni Bank
       
Option 1 Credit Union
       
Oregon Credit Union League
       
Oregon Employees Federal Credit Union
       
Pacific Alaska Mortgage, Inc.
       
Pacific Service Credit Union
       
Panhandle State Bank
       
Parish National Bank
       
Parishioners Federal Credit Union
       
Park Community Federal Credit Union
       
Park View Federal Credit Union
       
Parkway Bank — Crosset
       
Parkway Bank — Monticello
       
Partners Financial Federal Credit Union
       
Patrick & Patricia Reed — Action Realty
       
Patriot Bank
       
Patriot Federal Credit Union
       
Pen Air Federal Credit Union
       
PENINSULA COMMUNITY FEDERAL Credit Union
       

Schedule 6-23



--------------------------------------------------------------------------------



 



          Originator   add date
People Bank of Northern Kentucky
       
Peoples Advantage Credit Union
       
Peoples Bank of Commerce
       
Peoples Federal Credit Union
       
People’s Mortgage Corporation
       
Peoples National Bank
       
Peoples State Bank
       
PFD Firefighters Credit Union, Inc.
       
PHH Home Loans LLC d/b/a Burnet Home Loans
       
PHH Home Loans LLC d/b/a Cartus Home Loans
       
PHH Home Loans LLC d/b/a Coldwell Banker Home Loans
       
PHH Home Loans LLC d/b/a ERA Home Loans
       
PHH Home Loans LLC d/b/a Hamera Home Loans (FCAP)
       
PHH Home Loans LLC d/b/a Sunbelt Lending Services
       
PHH Home Loans, LLC
       
PHH Mortgage Services
       
Pinnacle Bank
       
Pioneer Federal Credit Union
       
Pioneer Financial Services, LLC
       
Pioneer Mortgage, Inc.
       
Placer Sierra Bank
       
Plumas Bank
       
PortAlliance Federal Credit Union
       
Potelco United Credit Union
       
Power 1 Credit Union
       
POWERCO FEDERAL CREDIT UNION
       
Preferred Lending Group, LLC dba PLG Funding
       
Preferred Mortgage Group, LLC
       
Premier Bank Rochester
       
Premier Credit Union
       
Premier Financial Credit Union
       
PremierWest Bank
       
Primary Mortgage Corporation
       
Prime Care Credit Union
       
Primewest Mortgage Corp.
       
Prior Lake State Bank
       
Priority Bank
       
Progressive Savings Bank
       
ProGrowth Bank
       
ProGrowth Bank — Gaylord
       
Providence Postal Federal Credit Union
       
Provident Bank
       
PSE Credit Union, Inc.
       
Pulaski Mortgage Company
       
Queen City Federal Savings Bank
       
Rancho Financial, Inc.
       
Reliant Community Federal Credit Union
       
Republic Bank, Inc.
       
Residential Home Loan Center
       
RIA Federal Credit Union
       
Richland Federal Credit Union
       

Schedule 6-24



--------------------------------------------------------------------------------



 



          Originator   add date
Richmond Community Federal Credit Union
       
Ridgestone Bank
       
Rimrock Credit Union
       
River Region Credit Union
       
River Valley Credit Union
       
Riverside County’s Credit Union
       
RMR Financial LLC
       
RMR Financial LLC d/b/a Mortgage California
       
RMR Financial LLC d/b/a Princeton Capital
       
Roanoke County School Employees Federal Credit Union
       
Roanoke Valley Federal Credit Union
       
Rochester & Monroe County E Federal Credit Union
       
Rogue Federal Credit Union
       
RWG Mortgage Company, Inc.
       
Ryder System Federal Credit Union
       
Saco Valley Federal Credit Union
       
Sacramento Credit Union
       
SageLink Credit Union
       
San Francisco Federal Credit Union
       
Sandy Spring National Bank
       
Sangamon Schools Credit Union
       
Sarasota Coastal Credit Union
       
SCORE Federal Credit Union
       
Second Bank & Trust
       
SeCredit Unionrity State Bank
       
SeCredit Unionrity State Bank of Mankato
       
SeCredit Unionrity State Mortgage Company
       
SEG Federal Credit Union
       
SELCO Credit Union
       
Selco Federal Credit Union
       
Service Corp. Mortgage
       
Seven Seventeen Credit Union
       
Sheboygan Area Credit Union
       
Shoreline Credit Union
       
Signature Bank
       
Sikorsky Financial Credit Union, Inc.
       
Silicon Valley Bank
       
Silver State Schools Credit Union
       
Simmons First Bank of Hot Springs
       
SIU Credit Union
       
Sky Federal Credit Union
       
Skyline Funding
       
Solon State Bank
       
SOUND Credit Union
       
Southeastern Federal Credit Union
       
Southeastern Lending LLC
       
Southern Trust Mortgage, LLC
       
Southern Utah Federal Credit Union
       
SPE Federal Credit Union
       
Sperry Marine Federal Credit Union
       
Springs Valley Bank & Trust
       

Schedule 6-25



--------------------------------------------------------------------------------



 



          Originator   add date
Spruance Cellophane Credit Union
       
SRP Federal Credit Union
       
St. Louis Postal Credit Union
       
Stamford Federal Credit Union
       
Star USA Federal Credit Union
       
Starion Financial
       
State Bank of Delano
       
State Bank of Kimball
       
State Bank of Tower
       
State Employees Credit Union
       
State National Bank
       
STCredit Union Credit Union
       
Steller Mortgage Corp.
       
Summit Bank
       
Summit Credit Union
       
Summit Financial, LLC
       
Sun Federal Credit Union
       
Sunbelt Lending Services, Inc.
       
SunFirst Bank
       
Sunmark Federal Credit Union
       
Synthetic Federal Credit Union
       
SyraCredit Unionse Cooperative Federal Credit Union
       
TD Banknorth, N.A.
       
Telco of Florida Federal Credit Union
       
Telco-Triad Community Credit Union
       
Telhio Credit Union, Inc.
       
Tennessee Valley Federal Credit Union
       
The American Bank of Nashwauk
       
The Citizens Bank
       
The Citizens Bank of Clovis NM, A NM State Ba
       
The Coca-Cola Company Family Federal Credit Union
       
The First National Bank — Vandalia
       
The First National Bank of Long Island
       
The Lending Company
       
The Members Group
       
The Municipal Credit Union
       
The Northern Trust Co
       
The Peoples Bank of Iva
       
The SeCredit Unionrity Dollar Bank
       
The Stissing National Bank of Pine Plaines
       
TIC Federal Credit Union
       
Timberland Bank
       
TLC FEDERAL CREDIT UNION
       
Tooele Federal Credit Union
       
Total Community Credit Union
       
TowneBank
       
Transmission Builders Federal Credit Union
       
TransNational Mortgage Corp.
       
Transportation Federal Credit Union
       
Tri Valley Community Federal Credit Union
       
Tri-County Credit Union
       

Schedule 6-26



--------------------------------------------------------------------------------



 



          Originator   add date
True North Federal Credit Union
       
TruPoint Bank
       
TRUSTAR Federal Credit Union
       
Trustmark National Bank
       
Twin City Co-ops Federal Credit Union
       
TWO HARBORS FEDERAL CREDIT UNION
       
U.P. Catholic Credit Union
       
U.S. Capital Home Loans
       
U.S. Credit Unionstoms Service Federal Credit Union
       
UCF Federal Credit Union
       
UMB Bank, N.A.
       
Union Bank and Trust Company
       
Union Bank, N.A.
       
Union Center National Bank
       
Union Mortgage, Inc.
       
Union Pacific Streamliner Federal Credit Union
       
Union Square Federal Credit Union
       
United Bank
       
United Communities National Bank
       
United Community Bank
       
United Consumer Club
       
United Credit Union
       
United Federal Credit Union
       
UNITED SAVINGS Credit Union
       
United Southeast Federal Credit Union
       
UNITED TELETECH Federal Credit Union
       
UnitedOne Credit Union
       
University of Illinois ECredit Union
       
University of VA Community ECredit Union
       
University of Wisconsin Credit Union
       
URW 831 Members Federal Credit Union
       
US FEDERAL CREDIT UNION
       
USAA Federal Ssavings Bank
       
Utah Community Federal Credit Union
       
Utilities Credit Union
       
VACAP Federal Credit Union
       
Valley Credit Union
       
Valley Industrial Credit Union
       
Valley State Bank
       
Vantage Credit Union
       
Venta Realty Group, Inc.
       
Venture Bank
       
Veridian Credit Union
       
Vermont Credit Union League Service Corp.
       
Vermont Federal Credit Union
       
VHB Mortgage Company, LLC
       
Victorian Finance, LLC
       
Vineyard Bank
       
Virginia Beach Schools Federal Credit Union
       
Virginia Educators Credit Union
       
Virginia State University Federal Credit Union
       

Schedule 6-27



--------------------------------------------------------------------------------



 



          Originator   add date
Virginia United Methodist Conference Credit Union
       
Wanigas Federal Credit Union
       
Watermark Credit Union
       
Waukesha State Bank
       
Wesla Federal Credit Union
       
West Community
       
West Pointe Bank
       
West Virginia Federal Credit Union
       
Westerly Community Credit Union
       
Westerly Savings Bank
       
Western Cooperative Credit Union
       
Western Residential Mortgage, Inc.
       
Western Sierra National Bank
       
Western Thrift & Loan
       
Weststar Credit Union
       
White Sands Federal Credit Union
       
William Raveis Mortgage, LLC
       
Windsor Capital Mortgage Corporation
       
Wood & Huston Bank
       
Woodco Federal Credit Union
       
Wright-Patt Credit Union, Inc.
       
Wymar Federal Credit Union
       
Yolo Community Bank
       
York County Federal Credit Union
       
Yosemite Bank
       
Your Community Bank
       
Zachary Bancshares dba Bank of Zachary
       

Schedule 6-28



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATION
     I, _______________________, _______________________ of PHH Mortgage
Corporation (the “Seller”), in accordance with that certain Third Amended and
Restated Master Repurchase Agreement (“Agreement”), dated as of June 24, 2011,
between the Seller and The Royal Bank of Scotland plc, do hereby certify that:
     (i) to the best of my knowledge, Seller during the fiscal [quarter] [year]
ended [date], has observed or performed all of its covenants and other
agreements, and satisfied every material condition contained in the Agreement
and the other Program Documents to be performed or satisfied by it;
     (ii) I have obtained no knowledge of any Default, Event of Default or Event
of Termination under the Agreement [except ___; describe details and actions
taken or proposed to be taken with respect thereto];
     (iii) there have not been any material modifications to the PHH Mortgage
Guidelines that have not been approved by Buyer;
     (iv) all additional modifications to the PHH Mortgage Guidelines since the
date of the most recent disclosure to Buyer of any modification to the PHH
Mortgage Guidelines are set forth herewith; and
     (v) Guarantor’s Consolidated Net Worth on the last day of any fiscal
quarter is not less than $1,000,000,000. The ratio of Indebtedness of the
Guarantor and its Consolidated Subsidiaries to Guarantor’s Tangible Net Worth
does not exceed 6.5 to 1.0.
     Capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Agreement.
     IN WITNESS WHEREOF, I have signed this certificate.
Date:______________, 201__

            PHH MORTGAGE CORPORATION
      By:           Name:           Title:      

A-1



--------------------------------------------------------------------------------



 



         

EXHIBIT B
RESERVED

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
RESERVED

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF TRANSACTION NOTICE
[insert date]
The Royal Bank of Scotland plc
c/o RBS Securities, Inc.
600 Washington Blvd.
Stamford, Connecticut 06901
Attention: _______________________
Transaction Notice No.:_____________________ — AM Funded Wet Loans / PM Funded
Wet Loans / Undocumented Loans (other than Correspondent Loans) / Dry Loans
(other than Correspondent Loans) / Correspondent Loans (circle one)
Ladies/Gentlemen:
          Reference is made to the Third Amended and Restated Master Repurchase
Agreement, dated as of June 24, 2011, (as amended, supplemented or otherwise
modified, from time to time, in accordance with its terms, the “Repurchase
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meaning given them in the Repurchase Agreement), between PHH Mortgage
Corporation (the “Seller”) and The Royal Bank of Scotland plc (the “Buyer”).
          In accordance with Section 3(a) of the Repurchase Agreement, the
undersigned Seller hereby requests that you, Buyer, agree to enter into a
Transaction with us in connection with our delivery of Loans on [insert one
(1) Business Days from date hereof, in the case of Dry Loans and Undocumented
Loans (other than any Dry Loans or Undocumented Loans that are Correspondent
Loans)] [insert one (1) Business Day from the date hereof, in the case of AM
Funded Wet Loans] [insert the date hereof, in the case of PM Funded Wet Loans]
[insert the date hereof, in the case of Correspondent Loans] in connection with
which we shall sell to you the Loans set forth on the Asset Schedule attached
hereto. The Purchase Price shall be the applicable Purchase Price as set forth
in the Pricing Side Letter, the Pricing Rate shall be the applicable Pricing
Rate as set forth in the Pricing Side Letter, and Seller agrees to repurchase
such Loans on [the 25th of the immediately following calendar month] [insert
alternative Repurchase Date if desired] at the Repurchase Price.
          Seller hereby certifies, as of such Purchase Date, that:
     1. no Default, Event of Default or Event of Termination has occurred and is
continuing on the date hereof nor will occur after giving effect to such
Transaction as a result of such Transaction;
     2. each of the representations and warranties made by Seller in or pursuant
to the Program Documents is true and correct in all material respects on and as
of such date (in the case of the representations and warranties in respect of
Loans, solely with respect to Loans being purchased on the Purchase Date) as if
made on and as of the date hereof

D-1



--------------------------------------------------------------------------------



 



(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);
     3. Seller is in compliance with all governmental licenses and
authorizations and is qualified to do business and is in good standing in all
required jurisdictions except where the lack of any such license or
authorization would not be reasonably likely to have a Material Adverse Effect;
and
     4. Seller has satisfied all conditions precedent in Sections 9(a) and
(b) of the Repurchase Agreement and all other requirements of the Program
Documents.
     The undersigned duly authorized officer of Seller further represents and
warrants that (1) the documents constituting the Mortgage File (as defined in
the Applicable Custodial Agreement) and the other Program Documents with respect
to the Assets that are the subject of the Transaction requested herein and more
specifically identified on the Asset Schedule or computer readable magnetic
transmission delivered to, Buyer and the Custodian in connection herewith (the
“Receipted Assets”) [with respect to Dry Loans (including any Correspondent
Loans that are Dry Loans): have been or are hereby submitted] [with respect to
Undocumented Loans (including any Correspondent Loans that are Undocumented
Loans) or Wet Loans: shall be delivered, within ten (10) Business Days of the
date of the execution of this Transaction Notice] to Custodian and such Required
Documents are to be held by the Custodian for Buyer, (2) all other documents
related to such Receipted Assets (including, but not limited to, mortgages,
insurance policies, loan applications and appraisals) have been or will be
created and held by Seller in trust for Buyer, (3) all documents related to such
Receipted Assets withdrawn from Custodian shall be held in trust by Seller for
Buyer, and (4) upon Buyer’s wiring of the Purchase Price pursuant to Section
3(d) of the Repurchase Agreement, Buyer will have agreed to the terms of the
Transaction as set forth herein and purchased the Receipted Assets from Seller.
     Seller hereby represents and warrants that (x) the Receipted Assets have an
unpaid principal balance as of the date hereof of $__________ and (y) the number
of Receipted Assets is _____.

            Very truly yours,
      By:           Name:           Title:      

D-2



--------------------------------------------------------------------------------



 



         

EXHIBIT E
PHH MORTGAGE GUIDELINES
On File with Buyer

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
REQUIRED FIELDS FOR SERVICING TRANSMISSION
On File With Buyer

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
REQUIRED FIELDS FOR ASSET SCHEDULE
On File With Buyer

G-1



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF CONFIDENTIALITY AGREEMENT
          In connection with your consideration of a possible or actual
acquisition of a participating interest (the “Transaction”) in an advance, note
or commitment of The Royal Bank of Scotland plc (“Buyer”) pursuant to a Third
Amended and Restated Master Repurchase Agreement between Buyer and PHH Mortgage
Corporation (the “Seller”) dated June 24, 2011, you have requested the right to
review certain non-public information regarding Seller that is in the possession
of Buyer. In consideration of, and as a condition to, furnishing you with such
information and any other information (whether communicated in writing or
communicated orally) delivered to you by Buyer or its affiliates, directors,
officers, employees, advisors, agents or “controlling persons” (within the
meaning of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(such affiliates and other persons being herein referred to collectively as
Buyer “Representatives”) in connection with the consideration of a Transaction
(such information being herein referred to as “Evaluation Material”), Buyer
hereby requests your agreement as follows:
     1. The Evaluation Material will be used solely for the purpose of
evaluating a possible Transaction with Buyer involving you or your affiliates,
and unless and until you have completed such Transaction pursuant to a
definitive agreement between you or any such affiliate and Buyer, such
Evaluation Material will be kept strictly confidential by you and your
affiliates, directors, officers, employees, advisors, agents or controlling
persons (such affiliates and other persons being herein referred to collectively
as “your Representatives”), except that the Evaluation Material or portions
thereof may be disclosed to those of your Representatives who need to know such
information for the purpose of evaluating a possible Transaction with Buyer (it
being understood that prior to such disclosure your Representatives will be
informed of the confidential nature of the Evaluation Material and shall agree
to be bound by this Agreement). You agree to be responsible for any breach of
this Agreement by your Representatives.
     2. The term “Evaluation Material” does not include any information which
(i) at the time of disclosure or thereafter is generally known by the public
(other than as a result of its disclosure by you or your Representatives) or
(ii) was or becomes available to you on a nonconfidential basis from a person
not otherwise bound by a confidential agreement with Buyer or its
Representatives or is not otherwise prohibited from transmitting the information
to you. As used in this Agreement, the term “person” shall be broadly
interpreted to include, without limitation, any corporation, company, joint
venture, partnership or individual.
     3. In the event that you receive a request to disclose all or any part of
the information contained in the Evaluation Material under the terms of a valid
and effective subpoena or order issued by a court of competent jurisdiction, you
agree to (i) immediately notify Buyer and Seller of the existence, terms and
circumstances surrounding such a request, (ii) consult with Seller on the
advisability of taking legally available steps to resist or narrow such request,
and (iii) if disclosure of such information

H-1



--------------------------------------------------------------------------------



 



is required, exercise your best efforts to obtain an order or other reliable
assurance that confidential treatment will be accorded to such information.
     4. Unless otherwise required by law in the opinion of your counsel, neither
you nor your Representative will, without our prior written consent, disclose to
any person the fact that the Evaluation Material has been made available to you.
     5. You agree not to initiate or maintain contact (except for those contacts
made in the ordinary course of business) with any officer, director or employee
of Seller regarding the business, operations, prospects or finances of Seller or
the employment of such officer, director or employee, except with the express
written permission of Seller.
     6. You understand and acknowledge that Seller is not making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Evaluation Material or any other information provided to you
by Buyer. None of Seller, its respective affiliates or Representatives, nor any
of its respective officers, directors, employees, agents or controlling persons
(within the meaning of the 1934 Act) shall have any liability to you or any
other person (including, without limitation, any of your Representatives)
resulting from your use of the Evaluation Material.
     7. You agree that neither Buyer nor Seller has granted you any license,
copyright, or similar right with respect to any of the Evaluation Material or
any other information provided to you by Buyer.
     8. If you determine that you do not wish to proceed with the Transaction,
you will promptly deliver to Buyer all of the Evaluation Material, including all
copies and reproductions thereof in your possession or in the possession of any
of your Representatives.
     9. Without prejudice to the rights and remedies otherwise available to
Seller, Seller shall be entitled to equitable relief by way of injunction if you
or any of your Representatives breach or threaten to breach any of the
provisions of this Agreement. You agree to waive, and to cause your
Representatives to waive, any requirement for the securing or posting of any
bond in connection with such remedy. The parties agree that Seller is an
intended, third party beneficiary of this letter agreement and is entitled to
rely upon all rights, representations, warranties, and covenants made by you
herein to the same extent as if Seller were a party hereunder with the right to
enforce the terms of this letter agreement against you and Buyer.
     10. The validity and interpretation of this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New York
applicable to agreements made and to be fully performed therein (excluding the
conflicts of law rules). You submit to the jurisdiction of any court of the
State of New York or the United States District Court for the Southern District
of the State of New York for the purpose of any suit, action, or other
proceeding arising out of this Agreement.

H-2



--------------------------------------------------------------------------------



 



     11. The benefits of this Agreement shall inure to the respective successors
and assigns of the parties hereto, and the obligations and liabilities assumed
in this Agreement by the parties hereto shall be binding upon the respective
successors and assigns.
     12. If it is found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.
     13. This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendments, or change or supplement hereto shall be binding or effective
unless the same is set forth in writing by a duly authorized representative of
each party and may be modified or waived only by a separate letter executed by
Seller and you expressly so modifying or waiving such Agreement.
     14. For the convenience of the parties, any number of counterparts of this
Agreement may be executed by the parties hereto. Each such counterpart shall be,
and shall be deemed to be, an original instrument, but all such counterparts
taken together shall constitute one and the same Agreement. The parties agree
that this Agreement and any notices hereunder may be transmitted between them by
email and/or by facsimile. The parties intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties. The original documents shall be
promptly delivered, if requested.

H-3



--------------------------------------------------------------------------------



 



     Kindly execute and return one copy of this letter which will constitute our
Agreement with respect to the subject matter of this letter.

            THE ROYAL BANK OF SCOTLAND PLC
      By:                        

Confirmed and agreed to
this _____ day of _____________, 201_.

          By:           Name        Title:     

H-4



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF INSTRUCTION LETTER
__________ __, 201_
___________________, as Subservicer
____________________
____________________
Attention: _______________

      Re: Third Amended and Restated Master Repurchase Agreement, dated as of
June 24, 2011, by and between The Royal Bank of Scotland plc, (“Buyer”) and PHH
Mortgage Corporation (“Seller”).

Ladies and Gentlemen:
          Pursuant to the Third Amended and Restated Master Repurchase
Agreement, dated as of June 24, 2011 (the “Repurchase Agreement”), between Buyer
and Seller, you are hereby notified that: (i) the undersigned Seller has sold to
Buyer the assets described on Schedule 1 hereto (the “Eligible Assets”),
(ii) each of the Eligible Assets is subject to a security interest in favor of
Buyer, and (iii) effective as of the delivery of this letter to the Subservicer,
unless otherwise notified by Buyer in writing, any payments or distributions
made with respect to such Eligible Assets shall be remitted immediately by the
Subservicer in accordance with Buyer’s wiring instructions provided below:

         
 
  Account No.:   [____________________]
 
  ABA No.:   [____________________]
 
  Reference:   [____________________]

          Upon receipt of written notification by Buyer of an occurrence of an
Event of Default under the Agreement (a “Default Notice”), the Subservicer shall
remit all collections with respect to the Eligible Asset in accordance with
Buyer’s instructions. The Subservicer also acknowledges its consent to terminate
such Servicing Agreement upon notification by Buyer of an occurrence of an Event
of Default.
          You agree that, following your receipt of such Default Notice, under
no circumstances will you remit any such payments or distributions in accordance
with any instructions delivered to you by the undersigned Seller, except if
Buyer instructs you in writing otherwise.
          You further agree that, upon receipt of a Default Notice, Buyer shall
assume all of the rights and obligations of Seller under the Servicing
Agreement, except as otherwise provided herein. Subject to the terms of the
Servicing Agreement, You shall (x) follow the instructions of Buyer with respect
to the Eligible Assets and deliver to a Buyer any information with respect to

I-1



--------------------------------------------------------------------------------



 



the Eligible Assets reasonably requested by Buyer, and (y) treat this letter
agreement as a separate and distinct servicing agreement between You and Buyer
(incorporating the terms of the Servicing Agreement by reference), subject to no
setoff or counterclaims arising in Your favor (or the favor of any third party
claiming through You) under any other agreement or arrangement between You and
any Seller or otherwise. Notwithstanding anything to the contrary herein or in
the Servicing Agreement, in no event shall Buyer be liable for any fees,
indemnities, costs, reimbursements or expenses incurred by You prior to such
Event of Default or otherwise owed to You in respect of the period of time prior
to such Event of Default.
          Notwithstanding anything to the contrary herein or in the Servicing
Agreement, You are hereby instructed to service the Eligible Loans for a term of
thirty (30) days (each, a “Servicing Term”) commencing as of the date such
Eligible Loans become subject to a purchase transaction under the Agreement,
which Servicing Term shall be deemed to be renewed at the end of each 30-day
period subject to the following sentence. The Servicing Term shall terminate
upon the occurrence of any of the following events: (i) if the related purchase
transaction is not renewed at the end of such Servicing Term and such Eligible
Loans are not repurchased by Seller, or (ii) You shall have received a written
termination notice from Buyer at any time with respect to some or all of the
Eligible Loans being serviced by You (each, a “Servicing Termination”). In the
event of a Servicing Termination, You hereby agree to (i) deliver all servicing
and “records” relating to such Eligible Loans to the designee of Buyer at the
end of each such Servicing Term and (ii) cooperate in all respects with the
transfer of servicing to Buyer or its designee. The transfer of servicing and
such records by You shall be in accordance with customary standards in the
industry and the terms of the Servicing Agreement, and such transfer shall
include the transfer of the gross amount of all escrows held for the related
mortgagors (without reduction for unreimbursed advances or “negative escrows”).
          Further, You hereby constitute and appoint Buyer and any officer or
agent thereof, with full power of substitution, as Your true and lawful
attorney-in-fact with full irrevocable power and authority in Your place and
stead and in Your name or in Buyer’s own name, following any Servicer
Termination with respect solely to the Eligible Loans that are subject to such
Servicing Termination, to direct any party liable for any payment under any such
Eligible Loans to make payment of any and all moneys due or to become due
thereunder directly to Buyer or as Buyer shall direct including, without
limitation, the right to send “goodbye” and “hello” letters on Your behalf. You
hereby ratify all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and
shall be irrevocable.
          For the purpose of the foregoing, the term “records” shall be deemed
to include but not be limited to any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Servicing Released Loans.
          Please acknowledge receipt of this instruction letter by signing in
the signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following address:
___________ Attention: _________, Telephone: ________, Facsimile: _______.

I-2



--------------------------------------------------------------------------------



 



            Very truly yours,

PHH MORTGAGE CORPORATION
      By:           Name:           Title:        

ACKNOWLEDGED:
_________________________, as Subservicer

          By:           Name:        Title:            Telephone:     
Facsimile:     

I-3



--------------------------------------------------------------------------------



 



EXHIBIT J
[Reserved]

J-1



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF SECURITY RELEASE CERTIFICATION
[insert date]
The Royal Bank of Scotland plc
c/o RBS Securities Inc.
600 Washington Blvd.
Stamford, Connecticut 06901
Attention:                                                             
          Re:     Security Release Certification
     Effective as of ___[DATE]________ [___________] hereby relinquishes any and
all right, title and interest it may have in and to the Loans described in
Exhibit A attached hereto upon purchase thereof by The Royal Bank of Scotland
plc (“Buyer”) from Seller named below pursuant to that certain Third Amended and
Restated Master Repurchase Agreement, dated as of June 24, 2011 as of the date
and time of receipt by [___________] of $____________ for such Loans (the “Date
and Time of Sale”) and certifies that all notes, mortgages, assignments and
other documents in its possession relating to such Mortgage Loans have been
delivered and released to the Seller named below or its designees as of the Date
and Time of Sale.
     Name and Address of Lender:
[Custodian]
[   ]
For Credit Account No. [   ]
Attention: [   ]
Phone: [   ]
Further Credit — [   ]

            [NAME OF WAREHOUSE LENDER]
      By:           Name:           Title:        

Seller named below hereby certifies to Buyer that, as of the Date and Time of
Sale of the above mentioned Loans to Buyer, the security interests in the Loans
released by the above named corporation comprise all security interests relating
to or affecting any and all such Loans. Seller warrants that, as of such time,
there are and will be no other security interests affecting any or all of such
Loans.

K-1



--------------------------------------------------------------------------------



 



            PHH MORTGAGE CORPORATION
      By:           Name:           Title:      

K-2



--------------------------------------------------------------------------------



 



         

EXHIBIT TO SECURITY RELEASE CERTIFICATION
[List of Loans]

K-3



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF PARTICIPATION CERTIFICATE
POOL NO. (or Freddie Mac CONTRACT NO.):
     This Participation Certificate evidences a one hundred percent (100%)
undivided beneficial ownership interest in (including the right to receive the
payments of principal of and interest on) the Loans (the “Participation”)
identified on:
(Check Box)

  (a)   Form HUD 11706 (Schedule of Pooled Mortgages);     (b)   Fannie Mae
Form 2005 (Schedule of Mortgages); or     (c)   Freddie Mac Form 1034
(Fixed-Rate Custodial Certification Schedule) or Selling System computer tape.

     The Participation has been sold to Buyer pursuant to the terms of that
certain Third Amended and Restated Master Repurchase Agreement, dated June 24,
2011 (the “Agreement”) between PHH Mortgage Corporation as Seller (the
“Seller”), and The Royal Bank of Scotland plc, as Buyer (the “Buyer”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement, the terms of which are hereby incorporated by reference and
made a part of this Participation Certificate.
     Upon delivery of the Related Security to Buyer or its Assignee, Buyer’s
beneficial ownership interest in the Loans evidenced in this Participation
Certificate shall terminate in exchange for such Security, and this
Participation Certificate shall be void and of no further effect.
     This Participation Certificate may be amended only by a written agreement
between Seller and Buyer.

            [__________________________]
      By:           Its:        Date:   

L-1



--------------------------------------------------------------------------------



 



         

AGGREGATE PRINCIPAL BALANCES OF THE LOANS (GIVING EFFECT TO PAYMENTS MADE AS OF
_______, ____): $_____________________
Hereby authenticated by [CUSTODIAN]
pursuant to the Applicable Custodial
Agreement (May not be applicable for
Freddie Mac)

                  By:           Its:        Date:   

L-2



--------------------------------------------------------------------------------



 



         

EXHIBIT M
FORM OF CORRESPONDENT SELLER RELEASE
[insert date]
PHH Mortgage Corporation
3000 Leadenhall Road
Mail Stop PCLG
Mt. Laurel, New Jersey 08054
Attention:                                         
          Re:     Correspondent Seller Release
     Effective immediately upon the receipt (the date and time of such receipt,
the “Date and Time of Sale”) by [Name of Correspondent Seller] of $____________,
[Name of Correspondent Seller] hereby relinquishes any and all right, title and
interest it may have in and to the mortgage loans described in Exhibit A
attached hereto (the “Loans”), including any security interest therein, and
certifies that all notes, mortgages, assignments and other documents in its
possession or in the possession of its custodial agent relating to such Loans
have been released to PHH Mortgage Corporation or its designee as of the Date
and Time of Sale.

            [NAME OF CORRESPONDENT SELLER]
      By:           Name:           Title:      

M-1



--------------------------------------------------------------------------------



 



         

EXHIBIT A TO CORRESPONDENT SELLER RELEASE
[List of Loans]

M-2



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF TRADE ASSIGNMENT
                     (“Takeout Investor”)
(Address)
Attention:
Fax No.:
Dear Sirs:
     You have a commitment (the “Commitment”), trade-dated _________ __, ____,
to purchase
[$______of __% ___ year,
(Check Box)

  (a)   Ginnie Mae;     (b)   Fannie Mae; or     (c)   Freddie Mac

mortgage-backed pass-through securities (“Securities”) at a purchase price of
$___________ from _________ on [insert Settlement Date].
     Our intention is to assign $_____ of this Commitment’s full amount. This is
to confirm that (i) the form of this assignment conforms to the SIFMA
guidelines, (ii) the Commitment is in full force and effect, (iii) the
Commitment has been assigned to The Royal Bank of Scotland plc (“RBS”) as
security for the Obligations of the Seller under the Third Amended and Restated
Master Repurchase Agreement dated as of June 24, 2011 by and between PHH
Mortgage Corporation, as Seller (the “Seller”), and RBS, as Buyer whose
acceptance of such assignment is indicated below, [and] (iv) upon delivery of
this trade assignment to you by RBS you will accept Seller’s direction set forth
herein to pay RBS for such Securities, [(v) you will accept delivery of such
Securities directly from RBS, (vi) RBS is obligated to make delivery of such
Securities to you in accordance with the attached Commitment and (vii) you have
released Seller from its obligation to deliver the Securities to you under the
Commitment.] Payment will be made “delivery versus payment (DVP)” to RBS in
immediately available funds.

N-1



--------------------------------------------------------------------------------



 



     If you have any questions, please call _______________ at (___) __-____
immediately or contact him by fax at (___) __-___.

            Very truly yours,

[_____________]
      By:           Title:        Date:     

Agreed to:
The Royal Bank of Scotland plc
By: RBS Securities Inc., its agent

                By:          Title:       Date:      

Notice of delivery and confirmation of receipt are the obligations of RBS.
Prompt notification of incorrect information or rejection of the trade
assignment should be made to [______].

N-2



--------------------------------------------------------------------------------



 



EXHIBIT O
PERMITTED AFFILIATE AGREEMENTS

•   Strategic Relationship Agreement, dated as of January 31, 2005, by and among
Cendant Real Estate Services Group, LLC, Cendant Real Estate Services Venture
Partner, Inc., PHH Corporation, PHH Mortgage Corporation, PHH Broker Partner
Corporation, and PHH Home Loans, LLC

•   Servicing Agreement, dated as of May 1, 2010, by and among PHH Mortgage
Corporation, PHH Home Loans and certain subsidiaries of PHH Home Loans

•   Sublease, dated as of June 1, 2005, between PHH Mortgage Corporation and PHH
Home Loans, LLC

•   Loan Purchase and Sale Agreement, dated October 1, 2005, between PHH
Mortgage Corporation and PHH Home Loans, LLC

•   Correspondent Agreements between PHH Mortgage Corporation and certain of its
Subsidiaries

•   Indemnity Agreement, dated as of May 18, 2009, between PHH Mortgage
Corporation and PHH Home Loans, LLC

•   Management Service Agreement, dated as of March 31, 2006, between PHH
Mortgage Corporation and PHH Home Loans, LLC

O-1



--------------------------------------------------------------------------------



 



EXHIBIT P
CLOSING INSTRUCTION LETTER

P-1



--------------------------------------------------------------------------------



 



CLOSING AGENT/ATTORNEY
Customer(s):
Loan Reg. #:
Closing Date:
Property Address:
Interest Rate:
Lock Expiration:
Mortgage Amount:
Mortgage Broker:
Dear Agent:
IT IS VERY IMPORTANT TO US THAT OUR CUSTOMER HAS A SMOOTH AND EFFICIENT CLOSING.
PLEASE FOLLOW OUR INSTRUCTIONS CAREFULLY.
If you or our customer have any questions, please contact your Closing
Professional at (866) 427-2637.
     If closing is postponed or cancelled, please contact your Closing
Representative immediately. As you are aware, this loan is a mailaway;
therefore, please send the Closing Documents to this address:
LOAN CONDITIONS
All conditions must be met before proceeding with closing. If these conditions
cannot be met, or you have any questions, please contact your Closing
Representative immediately. All conditions must be returned in our closing
package.
Preliminary HUD approval is required on this loan unless otherwise outlined in
the attached conditions or in writing from the lender. Please fax your
preliminary HUD to 856-917-2977 at least 24 hours prior to closing and do not
disburse until approval is communicated for review and approval
IMPORTANT NOTICES

•   Origination points paid must be shown on Page 2 of the HUD -1 or Page 1 of
the HUD-IA by placing an asterisk “*” next to line 801 and adding to the bottom
of the page *Includes Origination point (% or $.)” See sample HUD- 1/1A

Discount points paid must be shown on Page 2 of the HUD -1 or Page 1 of the
HUD-IA by placing an asterisk “**” next to line 802 and adding to the bottom of
the page ** Includes discount points (% or $.) See sample HUD- 1/1A.   •   To
comply with the USA Patriot Act, you are required to obtain customer
identification and use the information to complete and return the Closing Agent
Verification Letter.   •   Please return closing package within 24 hours of
disbursement, along with page 3 of these closing instructions.   •   Please make
sure customer receives the first coupon and prepaid envelope for return .   •  
Section 4 of RESPA requires that when the lender informs the settlement agent of
changes, the settlement agent must correct the HUD -1 and provide copies of the
corrected HUD -1 to the borrower, seller, and lender as applicable.   •   You
are required to identify the recipients of all fees listed on Page 2 of the
HU-1D or Page 1 of the HUDIA except lines 801-803, 901, 1000, 1101, 1105, 1106
and 1201-1205.

 

*   HUD-I settlement statement to reflect seller paying a maximum $0 to buyer’s
closing costs. Excess seller credit may not be applied to buyer’s minimum
required invest.   *   Borrower to sign name affidavit.   *   Closing Agent to
verify the customer is contributing at least 3.5% from their own funds towards
down payment.   *   Borrower to contribute a minimum of 3.5% of their own funds
toward down payment. Funds can be from the customer’s own funds, a gift or
grant.   *   Do Not Disburse!* ALL Borrowers must sign the Final Uniform
Residential Loan Application (URLA) and pages 2 and 4 of the Addendum to the
URLA (1003 and 92900a).   *   Loan approval is not contingent upon the sale of
any property.   *   Do Not Disburse!* HUD- I addendum must be executed by the
buyer, seller, and agent and faxed to the Closing department prior to
closing/disbursement.   *   In order for rate lock agreement to be valid,
customer and all legal owners of this property must sign closing documents by
rate expiration.   *   Ask customer to complete section “X” when signing the
residential loan application.   *   Do Not Disburse!* Please provide wiring
instructions.   *   Do Not Disburse!* If property taxes are due within 60 days
of closing they must be paid of the time of closing.   *   Do Not Disburse!* A
Power of attorney is required for any borrower(s) that does not attend closing.
Please contact Mortgage Services for approval of POA prior to disbursement of
funds.   *   Please include an invoice for the title insurance fee with the
return of the closing package.   *   The Government Loan Closing Notice Addendum
to the Closing Instructions must be executed by the agent and faxed to.

PLEASE DO NOT RETURN THIS PAGE WITH CLOSING INSTRUCTIONS

P-1



--------------------------------------------------------------------------------



 



FUNDING INFORMATION
Our loans are funded on the net funds concept as described on the attached HUD-1
Settlement Statement Worksheet. All charges due [PHH ENTITY] except all escrow
deposits and correspondent fees. if applicable, are deducted from the mortgage
proceeds. You must collect funds in accordance with the enclosed Trial Balance
worksheet and Aggregate Escrow Adjustment to establish the customers’ escrow
account. These funds must be returned with our package.
All charges must appear on the HUD-1 Settlement Statement.

o   Funds will be issued on                        o   Funds will be wired. You
must provide your Closing Representative with your wiring instructions a minimum
of 48 hours in advance of disbursement date.

IF THE CLOSING IS CANCELLED, YOU MUST CALL YOUR CLOSING REPRESENTATIVE AND
OUR MORTGAGE PROCEEDS MUST BE RETURNED IMMEDIATELY AS FOLLOWS:
Return Funds to the Account from which they came.
TITLE INSURANCE REQUIREMENTS
[PHH ENTITY]
must be first lien holder. All mortgage(s), judgments, and liens must be
satisfied unless otherwise noted in our instructions. The final title insurance
policy must insure “[PHH ENTITY] , its Successors and/or Assigns, as their
interests may appear, I Mortgage Way, Mount Laurel, NJ 08054, Attn: Insurance
Department”.

•   Survey exceptions must be removed from our title insurance policy. Should a
survey, plot plan or survey affidavit be required by title insurer, you must
return a copy with closing package.   •   All exceptions are to be removed
except for recorded Restrictions, Covenants and Conditions. In the event any
Restrictions, Covenants and Conditions have been violated, you must notify your
Closing Representative immediately.   •   Any easements or rights of way must
not interfere with the use and occupancy of the property given as security for
the loan. Affirmative language must be provided in the final title policy.   •  
Any encroachment must not affect the value or marketability of the property. You
must notify your Closing Representative immediately. [PHH ENTITY] must be
insured against all encroachments, and we must receive an indemnification
agreement from borrower.   •   Incorporate the following applicable endorsements
within the final title policy.

  o   Environmental Protection Lien Endorsement (or similar coverage) ALTA
Form 8.1     o   Condominium Endorsement ALTA Form 4     o   P.U.D. Endorsement
ALTA Form 5     o   Adjustable Rate Mortgage Endorsement ALTA Form 6     o  
Non-Forfeiture Reversionary Clause, if applicable     o   Pennsylvania
Endorsement 100, if applicable   o   Pennsylvania Endorsement 300 or survey    
o   Balloon Mortgage Endorsement     o   Restrictions. Easements & Mineral
Rights ALTA Form 9 (NY and FL only)     o   Other state endorsements that are
applicable     o   Manufactured Home Endorsement — ALTA Form 7     o   Equity
Loan Mortgage Endorsement T-42 and Supplemental Coverage Equity Loan Mortgage
Endorsement T-42.1

If you are aware of any title changes within the past 12 months or of any
subsequent or concurrent transaction on this property or customer notify [PHH
ENTITY] immediately.
INSURANCE REQUIREMENTS
Policies/Binders must insure:
[PHH ENTITY] /Secretary of Housing and Urban Development, its Successors and/or
Assigns, as their interests may appear, P.O. Box 5954 Springfield, OH
45501-5954, Attn: Insurance Department
PLEASE DO NOT RETURN THIS PAGE WITH CLOSING INSTRUCTIONS



--------------------------------------------------------------------------------



 



EXHIBIT Q
TAKEOUT INVESTORS
ON FILE WITH BUYER

Q-1